                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 1 of 139




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9    CITY OF VANCOUVER,

10                                   Plaintiff,    No. 3:19-cv-05930

11            v.
                                                   COMPLAINT
12    RICHARD S. SACKLER; JONATHAN D.
      SACKLER; MORTIMER D.A. SACKLER;
13    KATHE A. SACKLER; ILENE SACKLER              JURY DEMAND
14    LEFCOURT; BEVERLY SACKLER;
      THERESA SACKLER; DAVID A. SACKLER;
15    TRUST FOR THE BENEFIT OF MEMBERS
      OF THE RAYMOND SACKLER FAMILY;
16    RHODES PHARMACEUTICALS L.P.;
      RHODES PHARMACEUTICALS INC.;
17
      RHODES TECHNOLOGIES; RHODES
18    TECHNOLOGIES INC.; ENDO HEALTH
      SOLUTIONS INC.; ENDO
19    PHARMACEUTICALS, INC.; JANSSEN
      PHARMACEUTICALS, INC.; JOHNSON &
20    JOHNSON; TEVA PHARMACEUTICALS
      INDUSTRIES, LTD.; TEVA
21
      PHARMACEUTICALS USA, INC.;
22    CEPHALON, INC.; ALLERGAN PLC f/k/a
      ACTAVIS PLC; ALLERGAN FINANCE, LLC
23    f/k/a ACTAVIS, INC. f/k/a WATSON
      PHARMACEUTICALS, INC.; WATSON
24    LABORATORIES, INC.; ACTAVIS LLC;
      ACTAVIS PHARMA, INC. f/k/a WATSON
25
      PHARMA, INC; MALLINCKRODT PLC;
26    MALLINCKRODT, LLC; SPECGX LLC; PAR
      PHARMACEUTICAL COMPANIES, INC.;
     COMPLAINT                                              K E L L E R R O H R B AC K    L.L.P.
     (3:91-cv-05930)                                            1201 Third A venue, Suite 3200
                                                                   Seattle, W A 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 2 of 139



 1    PAR PHARMACEUTICAL, INC.; MYLAN
      PHARMACEUTICALS, INC.; KVK-TECH,
 2    INC.; CARDINAL HEALTH, INC.;
      MCKESSON CORPORATION;
 3
      AMERISOURCEBERGEN DRUG
 4    CORPORATION; WALGREENS BOOTS
      ALLIANCE INC. a/k/a WALGREEN CO.;
 5    SMITH’S FOOD & DRUG CENTERS, INC.
      D/B/A/ PEYTON’S PHOENIX; THE
 6    KROGER CO.; KROGER LIMITED
      PARTNERSHIP I; KROGER LIMITED
 7
      PARTNERSHIP II; and JOHN AND JANE
 8    DOES 1 THROUGH 100, INCLUSIVE,

 9                                 Defendants.

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     COMPLAINT                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                           1201 Third A venue, Suite 3200
                                                                  Seattle, W A 98101-3052
                                                               TELEPHONE: (206) 623-1900
                                                               FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 3 of 139



 1                                                   TABLE OF CONTENTS

 2    I.      INTRODUCTION ........................................................................................................ 1
 3    II.     PARTIES ..................................................................................................................... 6
 4
      III.    JURISDICTION AND VENUE.................................................................................. 18
 5
      IV.     FACTUAL ALLEGATIONS...................................................................................... 19
 6
              A.        History and Background of Medical Use of Opioids........................................ 19
 7
              B.        The Sackler Family Played a Pivotal Role in Setting the Stage for
 8                      the Worst Man-Made Epidemic in Modern Medical History ........................... 23
 9                      1.         The Sackler family pioneered the integration of advertising
10                                 and medicine. ...................................................................................... 23

11                      2.         The Sacklers were personally involved in the development
                                   and aggressive marketing of OxyContin. ............................................. 26
12
                        3.         Following reports of OxyContin abuse and federal
13                                 investigations, the Sacklers continued to promote opioids
                                   but took steps to shield their assets from judgment............................... 30
14
                        4.         In response to enforcement actions in the United States, the
15
                                   Sacklers have moved their aggressive opioid marketing—
16                                 and their wealth—overseas. ................................................................. 34

17            C.        The Booming Business of Addiction. .............................................................. 38

18                      1.         Other Manufacturing Defendants leapt at the opioid
                                   opportunity. ......................................................................................... 38
19
                        2.         Distributor Defendants knowingly supplied dangerous
20                                 quantities of opioids while advocating for limited oversight
21                                 and enforcement. ................................................................................. 42

22                      3.         Pill mills and overprescribing doctors also placed their
                                   financial interests ahead of their patients’ interests............................... 45
23
                        4.         Widespread prescription opioid use broadened the market
24                                 for heroin and fentanyl......................................................................... 48
25            D.        The Marketing Defendants Promoted Prescription Opioids
26                      Through Several Channels. ............................................................................. 51

27
     COMPLAINT - i                                                                              K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                                 1201 Third A venue, Suite 3200
                                                                                                        Seattle, W A 98101-3052
                                                                                                     TELEPHONE: (206) 623-1900
                                                                                                     FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 4 of 139



 1                     1.        The Marketing Defendants aggressively deployed sales
                                 representatives to push their products. ................................................. 52
 2
                       2.        The Marketing Defendants bankrolled seemingly
 3                               independent “front groups” to promote opioid use and fight
 4                               restrictions on opioids. ......................................................................... 57

 5                     3.        “It was pseudoscience”: the Marketing Defendants paid
                                 prominent physicians to promote their products. .................................. 61
 6
                       4.        The Marketing Defendants used “unbranded” advertising as
 7                               a platform for their misrepresentations about opioids. .......................... 67
 8           E.        Specific Misrepresentations Made by the Marketing Defendants. .................... 68
 9                     1.        The Marketing Defendants falsely claimed that the risk of
10                               opioid abuse and addiction was low. .................................................... 68

11                     2.        The Marketing Defendants falsely claimed that opioids
                                 were proven effective for chronic pain and would improve
12                               quality of life. ...................................................................................... 81
13                     3.        The Marketing Defendants falsely claimed doctors and
                                 patients could increase opioid usage indefinitely without
14
                                 added risk. ........................................................................................... 84
15
                       4.        The Marketing Defendants falsely instructed doctors and
16                               patients that more opioids were the solution when patients
                                 presented symptoms of addiction. ........................................................ 89
17
                       5.        The Marketing Defendants falsely claimed that risk-
18                               mitigation strategies, including tapering and abuse-
                                 deterrent technologies, made it safe to prescribe opioids for
19
                                 chronic use. ......................................................................................... 93
20
             F.        Research Demonstrates that the Manufacturing Defendants’
21                     Claims are False. ............................................................................................. 99

22           G.        The 2016 CDC Guideline and Other Recent Analyses Confirm
                       That the Marketing Defendants’ Statements About the Risks and
23                     Benefits of Opioids Are Patently False. ..........................................................101
24           H.        Vancouver Has Been Directly Affected by the Opioid Epidemic
25                     Caused by Defendants. ...................................................................................107

26           I.        No Federal Agency Action, Including by the FDA, Can Provide
                       the Relief Vancouver Seeks Here. ..................................................................109
27
     COMPLAINT - ii                                                                           K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                               1201 Third A venue, Suite 3200
                                                                                                      Seattle, W A 98101-3052
                                                                                                   TELEPHONE: (206) 623-1900
                                                                                                   FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 5 of 139



 1    V.       CLAIMS FOR RELIEF .............................................................................................109
 2                              VIOLATIONS OF THE WASHINGTON CONSUMER
                         PROTECTION ACT, RCW 19.86, ET SEQ. ..................................................109
 3
                                        PUBLIC NUISANCE ...................................................................112
 4

 5                                         NEGLIGENCE .........................................................................114

 6                                       GROSS NEGLIGENCE ..............................................................115

 7                                      UNJUST ENRICHMENT .............................................................116

 8                                VIOLATIONS OF THE RACKETEER INFLUENCED
                         AND CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C.
 9                       § 1961, ET SEQ. ............................................................................................117
10
               A.        Description of the Defendants’ Enterprises. ....................................................117
11
               B.        The Enterprises Sought to Fraudulently Increase Defendants’
12                       Profits and Revenues ......................................................................................120

13             C.        Predicate Acts: Mail and Wire Fraud ..............................................................124

14             D.        Vancouver Has Been Damaged by Defendants’ RICO Violations ..................132
15    PRAYER FOR RELIEF ........................................................................................................133
16    JURY TRIAL DEMAND ......................................................................................................134
17

18
19

20

21

22

23

24

25

26

27
     COMPLAINT - iii                                                                         K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                              1201 Third A venue, Suite 3200
                                                                                                     Seattle, W A 98101-3052
                                                                                                  TELEPHONE: (206) 623-1900
                                                                                                  FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 6 of 139



 1                                         I.      INTRODUCTION

 2             1.      The United States is experiencing the worst man-made epidemic in modern

 3    medical history—the misuse, abuse, and over-prescription of opioids.

 4             2.      Since 2000, more than 400,000 Americans have lost their lives to an opioid

 5    overdose, more than five times as many American lives as were lost in the entire Vietnam War.

 6    On any given day, 134 people will die from opioid overdoses in the United States. Drug

 7    overdoses are now the leading cause of death for Americans under age fifty. The recent increases

 8    in drug overdose deaths have been so steep that they have contributed to reductions in the

 9    country’s life expectancy over the last three years, a pattern unprecedented since World War II.

10             3.      The opioid crisis has become a public health emergency. Plaintiff City of

11    Vancouver, Washington, with over 175,000 residents, has been deeply affected by the crisis. The

12    opioid abuse prevalent throughout the City has affected Plaintiff in numerous ways, not only

13    through the need for increased emergency medical services, but also through increased drug-

14    related offenses affecting law enforcement, corrections, and courts, and through additional

15    resources spent on community and social programs, including for the next generation of

16    Vancouver residents, who are growing up in the shadow of the opioid epidemic.

17             4.      While the City has committed considerable resources to deal with the crisis, fully

18    addressing the crisis requires that those responsible for it pay for their conduct and to abate the

19    nuisance and harms they have created in Vancouver.

20             5.      The opioid epidemic is no accident. On the contrary, it is the foreseeable

21    consequence of Defendants’ reckless and misleading promotion of potent narcotics as safe and

22    effective treatment for pain and their relentless distribution of hundreds of millions of pills into

23    American communities when they knew or should have known those pills were being diverted to

24    illicit use.

25             6.      Purdue Pharma, L.P., Purdue Pharma, Inc. and The Purdue Frederick Company,

26    Inc. (hereafter “Purdue) set the stage for the opioid epidemic, through the production and

27    promotion of its blockbuster drug, OxyContin. Purdue sought Chapter 11 bankruptcy protection

     COMPLAINT - 1                                                        K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 7 of 139



 1    on September 15, 2019, and thus is not named as a defendant here. Purdue introduced a drug

 2    with a narcotic payload many times higher than that of previous prescription painkillers, while

 3    executing a sophisticated, multi-pronged marketing campaign to change prescribers’ perception

 4    of the risk of opioid addiction and to portray opioids as effective treatment for chronic pain.

 5    Purdue pushed its message of opioids as a low-risk panacea on doctors and the public through

 6    every available avenue, including through direct marketing, front groups, key opinion leaders,

 7    unbranded advertising, and hundreds of sales representatives who visited doctors and clinics on a

 8    regular basis.

 9           7.        As sales of OxyContin and Purdue’s profits surged, Defendants Endo, Janssen,

10    Teva, Actavis, and Mallinckrodt—as explained in further detail below— added additional

11    prescription opioids, aggressive sales tactics, and dubious marketing claims of their own to the

12    deepening crisis. They paid hundreds of millions of dollars to market and promote the drugs,

13    notwithstanding their dangers, and pushed bought-and-paid-for “science” supporting the safety

14    and efficacy of opioids that lacked any basis in fact or reality. Obscured from the marketing was

15    the fact that prescription opioids are not much different than heroin—indeed on a molecular

16    level, they are virtually indistinguishable.

17           8.        The opioid epidemic simply could not have become the crisis it is today without

18    an enormous supply of pills. After the aggressive and misleading marketing of branded opioids

19    like OxyContin and Opana ignited the epidemic, generic opioids fanned the flames. Defendants

20    Mallinckrodt, Actavis, Teva, Endo, Rhodes, Par Pharmaceutical, Mylan, KVK-Tech, Amneal,

21    and Sandoz manufactured and shipped enormous volumes of generic opioids to communities

22    across the United States, including Plaintiff’s. Defendants McKesson, Cardinal Health,

23    AmerisourceBergen, Walgreens, Smith’s, and Kroger and raked in huge profits from the

24    distribution of branded and generic opioids alike. These companies knew precisely the quantities

25    of potent narcotics they were delivering to communities across the country, including

26    Vancouver. Yet not only did these Defendants intentionally disregard their monitoring and

27
     COMPLAINT - 2                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 8 of 139



 1    reporting obligations under federal law, they also actively sought to evade restrictions and obtain

 2    higher quotas to enable the distribution of even larger shipments of opioids.

 3            9.       Defendants’ efforts were remarkably successful: since the mid-1990s, opioids

 4    have become the most prescribed class of drugs in America. Between 1991 and 2011, opioid

 5    prescriptions in the U.S. tripled from 76 million to 219 million per year.1 In 2013, health care

 6    providers wrote more than 249 million prescriptions for opioid pain medication, enough for

 7    every adult in the United States to have more than one bottle of pills.2 In terms of annual sales,

 8    the increase has been ten-fold; before the FDA approved OxyContin in 1995, annual opioid sales

 9    hovered around $1 billion. By 2015, they increased to almost $10 billion. By 2020, revenues are

10    projected to grow to $18 billion.3

11            10.      But Defendants’ profits have come at a steep price. Opioids are now the leading

12    cause of accidental death in the U.S., surpassing deaths caused by car accidents. Opioid overdose

13    deaths (which include prescription opioids as well as heroin) have risen steeply over the past two

14    decades, from approximately 8,048 in 1999, to 20,422 in 2009, to over 33,091 in 2015. The

15    epidemic of overdose deaths shows no sign of slowing: instead, the grim toll climbed to 42,249

16    in 2016, and to 49,068 in 2017.4 As shown in the graph below, the surge in opioid-related deaths

17    in the past few years is tied to synthetic opioids such as fentanyl, which is many times more

18    powerful than other opioids but often illicitly manufactured to look like generic oxycodone. Fatal

19    overdoses involving heroin have also increased significantly since 2011. Nearly half of all opioid

20    overdose deaths involve a prescription opioid like those manufactured by Defendants,5 and, as

21
      1
        Nora D. Volkow, MD, America’s Addiction to Opioids: Heroin and Prescription Drug Abuse, Appearing before
22       the Senate Caucus on International Narcotics Control, NIH Nat’l Inst. on Drug Abuse (May 14, 2014),
         https://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-congress/2014/americas-addiction-to-
23       opioids-heroin-prescription-drug-abuse.
      2
        CDC Guideline for Prescribing Opioids for Chronic Pain, Ctrs. for Disease Control and Prevention,
24      https://www.cdc.gov/drugoverdose/pdf/guidelines_at-a-glance-a.pdf (last visited Aug. 30, 2019).
      3
        Report: Opioid pain sales to hit $18.4B in the U.S. by 2020, CenterWatch (July 17, 2017),
25       https://www.centerwatch.com/news-online/2017/07/17/report-opioid-pain-sales-hit-18-4b-u-s-2020/.
      4
        Overdose Death Rates, NIH Nat’l Inst. on Drug Abuse, https://www.drugabuse. gov/related-topics/trends-
26       statistics/overdose-death-rates (revised Jan. 2019); Drug Overdose Death Data, Ctrs. for Disease Control and
         Prevention, https://www.cdc.gov/drugoverdose/data/statedeaths.html (last reviewed June 27, 2019).
      5
        Understanding the Epidemic, Ctrs. for Disease Control and Prevention,
27
         https://www.cdc.gov/drugoverdose/epidemic/index.html (last reviewed Dec. 19, 2018).
     COMPLAINT - 3                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 9 of 139



 1    discussed further below, the increase in overdoses from non-prescription opioids such as heroin

 2    and illicitly manufactured fentanyl is directly attributable to Defendants’ success in expanding

 3    the market for opioids of any kind.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17              11.      To put these numbers in perspective: in 1970, when a heroin epidemic swept the
18    U.S., there were fewer than 3,000 heroin overdose deaths. And in 1988, around the height of the
19    crack epidemic, there were fewer than 5,000 crack overdose deaths recorded. In 2005, at its peak,
20    methamphetamine was involved in approximately 4,500 deaths.
21              12.      Beyond the human cost, the CDC has estimated that the total economic burden of
22    prescription opioid abuse costs the United States $78.5 billion per year, which includes increased
23    costs for health care and addiction treatment, increased strains on human services and criminal
24    justice systems, and substantial losses in workforce productivity.6
25

26
      6
          CDC Foundation’s New Business Pulse Focuses on Opioid Overdose Epidemic, Ctrs. for Disease Control and
27
          Prevention (Mar. 15, 2017), https://www.cdc.gov/media/releases/2017/a0315-Business-Pulse-opioids.html.
     COMPLAINT - 4                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 10 of 139



 1               13.     But even these estimates are conservative. The Council of Economic Advisers—

 2    the primary advisor to the Executive Office of the President—recently issued a report estimating

 3    that as of 2015, the economic cost of the opioid crisis was $504 billion—over six times larger

 4    than the most comprehensive study that preceded it.7 Whatever the final tally, there is no doubt

 5    that this crisis has had a profound economic impact.

 6               14.     Defendants orchestrated this crisis. Despite knowing about the true hazards of

 7    their products, Defendants misleadingly advertised their opioids as safe and effective for treating

 8    chronic pain and pushed hundreds of millions of pills into the marketplace for consumption.

 9    Through their sophisticated and well-orchestrated campaign, Defendants touted the purported

10    benefits of opioids to treat pain and downplayed the risks of addiction. Moreover, even as the

11    deadly toll of prescription opioid use became apparent to Defendants in years following

12    OxyContin’s launch, Defendants persisted in aggressively selling and distributing prescription

13    opioids while evading their monitoring and reporting obligations, so that excessive quantities of

14    addictive opioids continued to pour into Vancouver and other communities around the United

15    States.

16               15.     Defendants consistently, deliberately, and recklessly made and continue to make

17    false and misleading statements regarding, among other things, the low risk of addiction to

18    opioids, opioids’ effectiveness for chronic pain and ability to improve patients’ quality of life

19    with long-term use, the lack of risk associated with higher dosages of opioids, the need to

20    prescribe more opioids to treat withdrawal symptoms, and that risk-mitigation strategies and

21    abuse-deterrent technologies allow doctors to safely prescribe opioids. In addition, Defendants

22    made and continued to make misleading representations about their compliance with their

23

24
      7
25        The Underestimated Cost of the Opioid Crisis, The Council of Econ. Advisers (Nov. 2017),
          https://static.politico.com/1d/33/4822776641cfbac67f9bc7dbd9c8/the-underestimated-cost-of-the-opioid-crisis-
26        embargoed.pdf; Curtis Florence, Feijun Luo, Chao Zhou, & Likang Xu, The Economic Burden of Prescription
          Opioid Overdose, Abuse and Dependence in the United States, 2013, 54 Med. Care 901 (Oct. 2016),
          https://www.researchgate.net/publication/308339245_The_Economic_Burden_of_Prescription_Opioid_Overdose_
27
          Abuse_and_Dependence_in_the_United_States_2013.
     COMPLAINT - 5                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 11 of 139



 1    obligations to maintain effective controls against diversion and to report suspicious orders in

 2    connection with the sale of opioids.

 3           16.       Because of Defendants’ misconduct, Vancouver is experiencing a severe public

 4    health crisis and has suffered significant economic damages, including but not limited to

 5    increased costs related to public health, opioid-related crimes and emergencies, criminal justice,

 6    and public safety. Vancouver has incurred substantial costs in responding to the crisis and will

 7    continue to do so in the future.

 8           17.       Accordingly, Vancouver brings this action to hold Defendants liable for their

 9    misrepresentations regarding the benefits and risks of prescription opioids, as well as for their

10    failure to monitor, detect, investigate, and report suspicious orders of those products. This

11    conduct (i) violates the Washington Consumer Protection Act, RCW 19.86 et seq., (ii)

12    constitutes a public nuisance under Washington law, (iii) constitutes negligence and gross

13    negligence under Washington law, (iv) has unjustly enriched Defendants, and (v) violates the

14    Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.

15                                             II.     PARTIES

16           City of Vancouver

17           18.       Plaintiff City of Vancouver (“Vancouver” or “City”) is located in Clark County,

18    Washington. Vancouver is a first class charter city pursuant to RCW Chapter 35.22 et seq. The

19    population of Vancouver is over 175,000.

20           Sackler Family Defendants

21           19.       Defendant Richard S. Sackler has resided in Travis County, Texas, since 2013. He

22    became member of Purdue’s board of directors in the early 1990s. In 1999, he became Purdue’s

23    president.

24           20.       Defendant Jonathan D. Sackler resides in Fairfield County, Connecticut. He

25    became member of Purdue’s board of directors in the early 1990s.

26           21.       Defendant Mortimer D.A. Sackler resides in New York County, New York. He

27    became member of Purdue’s board of directors in the 1990s.

     COMPLAINT - 6                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 12 of 139



 1           22.       Defendant Kathe A. Sackler resides in Fairfield County, Connecticut. She became

 2    a member of Purdue’s board of directors in the early 1990s.

 3           23.       Defendant Ilene Sackler Lefcourt resides in New York County, New York. She

 4    became a member of Purdue’s board of directors in the early 1990s.

 5           24.       Defendant Beverly Sackler resides in Fairfield County, Connecticut. She became

 6    a member of Purdue’s board of directors in the 1990s.

 7           25.       Defendant Theresa Sackler resides in New York County, New York. She became

 8    a member of Purdue’s board of directors in the 1990s.

 9           26.       Defendant David A. Sackler resides in New York County, New York. He became

10    a member of Purdue’s board of directors in 2012.

11           27.       Defendant Trust for the Benefit of Members of the Raymond Sackler Family (the

12    “Sackler Trust”) is a trust for which Defendants Beverly Sackler, Jonathan D. Sackler, and/or

13    Richard S. Sackler are trustees. The Sackler Trust is the 50% direct or indirect beneficial owner

14    of Purdue and Purdue-related entities and the recipient of 50% of profits from the sale of opioids

15    by Purdue and Purdue-related entities.

16           28.       Collectively, Richard S. Sackler, Jonathan D. Sackler, Mortimer D.A. Sackler,

17    Kathe A. Sackler, Ilene Sackler Lefcourt, Beverly Sackler, Theresa Sackler, David A. Sackler,

18    and the Sackler Trust are referred to as the “Sackler Family Defendants.”

19           Rhodes

20           29.       Defendant Rhodes Pharmaceuticals L.P. is a Delaware limited partnership formed

21    November 9, 2007, with its principal place of business in Coventry, Rhode Island. At all relevant

22    times, Rhodes Pharmaceuticals L.P. has marketed generic prescription opioids, including a

23    generic form of OxyContin, which is manufactured by Purdue Pharmaceuticals L.P.

24           30.       Defendant Rhodes Pharmaceuticals Inc. is a New York corporation formed on

25    November 9, 2007. Rhodes Pharmaceuticals Inc. is a general partner of Rhodes Pharmaceuticals

26    L.P. Rhodes Pharmaceuticals Inc. is a general partner of Rhodes Pharmaceuticals L.P. At all

27
     COMPLAINT - 7                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 13 of 139



 1    relevant times, Rhodes Pharmaceuticals Inc. has marketed generic prescription opioids, including

 2    a generic form of OxyContin, which is manufactured by Purdue Pharmaceuticals L.P.

 3           31.       Defendant Rhodes Technologies is a Delaware general partnership formed on

 4    April 12, 2005, with its principal place of business in Coventry, Rhode Island. At all relevant

 5    times, Rhodes Technologies or its predecessor has manufactured and supplied Purdue with

 6    oxycodone, the active pharmaceutical ingredient in OxyContin, for use in the manufacture of

 7    pharmaceutical preparations.

 8           32.       Defendant Rhodes Technologies Inc. is a Delaware corporation formed January

 9    28, 1999, with its principal place of business in Coventry, Rhode Island. Rhodes Technologies

10    Inc. is a general partner of Rhodes Technologies. At all relevant times, Rhodes Technologies Inc.

11    has manufactured and supplied Purdue with oxycodone, the active pharmaceutical ingredient in

12    OxyContin, for use in the manufacture of pharmaceutical preparations or has managed Rhodes

13    Technologies or its predecessor in doing so.

14           33.       Rhodes Pharmaceuticals L.P., Rhodes Pharmaceuticals Inc., Rhodes

15    Technologies, and Rhodes Technologies Inc. are collectively referred to as “Rhodes.”

16           Endo

17           34.       Defendant Endo Pharmaceuticals, Inc. is a wholly owned subsidiary of Defendant

18    Endo Health Solutions Inc. Both are Delaware corporations with their principal place of business

19    in Malvern, Pennsylvania. Collectively, these entities are referred to as “Endo.”

20           35.       Each Endo entity acted in concert with one another and acted as agents and/or

21    principals of one another in connection with the conduct described herein.

22           36.       Endo manufactures, promotes, sells, markets, and distributes opioids such as

23    Percocet, Opana, and Opana ER.

24           37.       Endo generates substantial sales from its opioids. For example, opioids accounted

25    for more than $400 million of Endo’s overall revenues of $3 billion in 2012, and Opana ER

26    generated more than $1 billion in revenue for Endo in 2010 and 2013.

27
     COMPLAINT - 8                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 14 of 139



 1           Janssen and Johnson & Johnson

 2           38.       Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

 3    principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

 4    Defendant Johnson & Johnson, a New Jersey corporation with its principal place of business in

 5    New Brunswick, New Jersey. Collectively, these entities are referred to as “Janssen.”

 6           39.       Both entities above acted in concert with one another and acted as agents and/or

 7    principals of one another in connection with the conduct described herein.

 8           40.       Johnson & Johnson is the only company that owns more than 10% of Janssen

 9    Pharmaceuticals, Inc., and corresponds with the FDA regarding the drugs manufactured by

10    Janssen Pharmaceuticals, Inc. Johnson & Johnson also paid prescribers to speak about opioids

11    manufactured by Janssen Pharmaceuticals, Inc. In short, Johnson & Johnson controls the sale and

12    development of the drugs manufactured by Janssen Pharmaceuticals, Inc.

13           41.       Janssen manufactures, promotes, sells, markets, and distributes opioids such as

14    Duragesic, Nucynta, and Nucynta ER. Janssen stopped manufacturing Nucynta and Nucynta ER

15    in 2015.

16           42.       Janssen generates substantial sales revenue from its opioids. For example,

17    Duragesic accounted for more than $1 billion in sales in 2009, and Nucynta and Nucynta ER

18    accounted for $172 million in sales in 2014.

19           Cephalon and Teva

20           43.       Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its

21    principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical Industries,

22    Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business in Petah Tikva,

23    Israel. In 2011, Teva Ltd. acquired Cephalon. Defendant Teva Pharmaceuticals USA, Inc. (“Teva

24    USA”) is a Delaware corporation and a wholly owned subsidiary of Teva Ltd. in Pennsylvania.

25    Teva USA acquired Cephalon in October 2011.

26           44.       Cephalon manufactures, promotes, sells, and distributes opioids, including Actiq

27    and Fentora, in the United States.

     COMPLAINT - 9                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 15 of 139



 1              45.      Teva Ltd., Teva USA, and Cephalon work together closely to market and sell

 2    Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

 3    Cephalon in the United States through Teva USA and has done so since its October 2011

 4    acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products

 5    to the public. Teva USA sells all former Cephalon-branded products through its “specialty

 6    medicines” division. The FDA-approved prescribing information and medication guide, which

 7    are distributed with Cephalon opioids, disclose that the guide was submitted by Teva USA, and

 8    directs physicians to contact Teva USA to report adverse events.

 9              46.      All of Cephalon’s promotional websites, including those for Actiq and Fentora,

10    display Teva Ltd.’s logo.8 Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as

11    its own, and its year-end report for 2012—the year following the Cephalon acquisition in

12    October 2011—attributed a 22% increase in its specialty medicine sales to “the inclusion of a

13    full year of Cephalon’s specialty sales,” including sales of Fentora.9 Through interrelated

14    operations like these, Teva Ltd. operates in the United States through its subsidiaries Cephalon

15    and Teva USA. The United States is the largest of Teva Ltd.’s global markets, representing 53%

16    of its global revenue in 2015, and, were it not for the existence of Teva USA and Cephalon, Teva

17    Ltd. would conduct those companies’ business in the United States itself.

18              47.      Upon information and belief, Teva Ltd. directs the business practices of Cephalon

19    and Teva USA, and their profits inure to the benefit of Teva Ltd. as controlling shareholder.

20    Collectively, these entities are referred to as “Teva.”

21              Allergan, Actavis, and Watson

22              48.      Defendant Allergan plc is a public limited company incorporated in Ireland with

23    its principal place of business in Dublin, Ireland. Actavis plc acquired Allergan, Inc. in March

24    2015, and the combined company changed its name to Allergan plc in June 2015. Actavis plc

25

26    8
          Actiq, http://www.actiq.com/ (last visited Aug. 30, 2019).
      9
          Teva Pharm. Indus. Ltd. Form 20-F, U.S. Sec. and Exchange Commission (Feb. 12, 2013),
27
          http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.
     COMPLAINT - 10                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 16 of 139



 1    (formerly known as Actavis Limited) was incorporated in Ireland in May 2013 for the merger

 2    between Actavis, Inc. and Warner Chilcott plc.

 3           49.       Defendant Watson Pharmaceuticals, Inc. acquired Actavis Group in October 2012

 4    and changed its name to Actavis, Inc. as of January 2013.

 5           50.       Defendant Allergan Finance, LLC (formerly known as Actavis, Inc.) is based in

 6    Parsippany, New Jersey. It operates as a subsidiary of Allergan plc.

 7           51.       Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

 8    place of business in Corona, California, and is a wholly owned subsidiary of Allergan plc (f/k/a

 9    Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).

10           52.       Defendant Actavis Pharma, Inc. is registered to do business in the State of

11    Washington as a Delaware corporation with its principal place of business in New Jersey and

12    was formerly known as Watson Pharma, Inc.

13           53.       Defendant Actavis LLC is a Delaware limited liability company with its principal

14    place of business in Parsippany, New Jersey.

15           54.       Each of these defendants and entities is owned by Defendant Allergan plc, which

16    uses them to market and sell its drugs in the United States. Upon information and belief,

17    Defendant Allergan plc exercises control over these marketing and sales efforts and profits from

18    the sale of Allergan/Actavis/Watson products ultimately inure to its benefit. Collectively, these

19    defendants and entities are referred to as “Actavis.”

20           55.       Actavis manufactures, promotes, sells, and distributes opioids in the United

21    States, including the branded drugs Kadian and Norco and generic versions of Kadian,

22    Duragesic, and Opana. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on

23    December 30, 2008, and began marketing Kadian in 2009.

24           Mallinckrodt

25           56.       Defendant Mallinckrodt plc is an Irish public limited company headquartered in

26    Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

27    Mallinckrodt plc was incorporated in January 2013 for the purpose of holding the

     COMPLAINT - 11                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 17 of 139



 1    pharmaceuticals business of Covidien plc, which was fully transferred to Mallinckrodt in June of

 2    that year. Mallinckrodt began as a U.S.-based company, with the founding of Mallinckrodt &

 3    Co. in 1867; Tyco International Ltd. acquired the company in 2000. In 2008, Tyco Healthcare

 4    Group separated from Tyco International and renamed itself Covidien.

 5           57.       Defendant Mallinckrodt, LLC is a limited liability company organized and

 6    existing under the laws of the State of Delaware. Mallinckrodt, LLC is a wholly owned

 7    subsidiary of Mallinckrodt plc.

 8           58.       Formed in 2017, Defendant SpecGX LLC is a Delaware limited liability company

 9    with its principal place of business in St. Louis, Missouri, and is a wholly owned subsidiary of

10    Defendant Mallinckrodt plc. SpecGX LLC manufactures Mallinckrodt’s generic products and

11    bulk active pharmaceutical ingredients (APIs).

12           59.       Mallinckrodt plc, Mallinckrodt, LLC, and SpecGX LLC are referred to

13    collectively as “Mallinckrodt.”

14           60.       Mallinckrodt manufactures, markets, and sells drugs in the United States. As of

15    2012, it was the largest U.S. supplier of opioid pain medications. In particular, it is one of the

16    largest manufacturers of oxycodone in the U.S.

17           61.       Mallinckrodt currently manufactures and markets two branded opioids: Exalgo,

18    which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

19    Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In addition,

20    Mallinckrodt previously developed, promoted, and sold the following branded opioid products:

21    Magnacet, TussiCaps, and Xartemis XR.

22           62.       While it has sought to develop its branded opioid products, Mallinckrodt has long

23    been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

24    approximately 25% of the U.S. Drug Enforcement Administration’s (“DEA”) entire annual quota

25    for controlled substances that it manufactures. Mallinckrodt also estimated, based on IMS Health

26    data for the same period, that its generics claimed an approximately 23% market share of DEA

27    Schedules II and III opioid and oral solid dose medications.

     COMPLAINT - 12                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 18 of 139



 1           63.       Mallinckrodt operates a vertically integrated business in the United States: (1)

 2    importing raw opioid materials; (2) manufacturing generic opioid products, primarily at its

 3    facility in Hobart, New York; and (3) marketing and selling its products to drug distributors,

 4    specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

 5    that have mail-order pharmacies, and hospital buying groups.

 6           64.       In 2017, Mallinckrodt agreed to settle for $35 million the Department of Justice’s

 7    allegations regarding excessive sales of oxycodone in Florida. The Department of Justice alleged

 8    that even though Mallinckrodt knew that its oxycodone was being diverted to illicit use, it

 9    nonetheless continued to incentivize and supply these suspicious sales, and it failed to notify the

10    DEA of the suspicious orders in violation of its obligations as a registrant under the Controlled

11    Substances Act, 21 U.S.C. § 801 et seq. (“CSA”).

12           Par Pharmaceutical

13           65.       Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal

14    place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

15    owned subsidiary of Defendant Par Pharmaceutical Companies, Inc. and holds itself out as “an

16    Endo International Company.”

17           66.       Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its

18    principal place of business in Chestnut Ridge, New York.

19           67.       Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. are referred to

20    collectively as “Par Pharmaceutical.” Par Pharmaceutical is an affiliate of Defendants Endo

21    Health Solutions Inc. and Endo Pharmaceuticals, Inc.

22           68.       At all relevant times, Par Pharmaceutical has packaged, distributed, supplied,

23    sold, placed into the stream of commerce, labeled, described, marketed, advertised, promoted

24    and purported to warn or purported to inform prescribers and users regarding the benefits and

25    risks associated with the use of the prescription opioid drugs. Further, Par Pharmaceutical

26    manufactured and sold prescription opioids without fulfilling its legal duty to prevent diversion

27    and report suspicious orders.

     COMPLAINT - 13                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 19 of 139



 1            69.      Based on the private ARCOS data made available to Plaintiff, drugs sold and

 2    manufactured by Par Pharmaceutical represent a substantial market share in Plaintiff’s

 3    jurisdiction during the relevant time period.

 4            70.      Par Pharmaceutical’s conduct thus directly caused the worst man-made epidemic

 5    in modern medical history—the misuse, abuse, and over-prescription of opioids across this

 6    country, including in this jurisdiction.

 7            Mylan Pharmaceuticals, Inc.

 8            71.      Defendant Mylan Pharmaceuticals, Inc. (“Mylan”), is a West Virginia corporation

 9    with its principal place of business in Canonsburg, Pennsylvania.

10            72.      At all relevant times, Mylan has packaged, distributed, supplied, sold, placed into

11    the stream of commerce, labeled, described, marketed, advertised, promoted and purported to

12    warn or purported to inform prescribers and users regarding the benefits and risks associated

13    with the use of the prescription opioid drugs. Further, Mylan manufactured and sold prescription

14    opioids without fulfilling its legal duty to prevent diversion and report suspicious orders.

15            73.      Based on the private ARCOS data made available to Plaintiff, drugs sold and

16    manufactured by Mylan represent a substantial market share in Plaintiff’s jurisdiction during the

17    relevant time period.

18            74.      Mylan’s conduct thus directly caused the worst man-made epidemic in modern

19    medical history—the misuse, abuse, and over-prescription of opioids across this country,

20    including in this jurisdiction.

21            KVK-Tech, Inc.

22            75.      Defendant, KVK Tech, Inc. (“KVK”) is a Pennsylvania corporation with its

23    principal place of business in Newton, Pennsylvania.

24            76.      At all relevant times, KVK has packaged, distributed, supplied, sold, placed into

25    the stream of commerce, labeled, described, marketed, advertised, promoted and purported to

26    warn or purported to inform prescribers and users regarding the benefits and risks associated

27
     COMPLAINT - 14                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 20 of 139



 1    with the use of the prescription opioid drugs. Further, KVK manufactured and sold prescription

 2    opioids without fulfilling its legal duty to prevent diversion and report suspicious orders.

 3            77.      Based on the private ARCOS data made available to Plaintiff, drugs sold and

 4    manufactured by KVK represent a substantial market share in Plaintiff’s jurisdiction during the

 5    relevant time period.

 6            78.      KVK’s conduct thus directly caused the worst man-made epidemic in modern

 7    medical history—the misuse, abuse, and over-prescription of opioids across this country,

 8    including in this jurisdiction.

 9            79.      Defendants Sackler Family Defendants, Endo, Janssen, Teva, Actavis, and

10    Mallinckrodt are collectively referred to as the “Marketing Defendants.” These Marketing

11    Defendants together with Rhodes, Par Pharmaceutical, Mylan, and KVK-Tech, Inc. are

12    collectively referred to as the “Manufacturing Defendants.”

13            AmerisourceBergen

14            80.      Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

15    Delaware corporation with its principal place of business located in Chesterbrook, Pennsylvania.

16            81.      According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

17    global pharmaceutical sourcing and distribution services companies” with “over $145 billion in

18    annual revenue.”

19            82.      AmerisourceBergen is licensed as a “wholesale distributor” to sell prescription

20    and non-prescription drugs, including opioids, in Washington.

21            Cardinal Health

22            83.      Defendant Cardinal Health, Inc. (“Cardinal Health”) is an Ohio Corporation with

23    its principal place of business in Dublin, Ohio.

24            84.      According to its 2017 Annual Report, Cardinal Health is “a global, integrated

25    healthcare services and products company serving hospitals, healthcare systems, pharmacies,

26    ambulatory surgery centers, clinical laboratories and physician offices worldwide . . .

27
     COMPLAINT - 15                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 21 of 139



 1    deliver[ing] medical products and pharmaceuticals.” In 2017 alone, Cardinal Health generated

 2    revenues of nearly $130 billion.

 3           85.        Cardinal Health is licensed as a “wholesale distributor” to sell prescription and

 4    non-prescription drugs, including opioids, in Washington.

 5           McKesson

 6           86.        Defendant McKesson Corporation (“McKesson”) is a Delaware Corporation with

 7    its principal place of business in San Francisco, California.

 8           87.        McKesson is the largest pharmaceutical distributor in North America, delivering

 9    nearly one-third of all pharmaceuticals used in this region.

10           88.        According to its 2017 Annual Report, McKesson “partner[s] with pharmaceutical

11    manufacturers, providers, pharmacies, governments and other organizations in healthcare to help

12    provide the right medicines, medical products and healthcare services to the right patients at the

13    right time, safely and cost-effectively.” Additionally, McKesson’s pharmaceutical distribution

14    business operates and serves thousands of customer locations through a network of twenty-seven

15    distribution centers, as well as a primary redistribution center, two strategic redistribution centers

16    and two repackaging facilities, serving all fifty states and Puerto Rico.

17           89.        For the fiscal year ending March 31, 2017, McKesson generated revenues of

18    $198.5 billion.

19           90.        McKesson is licensed as a “wholesale distributor” to sell prescription and non-

20    prescription drugs, including opioids, in Washington.

21           91.        Collectively, McKesson, AmerisourceBergen, and Cardinal Health account for

22    approximately 85% of all drug shipments in the United States.

23           Walgreens

24           92.        Defendant Walgreens Boots Alliance Inc. a/k/a Walgreen Co. (“Walgreens”) is a

25    Delaware corporation with its principal place of business in Illinois. Walgreens, through its

26    various DEA registrant subsidiaries and affiliated entities, conducts business as a licensed

27
     COMPLAINT - 16                                                        K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                           1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 22 of 139



 1    wholesale distributor. At all times relevant to this Complaint, Walgreens distributed prescription

 2    opioids throughout the United States, including in Plaintiff’s communities.

 3            93.      Based on the private ARCOS data made available to Plaintiff, drugs sold and

 4    distributed by Walgreens represent a substantial market share in Plaintiff’s jurisdiction during the

 5    relevant time period.

 6            94.      Walgreens’ conduct thus directly caused the worst man-made epidemic in modern

 7    medical history—the misuse, abuse, and over-prescription of opioids across this country,

 8    including in this jurisdiction.

 9            Smith’s Food & Drug Centers, Inc.

10            95.      Defendant Smith’s Food & Drug Centers, Inc. d/b/a/ Peyton’s Phoenix (“Smith’s)

11    is an Ohio corporation with its principal place of business in Ohio. Smith’s is a subsidiary of The

12    Kroger Co.

13            96.      At all times relevant to this Complaint, Smith’s was in the business of distributing

14    and redistributing prescription opioids throughout the United States, including in this

15    jurisdiction.

16            97.      Based on the private ARCOS data made available to Plaintiff, drugs sold and

17    distributed by Smith’s represent a substantial market share in Plaintiff’s jurisdiction during the

18    relevant time period.

19            98.      Smith’s conduct thus directly caused the worst man-made epidemic in modern

20    medical history—the misuse, abuse, and over-prescription of opioids across this country,

21    including in this jurisdiction.

22            Kroger

23            99.      Defendant The Kroger Co. is an Ohio corporation with headquarters in

24    Cincinnati, Ohio. Kroger operates over 2,200 pharmacies in the United States, including in this

25    jurisdiction. The Kroger Co. conducts business as a licensed wholesale distributor under the

26    named business entities of Defendant Kroger Limited Partnership I and Defendant Kroger

27    Limited Partnership II (collectively “Kroger”).

     COMPLAINT - 17                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 23 of 139



 1            100.     At all relevant times to this Complaint, Kroger distributed prescription opioids

 2    throughout the United States, including in this jurisdiction. Kroger, through its various DEA

 3    registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

 4    distributor.

 5            101.     Based on the private ARCOS data made available to Plaintiff, drugs sold and

 6    distributed by Kroger represent a substantial market share in Plaintiff’s jurisdiction during the

 7    relevant time period.

 8            102.     Kroger’s conduct thus directly caused the worst man-made epidemic in modern

 9    medical history—the misuse, abuse, and over-prescription of opioids across this country,

10    including in this jurisdiction.

11            103.     McKesson, AmerisourceBergen, Cardinal Health, Walgreens, Smith’s, and

12    Kroger collectively are referred to as the “Distributor Defendants.”

13            John and Jane Does 1-100, inclusive

14            104.     In addition to the Defendants identified herein, the true names, roles, and/or

15    capacities in the wrongdoing alleged herein of Defendants named John and Jane Does 1 through

16    100, inclusive, are currently unknown to Plaintiff, and thus, are named as Defendants under

17    fictitious names as permitted by the rules of this Court. Plaintiff will amend this complaint and

18    identify their true identities and their involvement in the wrongdoing at issue, as well as the

19    specific causes of action asserted against them when they become known.

20                                  III.    JURISDICTION AND VENUE

21            105.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. The

22    Court also has federal question subject matter jurisdiction arising out of Plaintiff’s RICO claims

23    pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1961, et seq.

24            106.     Venue in this Court is proper under 28 U.S.C. § 1391(b).

25

26

27
     COMPLAINT - 18                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                   Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 24 of 139



 1                                           IV.      FACTUAL ALLEGATIONS

 2    A.          History and Background of Medical Use of Opioids

 3                107.     The term “opioid” refers to a class of drugs that bind with opioid receptors in the

 4    brain and includes natural, synthetic, and semi-synthetic opioids.10 Generally used to treat pain,

 5    opioids produce multiple effects on the human body, the most significant of which are analgesia,

 6    euphoria, and respiratory depression. In addition, opioids cause sedation and constipation.

 7                108.     Most of these effects are medically useful in certain situations, but respiratory

 8    depression is the primary limiting factor for the use of opioids. While the body develops

 9    tolerance to the analgesic and euphoric effects of opioids relatively quickly, this is not true with

10    respect to respiratory depression. At high doses, opioids can and often do arrest respiration

11    altogether. This is why the risk of opioid overdose is so high, and why many of those who

12    overdose simply go to sleep and never wake up.

13                109.     Natural opioids are derived from the opium poppy and have been used since

14    antiquity, going as far back as 3400 B.C. The opium poppy contains various opium alkaloids,

15    three of which are used commercially today: morphine, codeine, and thebaine.

16                110.     A 16th-century European alchemist, Paracelsus, is generally credited with

17    developing a tincture of opium and alcohol called laudanum, but it was a British physician a

18    century later who popularized the use of laudanum in Western medicine. “Sydenham’s

19    laudanum” was a simpler tincture than Paracelsus’s and was widely adopted as a treatment not

20    only for pain, but for coughs, dysentery, and numerous other ailments. Laudanum contains

21    almost all of the opioid alkaloids and is still available by prescription today.

22                111.     Chemists first isolated the morphine and codeine alkaloids in the early 1800s, and

23    the pharmaceutical company Merck began large-scale production and commercial marketing of

24    morphine in 1827. During the American Civil War, field medics commonly used morphine,

25
      10
26         At one time, the term “opiate” was used for natural opioids, while “opioid” referred to synthetic substances
           manufactured to mimic opiates. Now, however, most medical professionals use “opioid” to refer broadly to
           natural, semi-synthetic, and synthetic opioids. A fourth class of opioids, endogenous opioids (e.g., endorphins), is
27
           produced naturally by the human body.
     COMPLAINT - 19                                                                     K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                         1201 Third A venue, Suite 3200
                                                                                                Seattle, W A 98101-3052
                                                                                             TELEPHONE: (206) 623-1900
                                                                                             FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 25 of 139



 1    laudanum, and opium pills to treat the wounded, and many veterans were left with morphine

 2    addictions. It was upper- and middle-class white women, however, who comprised the majority

 3    of opioid addicts in the late 19th-century United States, using opioid preparations widely

 4    available in pain elixirs, cough suppressants, and patent medicines. By 1900, an estimated

 5    300,000 people were addicted to opioids in the United States, 11 and many doctors prescribed

 6    opioids solely to prevent their patients from suffering withdrawal symptoms.

 7            112.     Trying to develop a drug that could deliver opioids’ potent pain relief without

 8    their addictive properties, chemists continued to isolate and refine opioid alkaloids. Heroin, first

 9    synthesized from morphine in 1874, was marketed commercially by the Bayer Pharmaceutical

10    Company beginning in 1898 as a safe alternative to morphine. Heroin’s market position as a safe

11    alternative was short-lived, however; Bayer stopped mass-producing heroin in 1913 because of

12    its dangers. German chemists then looked to the alkaloid thebaine, synthesizing oxymorphone

13    and oxycodone from thebaine in 1914 and 1916, respectively, with the hope that the different

14    alkaloid source might provide the benefits of morphine and heroin without the drawbacks.

15            113.     But each opioid was just as addictive as the one before it, and eventually the issue

16    of opioid addiction could not be ignored. The nation’s first Opium Commissioner, Hamilton

17    Wright, remarked in 1911, “The habit has this nation in its grip to an astonishing extent. Our

18    prisons and our hospitals are full of victims of it, it has robbed ten thousand businessmen of

19    moral sense and made them beasts who prey upon their fellows . . . it has become one of the

20    most fertile causes of unhappiness and sin in the United States.”12

21            114.     Concerns over opioid addiction led to national legislation and international

22    agreements regulating narcotics: the International Opium Convention, signed at the Hague in

23    1912, and, in the U.S., the Harrison Narcotics Tax Act of 1914. Opioids were no longer marketed

24    as cure-alls and instead were relegated to the treatment of acute pain.

25
      11
26       Nick Miroff, From Teddy Roosevelt to Trump: How drug companies triggered an opioid crisis a century ago,
         Washington Post (Oct. 17, 2017), https://www.washingtonpost.com/news/retropolis/wp/2017/09/29/the-greatest-
         drug-fiends-in-the-world-an-american-opioid-crisis-in-1908/?utm_term=.7832633fd7ca.
27    12
         Id.
     COMPLAINT - 20                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 26 of 139



 1               115.     Throughout the twentieth century, pharmaceutical companies continued to

 2    develop prescription opioids, but these opioids were generally produced in combination with

 3    other drugs, with relatively low opioid content. For example, Percodan, produced by Defendant

 4    Endo since 1950, is oxycodone and aspirin, and contains just under 5 mg of oxycodone.

 5    Percocet, manufactured by Endo since 1971, is the combination of oxycodone and

 6    acetaminophen, with dosage strengths delivering between 2.5 mg and 10 mg of oxycodone.

 7    Vicodin, a combination of hydrocodone and acetaminophen, was introduced in the U.S. in 1978

 8    and is sold in strengths of 5 mg, 7.5 mg, and 10 mg of hydrocodone. Defendant Janssen also

 9    manufactured a drug with 5 mg of oxycodone and 500 mg of acetaminophen, called Tylox, from

10    1984 to 2012.

11               116.     In contrast, OxyContin, the product with the dubious honor of the starring role in

12    the opioid epidemic, is pure oxycodone. Purdue initially made it available in the following

13    dosage strengths: 10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60 mg, 80 mg, and 160 mg. In other

14    words, the weakest OxyContin delivers as much narcotic as the strongest Percocet, and some

15    OxyContin tablets delivered sixteen times as much as that.

16               117.     Prescription opioids are essentially pharmaceutical heroin; they are synthesized

17    from the same plant, have similar molecular structures, and bind to the same receptors in the

18    human brain. It is no wonder then that there is a straight line between prescription opioid abuse

19    and heroin addiction. Indeed, studies show that over 80% of new heroin addicts between 2008

20    and 2010 started with prescription opioids.13

21

22

23

24

25

26    13
            CM Jones, Heroin use and heroin use risk behaviors among nonmedical users of prescription opioid pain
           relievers - United States, 2002-2004 and 2008-2010, 132(1-2) Drug Alcohol Depend. 95-100 (Sept. 1, 2013),
27
           https://www.ncbi.nlm.nih.gov/pubmed/23410617.
     COMPLAINT - 21                                                                 K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                    1201 Third A venue, Suite 3200
                                                                                           Seattle, W A 98101-3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 27 of 139



 1

 2                    Oxycodone                             Heroin                               Morphine

 3

 4

 5

 6

 7

 8

 9
10             118.     Medical professionals describe the strength of various opioids in terms of

11    “morphine milligram equivalents” (“MME”). According to the CDC, dosages at or above 50

12    MME/day double the risk of overdose compared to 20 MME/day, and one study found that

13    patients who died of opioid overdose were prescribed an average of 98 MME/day.

14             119.     Different opioids provide varying levels of MMEs. For example, just 33 mg of

15    oxycodone provides 50 MME. Thus, at OxyContin’s twice-daily dosing, the 50 MME/day

16    threshold is reached by a prescription of 15 mg twice daily. One 160 mg tablet of OxyContin,

17    which Purdue took off the market in 2001, delivered 240 MME.14

18             120.     As journalist Barry Meier wrote in his 2003 book Pain Killer: A “Wonder”

19    Drug’s Trail of Addiction and Death, “In terms of narcotic firepower, OxyContin was a nuclear

20    weapon.”15

21             121.     Fentanyl, an even more potent and more recent arrival in the opioid tale, is a

22    synthetic opioid that is 100 times stronger than morphine and 50 times stronger than heroin. First

23    developed in 1959 by Dr. Paul Janssen under a patent held by Janssen Pharmaceuticals, fentanyl

24
      14
25        The wide variation in the MME strength of prescription opioids renders misleading any effort to capture “market
         share” by the number of pills or prescriptions attributed to Purdue or other manufacturers. Purdue, in particular,
26       focused its business on branded, highly potent pills, causing it to be responsible for a significant percent of the
         total amount of MME in circulation even though it currently claims to have a small percent of the market share in
         terms of pills or prescriptions.
27    15
          Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death (Rodale 2003).
     COMPLAINT - 22                                                                  K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                      1201 Third A venue, Suite 3200
                                                                                             Seattle, W A 98101-3052
                                                                                          TELEPHONE: (206) 623-1900
                                                                                          FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 28 of 139



 1    is increasingly prevalent in the market for opioids created by Defendants’ promotion, with

 2    particularly lethal consequences. In many instances, illicit fentanyl is manufactured to look like

 3    oxycodone tablets, in the light blue color and with the “M” stamp of Defendant Mallinckrodt’s

 4    30mg oxycodone pills. These lookalike pills have been found around the country.16

 5    B.       The Sackler Family Played a Pivotal Role in Setting the Stage for the Worst Man-
               Made Epidemic in Modern Medical History
 6
               1.       The Sackler family pioneered the integration of advertising and medicine.
 7

 8             122.     Given the history of opioid use in the U.S. and the medical profession’s resulting
 9    wariness, the commercial success of Defendants’ prescription opioids would not have been
10    possible without a fundamental shift in prescribers’ perception of the risks and benefits of long-
11    term opioid use.
12             123.     As it turned out, Purdue was uniquely positioned to execute just such a maneuver,
13    thanks to the legacy of a man named Arthur Sackler. The Sackler family is the sole owner of
14    Purdue and one of the wealthiest families in America, surpassing the wealth of storied families
15    like the Rockefellers, the Mellons, and the Busches.17 Because of Purdue and, in particular,
16    OxyContin, the Sacklers’ net worth was $13 billion as of 2016. Today, all nine members of the
17    Purdue board are family members, and all of the company’s profits go to Sackler family trusts
18    and entities.18 Yet the Sacklers have avoided publicly associating themselves with Purdue, letting
19    others serve as the spokespeople for the company.
20             124.     The Sackler brothers—Arthur, Mortimer, and Raymond—purchased a small
21    patent-medicine company called The Purdue Frederick Company in 1952. While all three
22    brothers were accomplished psychiatrists, it was Arthur, the oldest, who directed the Sackler
23
      16
          See e.g., Sharon Bogan, Illicit fentanyl found locally in fake opioid pills, Public Health Insider (Oct. 2, 2017),
24       https://web.archive.org/web/20190804203642/https://publichealthinsider.com/2017/10/02/illicit-fentanyl-found-
         locally-in-fake-opioid-pills/; Mislabeled painkillers “a fatal overdose waiting to happen,” CBS News (Feb. 29,
25       2016, 10:46am), https://www.cbsnews.com/news/mislabeled-painkillers-a-fatal-overdose-waiting-to-happen/.
      17
          Alex Morrell, The OxyContin Clan: The $14 Billion Newcomer to Forbes 2015 List of Richest U.S. Families,
26       Forbes (July 1, 2015, 10:17am), https://www.forbes.com/sites/alexmorrell/2015/07/01/the-oxycontin-clan-the-14-
         billion-newcomer-to-forbes-2015-list-of-richest-u-s-families/#3045688775e0.
      18
          David Armstrong, The man at the center of the secret OxyContin files, Stat News (May 12, 2016),
27
         https://www.statnews.com/2016/05/12/man-center-secret-oxycontin-files/.
     COMPLAINT - 23                                                                  K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                     1201 Third A venue, Suite 3200
                                                                                            Seattle, W A 98101-3052
                                                                                         TELEPHONE: (206) 623-1900
                                                                                         FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 29 of 139



 1    story, treating his brothers more as his protégés than colleagues, putting them both through

 2    medical school and essentially dictating their paths. It was Arthur who created the Sackler

 3    family’s wealth, and it was Arthur who created the pharmaceutical advertising industry as we

 4    know it—laying the groundwork for the OxyContin promotion that would make the Sacklers

 5    billionaires.

 6               125.     Arthur Sackler was both a psychiatrist and a marketing executive, and, by many

 7    accounts, a brilliant and driven man. He pursued two careers simultaneously, as a psychiatrist at

 8    Creedmoor State Hospital in New York and the president of an advertising agency called

 9    William Douglas McAdams. Arthur pioneered both print advertising in medical journals and

10    promotion through physician “education” in the form of seminars and continuing medical

11    education courses. He understood intuitively the persuasive power of recommendations from

12    fellow physicians and did not hesitate to manipulate information when necessary. For example,

13    one promotional brochure produced by his firm for Pfizer showed business cards of physicians

14    from various cities as if they were testimonials for the drug, but when a journalist tried to contact

15    these doctors, he discovered that they did not exist.19

16               126.     It was Arthur who, in the 1960s, made Valium into the first $100-million drug, so

17    popular it became known as “Mother’s Little Helper.” His expertise as a psychiatrist was key to

18    his success; as his biography in the Medical Advertising Hall of Fame notes, it “enabled him to

19    position different indications for Roche’s Librium and Valium—to distinguish for the physician

20    the complexities of anxiety and psychic tension.”20 When Arthur’s client, Roche, developed

21    Valium, it already had a similar drug, Librium, another benzodiazepine, on the market for

22    treatment of anxiety. So Arthur invented a condition he called “psychic tension”—essentially

23

24

25

26    19
           Meier, supra note 15, at 204.
      20
           MAHF Inductees, Arthur M. Sackler, Med. Advert. Hall of Fame, https://www.mahf.com/mahf-inductees/ (last
27
           visited Aug. 30, 2019).
     COMPLAINT - 24                                                              K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 30 of 139



 1    stress—and pitched Valium as the solution.21 The campaign, for which Arthur was compensated

 2    based on volume of pills sold,22 was a remarkable success.

 3            127.     Arthur’s entrepreneurial drive led him to create not only the advertising for his

 4    clients but also the vehicle to bring their advertisements to doctors—a biweekly newspaper

 5    called the Medical Tribune, which he distributed for free to doctors nationwide. Arthur also

 6    conceived a company now called IMS Health Holdings Inc., which monitors prescribing

 7    practices of every doctor in the U.S. and sells this valuable data to pharmaceutical companies

 8    like Defendants, who utilize it to tailor their sales pitches to individual physicians.

 9            128.     Even as he expanded his business dealings, Arthur was adept at hiding his

10    involvement in them. When, during a 1962 Senate hearing about deceptive pharmaceutical

11    advertising, he was asked about a public relations company called Medical and Science

12    Communications Associates, which distributed marketing from drug companies disguised as

13    news articles, Arthur was able to truthfully testify that he never was an officer for nor had any

14    stock in that company. But the company’s sole shareholder was his then-wife. Around the same

15    time, Arthur also successfully evaded an investigative journalist’s attempt to link the Sacklers to

16    a company called MD Publications, which had funneled payments from drug companies to an

17    FDA official named Henry Welch, who was forced to resign when the scandal broke.23 Arthur

18    had set up such an opaque and layered business structure that his connection to MD Publications

19    was only revealed decades later when his heirs were fighting over his estate.

20            129.     Arthur Sackler did not hesitate to manipulate information to his advantage. His

21    legacy is a corporate culture that prioritizes profits over people. In fact, in 2007, federal

22    prosecutors conducting a criminal investigation of Purdue’s fraudulent advertising of OxyContin

23    found a “corporate culture that allowed this product to be misbranded with the intent to defraud

24

25
      21
26       Meier, supra note 15, at 202; One Family Reaped Billions From Opioids, WBUR On Point (Oct. 23, 2017),
         http://www.wbur.org/onpoint/2017/10/23/one-family-reaped-billions-from-opioids.
      22
         WBUR On Point interview, supra note 21.
27    23
         Meier, supra note 15, at 210-14.
     COMPLAINT - 25                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 31 of 139



 1    and mislead.”24 Court documents from the prosecution state that “certain Purdue supervisors and

 2    employees, with the intent to defraud or mislead, marketed and promoted OxyContin as less

 3    addictive, less subject to abuse and diversion, and less likely to cause tolerance and withdrawal

 4    than other pain medications . . .”25 Half a century after Arthur Sackler wedded advertising and

 5    medicine, Purdue employees were following his playbook, putting product sales over patient

 6    safety.

 7              2.     The Sacklers were personally involved in the development and aggressive
                       marketing of OxyContin.
 8

 9              130.   After the Sackler brothers acquired The Purdue Frederick Company in 1952,
10    Purdue sold products ranging from earwax remover to antiseptic, and it became a profitable
11    business. As an advertising executive, Arthur Sackler was not involved, on paper at least, in
12    running Purdue because that would have been a conflict of interest. Raymond Sackler became
13    Purdue’s head executive while Mortimer Sackler ran Purdue’s UK affiliate.
14              131.   Raymond’s son, Richard S. Sackler, began working for Purdue as an assistant to
15    the president in 1971. In addition to holding various other roles at Purdue, including leading the
16    firm’s R&D division and the sales and marketing division, Richard Sackler was named president
17    in 1999. In 2003, Richard Sackler resigned from his role as president to become co-chair of
18    Purdue’s board of directors.26 He participated extensively in the invention, marketing, and sale
19    of OxyContin.
20              132.   In addition to Richard Sackler’s involvement, other members of the Sackler
21    family have maintained substantial control over Purdue by occupying the majority of the board
22    seats at Purdue from 1990 to the present. In 1999, when Richard Sackler became Purdue’s
23    president, Jonathan, Kathe, and Mortimer Sackler were all vice presidents of Purdue.27 Years
24    24
          Naomi Spencer, OxyContin manufacturer reaches $600 million plea deal over false marketing practices, World
25       Socialist Web Site (May 19, 2007), https://www.wsws.org/en/articles/2007/05/oxy-m19.html.
      25
          Agreed Statement of Facts, United States v. Purdue Frederick Co., No. 1:07-cr-00029 (W.D. Va. May 10, 2007).
      26
26        Christopher Glazek, The Secretive Family Making Billions from the Opioid Crisis, Esquire (Oct. 16, 2017),
         http://www.esquire.com/news-politics/a12775932/sackler-family-oxycontin/.
      27
          First Amended Complaint at ¶179, Commonwealth of Mass. v. Purdue Pharma L.P., C.A. No. 1884-cv-01808
27
         (BLS2) (Mass. Super. Ct. Jan. 31, 2019) (“MA Complaint”).
     COMPLAINT - 26                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 32 of 139



 1    later, when Purdue was mired in investigations by federal and state authorities, they resigned

 2    their positions as vice presidents, but they remained members of Purdue’s board of directors.

 3    Ilene Sackler Lefcourt, Beverly Sackler, and Theresa Sackler have served on Purdue’s board of

 4    directors since the 1990s. David A. Sackler has served on Purdue’s board of directors since 2012.

 5               133.     In the 1980s, Purdue, through its UK affiliate, acquired a Scottish drug producer

 6    that had developed a sustained-release technology suitable for morphine. Purdue marketed this

 7    extended-release morphine as MS Contin. It quickly became Purdue’s best seller. As the patent

 8    expiration for MS Contin loomed, Purdue searched for a drug to replace it. Around that time,

 9    Raymond Sackler’s oldest son, Richard Sackler, who was also a trained physician, became more

10    involved in the management of the company. Richard Sackler had grand ambitions for the

11    company; according to a long-time Purdue sales representative, “Richard really wanted Purdue

12    to be big—I mean really big.”28 Richard Sackler believed Purdue should develop another use for

13    its “Contin” timed-release system.

14               134.     In 1990, Purdue’s VP of clinical research, Robert Kaiko, sent a memo to Richard

15    Sackler and other executives recommending that the company work on a pill containing

16    oxycodone. At the time, oxycodone was perceived as less potent than morphine, largely because

17    it was most commonly prescribed as Percocet, the relatively weak oxycodone-acetaminophen

18    combination pill. MS Contin was not only approaching patent expiration but had always been

19    limited by the stigma associated with morphine. Oxycodone did not have that problem, and

20    what’s more, it was sometimes mistakenly called “oxycodeine,” which also contributed to the

21    perception of relatively lower potency, because codeine is weaker than morphine. Purdue

22    acknowledged using this to its advantage when it eventually pled guilty to criminal charges of

23    “misbranding” in 2007, admitting that it was “well aware of the incorrect view held by many

24    physicians that oxycodone was weaker than morphine” and “did not want to do anything ‘to

25

26

27    28
           Christopher Glazek, supra note 26.
     COMPLAINT - 27                                                         K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                            1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 33 of 139



 1    make physicians think that oxycodone was stronger or equal to morphine’ or to ‘take any steps . .

 2    . that would affect the unique position that OxyContin’” held among physicians.29

 3               135.   Moreover, Purdue’s internal emails reveal that Richard Sackler, Kathe Sackler,

 4    and other Purdue executives personally knew that doctors incorrectly believed that OxyContin

 5    was weaker than morphine, leading them to prescribe it much more frequently.30                                   Despite

 6    knowing that oxycodone is 1.5 times more potent than morphine, Richard Sackler directed staff

 7    not to tell doctors the truth about oxycodone’s potency—as that would have likely reduced

 8    sales.31

 9               136.   For Purdue and OxyContin to be “really big,” Purdue needed to both distance its

10    new product from the traditional view of narcotic addiction risk and broaden the drug’s uses

11    beyond cancer pain and hospice care. A marketing memo sent to Purdue’s top sales executives in

12    March 1995 recommended that if Purdue could show that the risk of abuse was lower with

13    OxyContin than with traditional immediate-release narcotics, sales would increase.32 As

14    discussed below, Purdue did not find or generate any such evidence, but this did not stop Purdue

15    from making that claim regardless.

16               137.   The Sackler Family Defendants recognized OxyContin as the means by which

17    Purdue, and their own fortune, could become “really big.” As Purdue’s Senior Vice President in

18    charge of sales, Richard Sackler made an ominous prediction at the launch party for OxyContin.

19    He foretold that “the launch of OxyContin Tablets will be followed by a blizzard of prescriptions

20    that will bury the competition. The prescription blizzard will be so deep, dense, and white….”33

21    To create this “blizzard of prescriptions,” the Sackler Family Defendants perpetuated deceptions

22    about the safety of OxyContin and pressed Purdue’s sales team to sell ever-increasing volumes

23    of OxyContin, incentivizing sales of the more expensive (and more dangerous) higher doses.

24
      29
25       United States v. Purdue Frederick Co., supra note 25.
      30
         MA Complaint ¶ 176.
      31
26       Id.
      32
         Meier, supra note 15, at 269.
      33
         First Amended Complaint at ¶ 273, The People of the State of New York v. Purdue Pharma L.P., et al., No.
27
         400016/2018 (Sup. Ct. Suffolk Cnty. Mar. 28, 2019) (“NY Complaint”).
     COMPLAINT - 28                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 34 of 139



 1            138.     Internal documents also reveal the extent to which the Sackler Family

 2    Defendants’ greed motivated their unrelenting drive to sell more pills. For example, in one such

 3    email, Richard Sackler reacted to sales of over $20 million per week with a “yawn”:

 4            In 1999, when employee Michael Friedman reported to Richard Sackler that
              Purdue was making more than $20,000,000 per week, Richard replied
 5            immediately, at midnight, that the sales were “not so great.” “After all, if we are
 6            to do 900M this year, we should be running at 75M/month. So it looks like this
              month could be 80 or 90M. Blah, humbug. Yawn. Where was I?”34
 7

 8            139.     Despite the fact that there has been little or no change in the amount of pain

 9    reported in the U.S. over the last twenty years, Purdue recognized an enormous untapped market

10    for its new drug. As Dr. David Haddox, a Senior Medical Director at Purdue, declared on the

11    Early Show, a CBS morning talk program, “There are 50 million patients in this country who

12    have chronic pain that’s not being managed appropriately every single day. OxyContin is one of

13    the choices that doctors have available to them to treat that.”35

14            140.     In pursuit of these 50 million potential customers and Richard Sackler’s “blizzard

15    of prescriptions,” Purdue poured resources into OxyContin’s sales force and advertising. As

16    shown below, Purdue’s early promotional spending on OxyContin dwarfed spending on MS

17    Contin or Defendant Janssen’s spending on Duragesic:36

18
19

20

21

22

23

24

25
      34
26       MA Complaint ¶ 178.
      35
         Id. at 156.
      36
         OxyContin Abuse and Diversion and Efforts to Address the Problem, U.S. Gen. Acct. Off. Rep. to Cong.
27
         Requesters at 22 (Dec. 2003), http://www.gao.gov/new.items/d04110.pdf.
     COMPLAINT - 29                                                             K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 35 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16               141.     Prior to Purdue’s launch of OxyContin, no drug company had ever promoted such
17    a pure, high-strength Schedule II narcotic to so wide an audience of general practitioners. Today,
18    one in every five patients who present themselves to physicians’ offices with non-cancer pain
19    symptoms or pain-related diagnoses (including acute and chronic pain) receives an opioid
20    prescription.37
21               3.       Following reports of OxyContin abuse and federal investigations, the
                          Sacklers continued to promote opioids but took steps to shield their assets
22                        from judgment.
23               142.     Purdue’s aggressive sales push quickly led to reports of OxyContin abuse and

24    fatal overdoses. Both Purdue as a company and the Sacklers as individuals knew about

25

26    37
           Deborah Dowell, M.D., Tamara M. Haegerich, Ph.D., and Roger Chou, M.D., CDC Guideline for Prescribing
           Opioids for Chronic Pain — United States, 2016, Ctrs. for Disease Control and Prevention (Mar. 18, 2016),
27
           https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm [hereinafter 2016 CDC Guideline].
     COMPLAINT - 30                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 36 of 139



 1    significant abuse of OxyContin in the first years after the drug’s introduction in 1996.38 In early

 2    1999, Purdue’s general counsel, Howard Udell, wrote to another Purdue official that the

 3    company had learned of references on the internet to the abuse of Purdue’s opioid products.39

 4    Prosecutors wrote that Richard Sackler was told in 1999 about discussions in internet chatrooms

 5    about snorting OxyContin.40 Richard Sackler’s knowledge in the late 1990s of OxyContin’s

 6    status as a highly sought-after street drug was confirmed in his deposition testimony from earlier

 7    litigation, only released to the public in February 2019.41

 8            143.     Yet at a 2001 congressional hearing on the increase in opioid abuse, Purdue

 9    President Michael Friedman testified that Purdue first became aware of the abuse of OxyContin

10    in April 2000, after news reports of people abusing the drug recreationally in Maine.42 None of

11    the Sackler Family Defendants attempted to correct this misrepresentation.

12            144.     Purdue has generated estimated sales of more than $35 billion from opioids since

13    1996, while raking in more than $3 billion in 2015 alone. Remarkably, its opioid sales continued

14    to climb even after a period of media attention and government inquiries regarding OxyContin

15    abuse in the early 2000s and a criminal investigation culminating in guilty pleas in 2007. Purdue

16    proved itself skilled at evading full responsibility and continuing to sell through the controversy.

17    The company’s annual opioid sales of $3 billion in 2015 represent a four-fold increase from its

18    2006 sales of $800 million.

19            145.     In addition, in November 2007, just months after Purdue pleaded guilty for

20    deceiving patients and doctors, the Sacklers established Defendant Rhodes Pharmaceuticals L.P.,

21    a manufacturer of generic opioids, to continue profiting from the epidemic they helped create.

22
      38
23        Barry Meier, Origins of an Epidemic: Purdue Pharma Knew Its Opioids Were Widely Abused, New York Times
         (May 29, 2018), https://www.nytimes.com/2018/05/29/health/purdue-opioids-
24       oxycontin.html?login=email&auth=login-email.
      39
          Id.
      40
25        Id.
      41
          David Armstrong, Sackler Embraced Plan to Conceal OxyContin’s Strength from Doctors, Sealed Testimony
26       Shows, ProPublica (Feb. 21, 2019, 1:45pm), https://www.propublica.org/article/richard-sackler-oxycontin-
         oxycodone-strength-conceal-from-doctors-sealed-testimony.
      42
          Patrick Radden Keefe, The Family That Built an Empire of Pain, New Yorker (Oct. 30, 2017),
27
         https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain.
     COMPLAINT - 31                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 37 of 139



 1    This development expanded the operations of Rhodes Technologies, Inc., which was primarily

 2    involved with manufacture of bulk active pharmaceutical ingredients. The connection between

 3    the Sacklers and Rhodes was not widely known until the publication of a 2018 Financial Times

 4    article.43

 5            146.     In public statements responding to the opioid crisis, Purdue has claimed a

 6    minimal role, stating, for example, that OxyContin accounted for only 1.4% of all opioid

 7    analgesic prescriptions written between October 2017 and September 2018.44 But the Sacklers’

 8    establishment and control of Rhodes Pharmaceuticals L.P. means that the Sacklers are

 9    responsible for a larger market share than that. As Financial Times reported, “Rhodes is a much

10    larger producer of opioids by volume, and the combined companies accounted for 14.4m

11    prescriptions that year, giving them an overall market share of 6 percent in 2016.”45

12            147.     The Sackler Family Defendants are beneficial owners of and exercise control over

13    not only Rhodes Pharmaceuticals L.P., but all four Rhodes Defendants. The Sackler Family

14    Defendants thus have profited not only from Purdue’s earnings on excessive prescription opioid

15    sales, but also from the sales of opioids by multiple additional corporate entities.

16            148.     Purdue did little to change policies regarding the promotion of opioids, and the

17    Sackler Family Defendants were intimately involved in continuing the misconduct. After the

18    2007 guilty plea, the Sacklers directed Purdue to hire hundreds of additional sales

19    representatives.46 The Sacklers also required their sales representatives to average at least 7.5

20    prescribers daily, as well as having those prescribers agree to increasing prescriptions.

21            149.     Richard Sackler was especially involved in overseeing and directing sales

22    operations. He personally went into the field, for example, to supervise Purdue’s sales

23    representatives.47 As a result of his time in the field, he argued with Vice President Russell

24    43
         See David Crow, How Purdue’s ‘One-Two’ Punch Fueled the Market for Opioids, Financial Times (Sept. 9,
25       2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.
      44
         Common Myths About OxyContin (oxycodone HCI) Extended-Release Tables CII, Purdue Pharma,
26       https://www.purduepharma.com/news-media/common-myths-about-oxycontin/ (last visited Aug. 30, 2109).
      45
         Crow, supra note 43.
      46
         NY Complaint ¶ 394.
27    47
         NY Complaint ¶ 393.
     COMPLAINT - 32                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 38 of 139



 1    Gasdia that legally required warnings about opioids were unnecessary and that a warning

 2    “implies a danger of untoward reactions and hazards that simply aren’t there.”48

 3            150.     The other Sackler Family Defendants remained deeply involved in sales as well.

 4    In 2012, for example, Mortimer Sackler suggested Purdue reschedule an annual sales meeting

 5    from January to February so that sales representatives could “get back to work for January and

 6    back in front of doctors who enter the new year refreshed…”49 Richard Sackler proposed

 7    canceling the meeting entirely.50

 8            151.     Despite the company’s outward appearances, the Sacklers recognized that the

 9    increased pressure on the company required loyalty to the family. In 2010, Purdue staff provided

10    the Sacklers a 10-year plan for Purdue’s opioid sales, under which the Sacklers would receive at

11    least $700 million per year from 2010 to 2020.51

12            152.     Purdue proved itself skilled at evading full responsibility and continuing to sell

13    through the controversy. The company’s annual opioid sales of $3 billion in 2015 represent a

14    four-fold increase from its 2006 sales of $800 million.

15            153.     Nonetheless, the Sacklers found themselves on the defense more and more often

16    after 2010. For example, in late 2017, insurance provider Cigna made public statements about

17    how opioid companies influence prescribing and dosing.52 Cigna also replaced OxyContin on its

18    list of covered drugs with a competitor’s drug. Upon learning this, Richard Sackler suggested

19    Purdue replace Cigna as the insurance provider for Purdue’s company health plan. 53

20

21

22
      48
23       MA Complaint ¶ 356.
      49
         NY Complaint ¶ 396.
      50
24       Id.
      51
         NY Complaint ¶ 420.
      52
25       See Karen Eldred, Cigna is Committed to Reducing Opioid Use: Removing Oxycontin from Group Commercial
         Drug Lists on 1/1/18, Cigna (Oct. 4, 2017), https://www.cigna.com/newsroom/news-releases/2017/cigna-is-
26       committed-to-reducing-opioid-use-removing-oxycontin-from-group-commercial-drug-lists-on-1118 (“While drug
         companies don’t control prescriptions, they can help influence patient and doctor conversations by educating
         people about their medications.”).
27    53
         MA Complaint at ¶ 490.
     COMPLAINT - 33                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 39 of 139



 1               154.      Bowing to increasing pressure and scrutiny, the Sacklers resigned from the

 2    Purdue board of directors in 2018.54

 3               4.       In response to enforcement actions in the United States, the Sacklers have
                          moved their aggressive opioid marketing—and their wealth—overseas.
 4

 5               155.     Since at least 1999, the Sackler Family Defendants have known of the high

 6    potential for abuse of OxyContin. Rather than take steps to ameliorate the damage they have

 7    caused—or to prevent additional harm—the Sackler Family Defendants instead began to shift

 8    profits from Purdue and related entities to their own private trusts and accounts in order to shield

 9    them from creditors. The entities to which the Sackler Family Defendants transferred funds

10    include PLP Associates Holding L.P., Rosebay Medical Company L.P, and Beacon Company.

11    These transfers were and are fraudulent, unjustly enriching the Sackler Family Defendants and

12    shielding funds available for the execution of any judgment against Purdue.

13               156.     At the time of Purdue’s 2007 guilty plea—in which The Purdue Frederick

14    Company, Inc. officially pled guilty—Purdue Pharma L.P. identified a total of 215 “related and

15    associated entities” in its Non-Prosecution Agreement with the United States. These associated

16    entities include, for example, petroleum and real estate companies, and twenty-five entities

17    registered in Bermuda or the British Virgin Islands. The Sacklers—while directing Purdue to

18    push its highly addictive drug into the poorest corners of Appalachia and to target Medicaid

19    patients and veterans—availed themselves of the legal gray area available only to the wealthy,

20    establishing international shell companies to hold and reinvest their profits. Securities filings

21    show, for example, that the Sacklers have directed Purdue to purchase shares in various

22    pharmaceutical investments, and then transferred those shares immediately to Rosebay Medical

23    Company L.P. and Beacon Company.

24               157.     Over the years, the Sacklers have voted to distribute billions of dollars to

25    themselves through such associated entities. Between 2008 and 2016, the Sacklers voted to

26    54
           See Beth Mole, Damning court docs show just how far Sacklers went to push OxyContin, ARS Technica (Jan. 19,
           2019, 5:00am), https://arstechnica.com/science/2019/01/family-behind-oxycontin-called-addicts-criminals-while-
27
           pushing-pills/.
     COMPLAINT - 34                                                                 K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                    1201 Third A venue, Suite 3200
                                                                                           Seattle, W A 98101-3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 40 of 139



 1    distribute over $2 billion of Purdue’s profits to PLP Associates Holding L.P.55 The Sacklers also

 2    voted to distribute approximately $1.8 billion to Rosebay Medical Company L.P. and Beacon

 3    Company between 2008 and 2014.56

 4            158.     Many of the associated entities identified in Purdue’s 2007 list of “associated

 5    entities” are part of the Mundipharma network of companies, which was started by the Sacklers

 6    and remains under their control. Mundipharma is integral in allowing the Sacklers to both move

 7    their wealth overseas and continue to profit from the sale of addictive opioids as government

 8    entities in the United States work to rein in opioid prescribing. In contrast to the Sacklers’ well-

 9    documented obsession with attaching their family name to art museum wings, endowed chairs at

10    universities, and the like, the Sacklers have omitted their name from official statements about

11    Mundipharma’s founding. Press release after press release describes the Mundipharma networks

12    as “founded in 1956 by doctors.”57 Mundipharma International’s website provides more detail

13    (and corrects the date), but still leaves it founders nameless: “Founded in the US by two

14    physicians in 1952 and still privately owned, the network has a presence in over 120

15    countries.”58 But the Austrian arm of the network is more forthright:

16            The Austrian company Mundipharma Ges.m.b.H. is part of a privately owned
              network of independent associated companies that operates internationally. The
17            founding history dates back to 1952, when the two brothers Mortimer D. Sackler,
18            M.D. and Raymond R. Sackler, M.D. bought the US-based company Purdue.
              Blessed with the necessary pioneering spirit, the owners developed a network of
19            independent associated companies that is currently represented in numerous
              European countries and worldwide. The tradition of a family business has
20            propagated over the years and is still reflected, e.g. in long-term and trusting
              relationships.59
21

22
      55
         Amended Complaint at ¶ 151, State of Connecticut v. Purdue Pharma L.P., C.A. No. X07 HHD-CV-XX-XXXXXXX-
23       S (Conn. Super. Ct. May 6, 2019) (“CT Complaint”).
      56
         CT Complaint ¶¶ 153-154.
      57
24       See, e.g., Purdue Pharma L.P. Announces Strategic Investment in Oncology R&D, Market Watch (Nov. 14,
         2017), https://www.marketwatch.com/press-release/purdue-pharma-lp-announces-strategic-investment-in-
25       oncology-rd-2017-11-14; Mundipharma strengthens position as a leader in biosimilars with acquisition of
         development company Cinfa Biotech, Mundipharma (Oct. 2018), https://www.mundipharma.com/wp-
26       content/uploads/2018/10/201008-Deal-release-FINAL.pdf.
      58
         About Mundipharma, Mundipharma, https://www.mundipharma.com/about-mundipharma/ (last visited Aug. 30,
         2019).
27    59
         History, Mundipharma, https://mundipharma.at/geschichte/ (last visited Aug. 30, 2019).
     COMPLAINT - 35                                                         K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                            1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 41 of 139



 1              159.   As the corporate history webpages of various Mundipharma entities explain, it

 2    was Mundipharma that developed the prolonged-release morphine sulfate tablet in 1973,60 which

 3    was later sold in the U.S. as MS Contin and which would be applied to oxycodone to create

 4    OxyContin. At that time, “Mundipharma” included Purdue, the UK-based Napp Pharmaceuticals

 5    Limited, which the Sacklers had acquired in 1966, and Ireland-based Napp Laboratories, which

 6    developed the fateful timed-release coating in 1973.

 7              160.   Today, the Mundipharma network generates over $3.4 billion in annual revenue,

 8    primarily from opioids.61 As noted above, Mundipharma is privately owned. Little public

 9    information is available regarding that ownership. However, the information that is available

10    reveals that companies and trusts established by the Sacklers own various parts of the

11    Mundipharma network. For example, trusts for the benefit of Richard and Jonathan Sackler

12    owned half of Mundipharma Research Ltd. in Cambridge, England.62 Rosebay Medical

13    Company L.P.—owned by trusts for the benefit of the Sackler Family Defendants—is one of the

14    two owners of Mundipharma’s Australian business, according to data from the Australian

15    Securities and Investments Commission, and is one of the two current shareholders in

16    Mundipharma Pharmaceuticals Sdn. Bhd., the network’s Malaysian branch, according to the

17    Companies Commission of Malaysia.63

18              161.   Under the name of Mundipharma, the Sacklers are employing the exact same

19    playbook in South America, China, India, and other developing markets as they did in the United

20    States.

21

22

23
      60
24        See, e.g., Mundipharma Malaysia website stating “Mundipharma developed prolonged release technology for
         treating chronic pain” in 1973, Mundipharma, http://www.mundipharma.com.my/about-us (last visited Aug. 30,
25       2019); History, Mundipharma, http://www.mundipharma.ie/history (last visited Aug. 30, 2019).
      61
          Bruce Einhorn, Timothy Annett, and Tim Loh, OxyContin Billionaires Chase Global Profits to Offset U.S. Woes,
26       Bloomberg (March 30, 2019), https://www.bloomberg.com/news/articles/2019-03-30/oxycontin-billionaires-
         chase-global-profits-to-offset-u-s-woes.
      62
          Id.
27    63
          Id.
     COMPLAINT - 36                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 42 of 139



 1               162.     In May 2017, a dozen members of Congress sent a letter to the World Health

 2    Organization, warning it of the deceptive practices Purdue is unleashing on the rest of the world

 3    through Mundipharma:

 4               We write to warn the international community of the deceptive and dangerous
                 practices of Mundipharma International—an arm of Purdue Pharmaceuticals. The
 5               greed and recklessness of one company and its partners helped spark a public
 6               health crisis in the United States that will take generations to fully repair. We urge
                 the World Health Organization (WHO) to do everything in its power to avoid
 7               allowing the same people to begin a worldwide opioid epidemic. Please learn
                 from our experience and do not allow Mundipharma to carry on Purdue’s deadly
 8               legacy on a global stage. . .
 9               Internal documents revealed in court proceedings now tell us that since the early
10               development of OxyContin, Purdue was aware of the high risk of addiction it
                 carried. Combined with the misleading and aggressive marketing of the drug by
11               its partner, Abbott Laboratories, Purdue began the opioid crisis that has
                 devastated American communities since the end of the 1990s. Today,
12               Mundipharma is using many of the same deceptive and reckless practices to sell
                 OxyContin abroad. . .
13
                 In response to the growing scrutiny and diminished U.S. sales, the Sacklers have
14
                 simply moved on. On December 18, the Los Angeles Times published an
15               extremely troubling report detailing how in spite of the scores of lawsuits against
                 Purdue for its role in the U.S. opioid crisis, and tens of thousands of overdose
16               deaths, Mundipharma now aggressively markets OxyContin internationally. In
                 fact, Mundipharma uses many of the same tactics that caused the opioid epidemic
17               to flourish in the U.S., though now in countries with far fewer resources to devote
18               to the fallout.64

19               163.     The Sacklers’ pivot to untapped markets, after extracting substantial profits from

20    communities like Vancouver and leaving the City to address the resulting damage, underscores

21    that their actions have been knowing, intentional, and motivated by profits throughout this entire

22    tragic story.

23

24

25

26    64
           Letter from Cong. of the U.S., to Dr. Margaret Chan, Dir.-Gen., World Health Org. (May 3, 2017),
           https://web.archive.org/web/20181222034138/https://katherineclark.house.gov/_cache/files/a577bd3c-29ec-4bb9-
27
           bdba-1ca71c784113/mundipharma-letter-signatures.pdf.
     COMPLAINT - 37                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 43 of 139



 1    C.      The Booming Business of Addiction.

 2            1.       Other Manufacturing Defendants leapt at the opioid opportunity.

 3            164.     Purdue created a market in which the prescription of powerful opioids for a range

 4    of common aches and pains was not only acceptable but encouraged—but it was not alone.

 5    Defendants Endo, Janssen, Mallinckrodt, Teva, and Actavis positioned themselves to take

 6    advantage of the opportunity Purdue created, developing both branded and generic opioids to

 7    compete with OxyContin while misrepresenting the safety and efficacy of their products. In

 8    addition, Defendant Rhodes manufactured multiple generic opioids, profiting from the same

 9    misleading marketing and expanded market for these dangerous drugs.

10            165.     Endo, which for decades had sold Percocet and Percodan, both containing

11    relatively low doses of oxycodone, moved quickly to develop a generic version of extended-

12    release oxycodone to compete with OxyContin, receiving tentative FDA approval for its generic

13    version in 2002. As Endo stated in its 2003 Form 10-K, it was the first to file an application with

14    the FDA for bioequivalent versions of the 10, 20, and 40 mg strengths of OxyContin, which

15    potentially entitled it to 180 days of generic marketing exclusivity—“a significant advantage.”65

16    Purdue responded by suing Endo for patent infringement, litigating its claims through a full trial

17    and a Federal Circuit appeal—unsuccessfully. As the trial court found, and the appellate court

18    affirmed, Purdue obtained the oxycodone patents it was fighting to enforce through “inequitable

19    conduct”—namely, suggesting that its patent applications were supported by clinical data when

20    in fact they were based on an employee’s “insight and not scientific proof.”66 Endo began selling

21    its generic extended-release oxycodone in 2005.

22            166.     At the same time as Endo was battling Purdue over generic OxyContin—and as

23    the U.S. was battling increasingly widespread opioid abuse—Endo was working on getting

24    another branded prescription opioid on the market. In 2002, Endo submitted applications to the

25

26    65
         Endo Pharm. Holdings, Inc. Form 10-K, U.S. Sec. and Exchange Comm’n, at 4 (Mar. 15, 2004),
         http://media.corporate-ir.net/media_files/irol/12/123046/reports/ 10K_123103.pdf.
27    66
         Purdue Pharma L.P. v. Endo Pharm. Inc., 438 F.3d 1123, 1131 (Fed. Cir. 2006).
     COMPLAINT - 38                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 44 of 139



 1    FDA for both immediate-release and extended-release tablets of oxymorphone, branded as

 2    Opana and Opana ER.

 3            167.     Like oxycodone, oxymorphone is not a new drug; it was first synthesized in

 4    Germany in 1914 and sold in the U.S. by Endo beginning in 1959 under the trade name

 5    Numorphan, in injectable, suppository, and oral tablet forms. But the oral tablets proved highly

 6    susceptible to abuse. Called “blues” after the light blue color of the 10 mg pills, Numorphan

 7    provoked, according to some users, a more euphoric high than heroin, and even had its moment

 8    in the limelight as the focus of the movie Drugstore Cowboy. As the National Institute on Drug

 9    Abuse observed in its 1974 report, “Drugs and Addict Lifestyle,” Numorphan was extremely

10    popular among addicts for its quick and sustained effect.67 Endo withdrew oral Numorphan from

11    the market in 1979, reportedly for “commercial reasons.”68

12            168.     Two decades later, however, as communities around the U.S. were first sounding

13    the alarm about prescription opioids and Purdue executives were being called to testify before

14    Congress about the risks of OxyContin, Endo essentially reached back into its inventory, dusted

15    off a product it had previously shelved after widespread abuse, and pushed it into the

16    marketplace with a new trade name and a potent extended-release formulation.

17            169.     The clinical trials submitted with Endo’s first application for approval of Opana

18    were insufficient to demonstrate efficacy, and some subjects in the trials overdosed and had to be

19    revived with naloxone, an opioid antagonist used to counter the effects of an overdose. Endo

20    then submitted new “enriched enrollment” clinical trials, in which trial subjects who do not

21    respond to the drug are excluded from the trial, and obtained approval. Endo began marketing

22    Opana and Opana ER in 2006.

23            170.     Like Numorphan, Opana ER was highly susceptible to abuse. On June 8, 2017,

24    the FDA sought removal of Opana ER. In its press release, the FDA indicated that “the agency is

25    seeking removal based on its concern that the benefits of the drug may no longer outweigh its

26    67
         John Fauber and Kristina Fiore, Abandoned Painkiller Makes a Comeback, MedPage Today (May 10, 2015),
         https://www.medpagetoday.com/psychiatry/addictions/51448.
27    68
         Id.
     COMPLAINT - 39                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 45 of 139



 1    risks. This is the first time the agency has taken steps to remove a currently marketed opioid pain

 2    medication from sale due to the public health consequences of abuse.”69 On July 6, 2017, Endo

 3    agreed to withdraw Opana ER from the market.70 Before its withdrawal from the market, Opana

 4    ER generated substantial profits for Endo—more than $1 billion in revenue in 2010, for example,

 5    and again in 2013.

 6            171.      Janssen, which already marketed the Duragesic (fentanyl) patch, developed a new

 7    opioid compound called tapentadol in 2009, marketed as Nucynta for the treatment of moderate

 8    to severe pain. Janssen launched the extended-release version, Nucynta ER, for treatment of

 9    chronic pain in 2011. Janssen earned more than $1 billion in sales of Duragesic in 2009, and

10    Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

11            172.      Teva also manufactures Actiq, a fentanyl lozenge, and Fentora, a fentanyl tablet.

12    As noted above, fentanyl is an extremely powerful synthetic opioid. According to the DEA, as

13    little as two milligrams is a lethal dosage for most people. Actiq has been approved by the FDA

14    only for the “management of breakthrough cancer pain in patients 16 years and older with

15    malignancies who are already receiving and who are tolerant to around-the-clock opioid therapy

16    for the underlying persistent cancer pain.”71 Fentora has been approved by the FDA only for the

17    “management of breakthrough pain in cancer patients 18 years of age and older who are already

18    receiving and who are tolerant to around-the-clock opioid therapy for their underlying persistent

19    cancer pain.”72

20            173.      In 2008, Teva subsidiary Cephalon pled guilty to a criminal violation of the

21    Federal Food, Drug and Cosmetic Act for its misleading promotion of Actiq and two other drugs

22    and agreed to pay $425 million.

23
      69
          Press Release, U.S. Food & Drug Administration, FDA requests removal of Opana ER for risks related to abuse
24       (June 8, 2017), https://www.fda.gov/news-events/press-announcements/fda-requests-removal-opana-er-risks-
         related-abuse.
      70
25        Endo pulls opioid as U.S. seeks to tackle abuse epidemic, Reuters (July 6, 2017, 9:59am),
         https://www.reuters.com/article/us-endo-intl-opana-idUSKBN19R2II.
      71
26        Prescribing Information, ACTIQ®, U.S. Food & Drug Admin.,
         https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last visited Aug. 30, 2019).
      72
          Prescribing Information, FENTORA®, U.S. Food & Drug Admin.,
27
         https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last visited Aug. 30, 2019).
     COMPLAINT - 40                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 46 of 139



 1           174.      Actavis acquired the rights to Kadian, extended-release morphine, in 2008, and

 2    began marketing Kadian in 2009. Actavis’s opioid products also include Norco, a brand-name

 3    hydrocodone and acetaminophen pill, first approved in 1997. But Actavis, primarily a generic

 4    drugmaker, pursued opioid profits through generics, selling generic versions of OxyContin,

 5    Opana, and Duragesic. In 2013, it settled a patent lawsuit with Purdue over its generic version of

 6    “abuse-deterrent” OxyContin, striking a deal that would allow it to market its abuse-deterrent

 7    oxycodone formulation beginning in 2014. Actavis anticipated over $100 million in gross profit

 8    from generic OxyContin sales in 2014 and 2015.

 9           175.      Mallinckrodt’s generic oxycodone achieved enough market saturation to have

10    several street names: “M’s,” based on the imprint on the pills, “blues” because of the pale blue

11    color of the pills, “roxies,” or “mallies.” Mallinckrodt’s oxy 30s were extremely popular pills for

12    misuse and abuse, and enormous quantities of Mallinckrodt’s pills went to cash purchases and

13    non-medical use. As noted above, Mallinckrodt was the subject of a federal investigation based

14    on diversion of its oxycodone in Florida, where 500 million of its pills were shipped between

15    2008 and 2012. Federal prosecutors alleged that 43,991 orders from distributors and retailers

16    were excessive enough be considered suspicious and should have been reported to the DEA.

17           176.      Mallinckrodt also pursued a share of the branded opioid market. In 2007,

18    Mallinckrodt launched Magnacet, an oxycodone and acetaminophen combination pill. In 2008,

19    Mallinckrodt (then Covidien) launched TussiCaps, a hydrocodone and chlorpheniramine capsule,

20    marketed as a cough suppressant. And in 2009, Mallinckrodt acquired the U.S. rights to Exalgo,

21    a potent extended-release hydromorphone tablet, and began marketing it in 2012. Mallinckrodt

22    further expanded its branded opioid portfolio in 2012 by purchasing Roxicodone from Xanodyne

23    Pharmaceuticals. In addition, Mallinckrodt developed Xartemis XR, an extended-release

24    combination of oxycodone and acetaminophen, which the FDA approved in March 2014. In

25    anticipation of Xartemis XR’s approval, Mallinckrodt hired approximately 200 sales

26

27
     COMPLAINT - 41                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                   Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 47 of 139



 1    representatives to promote it, and CEO Mark Trudeau said the drug could generate “hundreds of

 2    millions in revenue.”73

 3                177.    These companies’ aggressive promotion of their branded opioids dramatically

 4    expanded the market for these potent and addictive drugs as a class—and much of the demand

 5    was filled by generic opioids. Defendants Mallinckrodt, Actavis, Endo, and Teva all sold generic

 6    opioids in addition to their branded products. Purdue and the Sackler Family Defendants were

 7    also in the generic business through Rhodes. These Defendants manufactured and shipped

 8    massive quantities of generic opioids to communities across the U.S., including Plaintiff’s, while

 9    failing to uphold their responsibilities to monitor and report suspicious orders.

10                178.    All told, the Manufacturing Defendants have reaped enormous profits from the

11    addiction crisis they spawned.

12                2.      Distributor Defendants knowingly supplied dangerous quantities of opioids
13                        while advocating for limited oversight and enforcement.

14                179.    The Distributor Defendants track and keep a variety of information about the

15    pharmacies and other entities to which they sell pharmaceuticals. For example, the Distributor

16    Defendants use “know your customer” questionnaires that track the number and types of pills

17    their customers sell, absolute and relative amounts of controlled substances they sell, whether the

18    customer purchases from other distributors, and types of medical providers in the areas, among

19    other information.

20                180.    These questionnaires and other sources of information available to the Distributor

21    Defendants provide ample data to put the Distributor Defendants on notice of suspicious orders,

22    pharmacies, and doctors.

23                181.    Nevertheless, the Distributor Defendants refused or failed to identify, investigate,

24    or report suspicious orders of opioids to the DEA. Even when the Distributor Defendants had

25

26
      73
           Samantha Liss, Mallinckrodt banks on new painkillers for sales, St. Louis Bus. Journal (Dec. 30, 2013),
27
           http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-sales/.
     COMPLAINT - 42                                                                   K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                      1201 Third A venue, Suite 3200
                                                                                             Seattle, W A 98101-3052
                                                                                          TELEPHONE: (206) 623-1900
                                                                                          FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 48 of 139



 1    actual knowledge that they were distributing opioids to drug diversion rings, they refused or

 2    failed to report these sales to the DEA.

 3           182.      By not reporting suspicious opioid orders or known diversions of prescription

 4    opioids, not only were the Defendants able to continue to sell opioids to questionable customers,

 5    Defendants ensured that the DEA had no basis for decreasing or refusing to increase production

 6    quotas for prescription opioids.

 7           183.      The Distributor Defendants collaborated with each other and with the

 8    Manufacturing Defendants to maintain distribution of excessive amounts of opioids. One

 9    example of this collaboration came to light through Defendants’ work in support of legislation

10    called the Ensuring Patient Access and Effective Drug Enforcement (EPAEDE) Act, which was

11    signed into law in 2016 and limited the DEA’s ability to stop the flow of opioids. Prior to this

12    law, the DEA could use an “immediate suspension order” to halt suspicious shipments of pills

13    that posed an “imminent” threat to the public. The EPAEDE Act changed the required showing

14    to an “immediate” threat—an impossible standard given the fact that the drugs may sit on a shelf

15    for a few days after shipment. The law effectively neutralized the DEA’s ability to bring

16    enforcement actions against distributors.

17           184.      The legislation was drafted by a former DEA lawyer, D. Linden Barber, who is

18    now a senior vice president at Defendant Cardinal Health. Prior to leaving the DEA, Barber had

19    worked with Joseph Rannazzisi, then the chief of the DEA’s Office of Diversion Control, to plan

20    the DEA’s fight against the diversion of prescription drugs. So when Barber began working for

21    Cardinal Health, he knew just how to neutralize the effectiveness of the DEA’s enforcement

22    actions. Barber and other promoters of the EPAEDE Act portrayed the legislation as maintaining

23    patient access to medication critical for pain relief. In a 2014 hearing on the bill, Barber testified

24    about the “unintended consequences in the supply chain” of the DEA’s enforcement actions. But

25    by that time, communities across the United States, including Plaintiff City of Vancouver, were

26    grappling with the “unintended consequences” of Defendants’ reckless promotion and

27    distribution of narcotics.

     COMPLAINT - 43                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 49 of 139



 1               185.     Despite egregious examples of drug diversion from around the country, the

 2    promoters of the EPAEDE Act were successful in characterizing the bill as supporting patients’

 3    rights. One of the groups supporting this legislation was the Alliance for Patient Access, a “front

 4    group” as discussed further below, which purports to advocate for patients’ rights to have access

 5    to medicines, and whose 2017 list of “associate members and financial supporters” included

 6    Defendants Endo, Johnson & Johnson, Actavis, Mallinckrodt, and Teva. In a 2013 “white paper”

 7    titled “Prescription Pain Medication: Preserving Patient Access While Curbing Abuse,” the

 8    Alliance for Patient Access asserted multiple “unintended consequences” of regulating pain

 9    medication, including a decline in prescriptions as physicians feel burdened by regulations and

10    stigmatized.74

11               186.     The Distributor Defendants are also part of the activities of the Alliance for

12    Patient Access, although their involvement is hidden. One example of their involvement was

13    revealed by the metadata of an electronic document: the letter from the Alliance for Patient

14    Access in support of the EPAEDE Act. That document was created by Kristen Freitas, a

15    registered lobbyist and the vice president for federal government affairs of the Healthcare

16    Distributors Alliance (HDA)—the trade group that represents Defendants McKesson, Cardinal

17    Health, and AmerisourceBergen.

18               187.     Upon information and belief, the collaboration on the EPAEDE Act is just one

19    example of how the Manufacturing Defendants and the Distributor Defendants, through third-

20    party “front groups” like the Alliance for Patient Access and trade organizations like HDA,

21    worked together behind the scenes to ensure that the flow of dangerous narcotics into

22    communities across the country would not be restricted, and Defendants collaborated in other

23    ways that remain hidden from public view.

24               188.     Another example of collaboration between the Manufacturing Defendants,

25    Distributor Defendants, and Front Groups is the Pain Care Forum, a coalition of drug makers,

26    74
           Prescription Pain Medication: Preserving Patient Access While Curbing Abuse, Inst. for Patient Access (Oct.
           2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-content/uploads/2013/12/PT_White-
27
           Paper_Finala.pdf.
     COMPLAINT - 44                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 50 of 139



 1    trade groups and non-profit organizations supported by funding from the pharmaceutical

 2    industry. The Pain Care Forum worked behind the scenes to shape federal and state policies

 3    regarding the use of prescription opioids, working to prevent national, state, or local responses to

 4    the growing opioid crisis from interrupting industry profits. The Manufacturing Defendants

 5    worked together through the Pain Care Forum, and the Distributor Defendants actively

 6    participated in the Pain Care Forum through the HDA as well.

 7               189.    The Distributor Defendants have been the subject of numerous enforcement

 8    actions by the DEA. In 2008, for example, McKesson was fined $13.3 million and agreed to

 9    strengthen its controls by implementing a three-tiered system that would flag buyers who

10    exceeded monthly thresholds for opioids. As the opioid crisis deepened, the DEA’s Office of

11    Diversion Control, led by Rannazzisi, stepped up enforcement, filing 52 immediate suspension

12    orders against suppliers and pill mills in 2010 alone. Defendant Cardinal Health was fined $34

13    million by the DEA in 2013 for failing to report suspicious orders.

14               190.    The Distributor Defendants were not simply passive transporters of opioids. They

15    intentionally failed to report suspicious orders and actively pushed back against efforts to enforce

16    the law and restrict the flow of opioids into communities like Vancouver.

17               3.      Pill mills and overprescribing doctors also placed their financial interests
18                       ahead of their patients’ interests.

19               191.    Prescription opioid manufacturers and distributors were not the only ones to

20    recognize an economic opportunity. Around the country, including in Vancouver, certain doctors

21    or pain clinics ended up doing brisk business dispensing opioid prescriptions. As Dr. Andrew

22    Kolodny, cofounder of Physicians for Responsible Opioid Prescribing, observed, this business

23    model meant doctors would “have a practice of patients who’ll never miss an appointment and

24    who pay in cash.”75

25               192.    Moreover, the Manufacturing Defendants’ sales incentives rewarded sales

26    representatives who happened to have pill mills within their territories, enticing those

27    75
           Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic 314 (Bloomsbury Press 2015).
     COMPLAINT - 45                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 51 of 139



 1    representatives to look the other way even when their in-person visits to such clinics should have

 2    raised numerous red flags. In one example, a pain clinic in South Carolina was diverting

 3    enormous quantities of OxyContin. People traveled to the clinic from towns as far as 100 miles

 4    away to get prescriptions. Eventually, the DEA’s diversion unit raided the clinic, and prosecutors

 5    filed criminal charges against the doctors. But Purdue’s sales representative for that territory,

 6    Eric Wilson, continued to promote OxyContin sales at the clinic. He reportedly told another local

 7    physician that this clinic accounted for 40% of the OxyContin sales in his territory. At that time,

 8    Wilson was Purdue’s top-ranked sales representative.76 In response to news stories about this

 9    clinic, Purdue issued a statement, declaring that “if a doctor is intent on prescribing our

10    medication inappropriately, such activity would continue regardless of whether we contacted the

11    doctor or not.”77

12            193.     Another pill mill, this one in Los Angeles, supplied OxyContin to a drug dealer in

13    Everett, Washington. Purdue was alerted to the existence of this pill mill by one of its regional

14    sales managers, who in 2009 reported to her supervisors that when she visited the clinic with her

15    sales representative, “it was packed with a line out the door, with people who looked like gang

16    members,” and that she felt “very certain that this was an organized drug ring[.]” She wrote,

17    “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at

18    Purdue responded that while they were “considering all angles,” it was “really up to [the

19    wholesaler] to make the report.” This clinic was the source of 1.1 million pills trafficked to

20    Everett, which is a city of around 100,000 people. Purdue waited until after the clinic was shut

21    down in 2010 to inform the authorities.78 Similarly, Purdue received repeated reports in 2008

22    from a sales representative who visited a family practice doctor in Bothell, Washington; the sales

23    representative informed Purdue that many of this doctor’s patients were men in their twenties

24    76
         Meier, supra note 15, at 298-300.
      77
25       Id.
      78
         Harriet Ryan, Scott Glover, and Lisa Girion, How black-market OxyContin spurred a town's descent into crime,
26       addiction and heartbreak, Los Angeles Times (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-
         everett/; Harriet Ryan, Lisa Girion, and Scott Glover, More than 1 million OxyContin pills ended up in the hands
         of criminals and addicts. What the drugmaker knew, Los Angeles Times (July 10, 2016),
27
         http://www.latimes.com/projects/la-me-oxycontin-part2/.
     COMPLAINT - 46                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 52 of 139



 1    who did not appear to be in pain, who sported diamond studs and $350 sneakers, and who always

 2    paid for their 80 mg OxyContin prescriptions in cash. Despite being repeatedly alerted to the

 3    doctor’s conduct, Purdue did not take any action to report it until three years later.

 4               194.     Whenever examples of opioid diversion and abuse have drawn media attention,

 5    the Manufacturing Defendants have consistently blamed “bad actors.” For example, in 2001,

 6    during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed questions

 7    about how it was that Purdue could utilize IMS Health data to assess their marketing efforts but

 8    not notice a particularly egregious pill mill in Pennsylvania run by a doctor named Richard

 9    Paolino. Udell asserted that Purdue was “fooled” by the “bad actor” doctor: “The picture that is

10    painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon

11    this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.

12    He fooled the DEA. He fooled local law enforcement. He fooled us.”79

13               195.     But given the closeness with which all Defendants monitored prescribing patterns,

14    including through IMS Health data, it is highly improbable that they were “fooled.” In fact, a

15    local pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic and

16    alerted authorities. Purdue had the prescribing data from the clinic and alerted no one. Rather, it

17    appears Purdue and other Defendants used the IMS Health data to target pill mills and sell more

18    pills. Indeed, a Purdue executive referred to Purdue’s tracking system and database as a “gold

19    mine” and acknowledged that Purdue could identify highly suspicious volumes of prescriptions.

20               196.     In addition, the Manufacturing Defendants had the ability to know who the

21    ultimate customers of their pills were due to their control of “chargeback” data. Chargebacks are

22    available when distributors purchase the drugs at an established wholesale price, but then sell the

23    drugs at a discounted price based on contract pricing the Manufacturing Defendants have offered

24    to the indirect customers. The distributor honors the contract pricing but then submits a

25    chargeback request to the manufacturer to recover the difference. In order to get the chargeback,

26    distributors must provide detailed information about the indirect customer and about the product

27    79
           Meier, supra note 15 at 179.
     COMPLAINT - 47                                                        K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                           1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 53 of 139



 1    sold. As a result, Manufacturing Defendants are collecting data on the indirect customers of their

 2    products and know exactly how many of their pills are going where. And like the Distributor

 3    Defendants, Manufacturing Defendants are also subject to the monitoring and reporting

 4    requirements of the CSA.

 5           197.      The Manufacturing Defendants tracked their pills through chargeback and IMS

 6    data and/or received reports from sales representatives making in-person visits. They had the

 7    ability, and the obligation, to monitor and report suspicious orders. But pill mills were highly

 8    lucrative. Defendants knowingly allowed certain clinics to dispense staggering quantities of

 9    potent opioids and then feigned surprise when the most egregious examples eventually made the

10    nightly news.

11           4.        Widespread prescription opioid use broadened the market for heroin and
12                     fentanyl.

13           198.      Defendants’ scheme achieved a dramatic expansion of the U.S. market for

14    opioids, prescription and non-prescription alike. Heroin and fentanyl use has surged—a

15    foreseeable consequence of Defendants’ successful promotion of opioid use coupled with the

16    sheer potency of their products.

17           199.      In his book Dreamland: The True Tale of America’s Opiate Epidemic, journalist

18    Sam Quinones summarized the easy entrance of black tar heroin in a market primed by

19    prescription opioids:

20           His black tar, once it came to an area where OxyContin had already tenderized the
             terrain, sold not to tapped-out junkies but to younger kids, many from the suburbs,
21           most of whom had money and all of whom were white. Their transition from Oxy
22           to heroin, he saw, was a natural and easy one. Oxy addicts began by sucking on
             and dissolving the pills’ timed-release coating. They were left with 40 or 80 mg of
23           pure oxycodone. At first, addicts crushed the pills and snorted the powder. As
             their tolerance built, they used more. To get a bigger bang from the pill, they
24           liquefied it and injected it. But their tolerance never stopped climbing. OxyContin
             sold on the street for a dollar a milligram and addicts very quickly were using
25
             well over 100 mg a day. As they reached their financial limits, many switched to
26

27
     COMPLAINT - 48                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 54 of 139



 1               heroin, since they were already shooting up Oxy and had lost any fear of the
                 needle.80
 2

 3               200.     In a study examining the relationship between the abuse of prescription opioids

 4    and heroin, researchers found that 75% of those who began their opioid abuse in the 2000s

 5    reported that their first opioid was a prescription drug.81 As the graph below illustrates,

 6    prescription opioids replaced heroin as the first opioid of abuse beginning in the 1990s.

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20               201.     The researchers also found that nearly half of the respondents who indicated that

21    their primary drug was heroin actually preferred prescription opioids, because the prescription

22    drugs were legal, and perceived as “safer and cleaner.” But, heroin’s lower price point is a

23    distinct advantage. While an 80 mg OxyContin might cost $80 on the street, the same high can

24    be had from $20 worth of heroin.

25
      80
26          Quinones, supra note 75, at 165-66.
      81
            Theodore J. Cicero, PhD, Matthew S. Ellis, MPE, Hilary L. Surratt, PhD, The Changing Face of Heroin Use in
           the United States: A Retrospective Analysis of the Past 50 Years, 71(7) JAMA Psychiatry 821-826 (2014),
27
           https://jamanetwork.com/journals/jamapsychiatry/fullarticle/1874575.
     COMPLAINT - 49                                                                K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                    1201 Third A venue, Suite 3200
                                                                                           Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 55 of 139



 1            202.     As noted above, there is little difference between the chemical structures of heroin

 2    and prescription opioids. Between 2005 and 2009, Mexican heroin production increased by over

 3    600%. And between 2010 and 2014, the amount of heroin seized at the U.S.-Mexico border more

 4    than doubled.

 5            203.     From 2000 to 2017, fatal overdoses related to heroin in the U.S. increased by

 6    766%–from 1,842 deaths in 2000 to 15,958 deaths in 2017.82

 7            204.     Along with heroin use, fentanyl use is on the rise, as a result of America’s

 8    expanded appetite for opioids. But fentanyl, as noted above, is fifty times more potent than

 9    heroin, and overdosing is all too easy. In 2013, fentanyl caused 3,000 overdose deaths. By 2017,

10    the number of deaths attributed to the potent synthetic opioid had risen to 29,000. Deaths

11    involving fentanyl increased more than 45 percent in 2017 alone. 83

12            205.     As Dr. Caleb Banta-Green, senior research scientist at the University of

13    Washington’s Alcohol and Drug Abuse Institute, told The Seattle Times in August 2017, “The

14    bottom line is opioid addiction is the overall driver of deaths. People will use whatever opioid

15    they can get. It’s just that which one they’re buying is changing a bit.”84

16            206.     In addition to the expanded market for opioids of all kinds, the opioid epidemic

17    has contributed to a resurgence in methamphetamine use, as some opioid users turn to the

18    stimulant to counter the effects of opioids.85 Co-use of methamphetamine and opioids has nearly

19    doubled in the last six years. From 2011 to 2017, the percentage of opioid users seeking

20    treatment who reported also using methamphetamine in the prior month jumped from 19% to

21

22
      82
23       Overdose Death Rates, supra note 4.
      83
         Josh Katz and Margot Sanger-Katz, ‘The Numbers Are So Staggering.’ Overdose Deaths Set a Record Last Year,
24       The New York Times (Nov. 29, 2018), https://www.nytimes.com/interactive/2018/11/29/upshot/fentanyl-drug-
         overdose-deaths.html.
      84
25       Opioids: The Leading Cause of Drug Deaths in Seattle Area, U. of Wash. Sch. of Pub. Health (Aug. 25, 2017),
         https://sph.washington.edu/news-events/news/opioids-leading-cause-drug-deaths-seattle-area.
      85
26       See, e.g., Opioids and methamphetamine: a tale of two crises, 391(10122) The Lancet 713 (Feb. 24, 2018),
         https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)30319-2/fulltext; Brenda Goodman, MA,
         Experts Warn of Emerging ‘Stimulant Epidemic’, WebMD (Apr. 3, 2018), https://www.webmd.com/mental-
27
         health/addiction/news/20180403/experts-warn-of-emerging-stimulant-epidemic.
     COMPLAINT - 50                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 56 of 139



 1    34%.86 This increase in co-use did not occur with any other drug class.87 The two drugs’ opposite

 2    modes of action balance each other out, making co-use appealing to opioid users who need to be

 3    active at certain times. As one article explained, “[f]or addicts, the drugs pair: Heroin is a downer

 4    and methamphetamine is an upper.”88 Researchers studying the “twin epidemics” have found

 5    that some opioid users will turn to methamphetamine as a substitute to opioids to stave off

 6    withdrawals if they cannot obtain opioids.89 And as opioids become more difficult to obtain and

 7    afford, users increasingly turn to cheap methamphetamine.90 Co-use of opioids and

 8    methamphetamines is rising around the United States, compounding the issues that local

 9    governments face in combating the opioid epidemic.91

10    D.      The Marketing Defendants Promoted Prescription Opioids Through Several
11            Channels.

12            207.     Despite knowing the devastating consequences of widespread opioid use, the

13    Marketing Defendants engaged in a sophisticated and multi-pronged promotional campaign

14    designed to achieve just that. By implementing the strategies pioneered by Arthur Sackler, these

15    Defendants were able to achieve the fundamental shift in the perception of opioids that was key

16    to making them blockbuster drugs.

17            208.     The Marketing Defendants disseminated their deceptive statements about opioids

18    through several channels.92 First, these Defendants aggressively and persistently pushed opioids

19    through sales representatives. Second, these Defendants funded third-party organizations that

20    appeared to be neutral, but in fact served as additional marketing departments for drug

21
      86
         Matthew Ellis, Zarchary Kasper, Theodore Cicero, Twin epidemics: The surging rise of methamphetamine use in
22       chronic opioid users. 193 Drug and Alcohol Depend. 14 (Dec. 2018),
         https://doi.org/10.1016/j.drugalcdep.2018.08.029.
      87
23       Id.
      88
         Michelle Theriault Boots, The silent fallout of the opioid epidemic? Meth., Anchorage Daily News (Mar. 30,
24       2018), https://www.adn.com/alaska-news/2018/03/19/the-silent-fallout-of-the-opioid-epidemic-meth/#.
      89
         Randy Dotinga, Methamphetamine use climbing among opioid users, Clinical Psychology News (June 29, 2018),
25       https://www.mdedge.com/psychiatry/article/169254/addiction-medicine/methamphetamine-use-climbing-among-
         opioid-users.
      90
26       Rachel Martin, In Rural Ohio, An Opioid Crisis Becomes A Meth Crisis, NPR (June 6, 2018, 5:11am),
         https://www.npr.org/2018/06/06/617422943/in-rural-ohio-an-opioid-crisis-becomes-a-meth-crisis.
      91
         Ellis, supra note 86.
27    92
         The specific misrepresentations and omissions are discussed below in Section E.
     COMPLAINT - 51                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 57 of 139



 1    companies. Third, these Defendants utilized prominent physicians as paid spokespeople—“Key

 2    Opinion Leaders”—to take advantage of doctors’ respect for and reliance on the

 3    recommendations of their peers. Finally, these Defendants also used print and online advertising,

 4    including unbranded advertising, which is not reviewed by the FDA.

 5               209.     The Marketing Defendants spent substantial sums and resources in making these

 6    communications. For example, Purdue spent more than $200 million marketing OxyContin in

 7    2001 alone.93

 8               1.       The Marketing Defendants aggressively deployed sales representatives to
 9                        push their products.

10               210.     The Marketing Defendants communicated to prescribers directly in the form of

11    in-person visits and communications from sales representatives. The Marketing Defendants’

12    sales representatives provided health care providers with pamphlets, visual aids, and other

13    marketing materials designed to increase the rate of opioids prescribed to patients. These sales

14    representatives knew the doctors they visited relied on the information they provided, and that

15    the doctors had minimal time or resources to investigate the materials’ veracity independently.

16               211.     The Marketing Defendants’ tactics through their sales representatives—also

17    known as “detailers”—were particularly aggressive. In 2014, the Marketing Defendants

18    collectively spent well over $100 million on detailing branded opioids to doctors.

19               212.     Each sales representative has a specific sales territory and is responsible for

20    developing a list of about 105 to 140 physicians to call on who already prescribe opioids or who

21    are candidates for prescribing opioids.

22               213.     When Purdue launched OxyContin in 1996, its 300-plus sales force had a total

23    physician call list of approximately 33,400 to 44,500. By 2000, nearly 700 representatives had a

24    total call list of approximately 70,500 to 94,000 physicians. Each sales representative was

25    expected to make about thirty-five physician visits per week and typically called on each

26    93
           Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
           107th Cong. 2 (Feb. 12, 2002) (testimony of Paul Goldenheim, Vice President for Research, Purdue Pharma),
27
           https://www.gpo.gov/fdsys/pkg/CHRG-107shrg77770/html/CHRG-107shrg77770.htm.
     COMPLAINT - 52                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 58 of 139



 1    physician every three to four weeks, while each hospital sales representative was expected to

 2    make about fifty physician visits per week and call on each facility every four weeks.94

 3            214.     One of Purdue’s early training memos compared doctor visits to “firing at a

 4    target,” declaring that “[a]s you prepare to fire your ‘message,’ you need to know where to aim

 5    and what you want to hit!”95 According to the memo, the target is physician resistance based on

 6    concern about addiction: “The physician wants pain relief for these patients without addicting

 7    them to an opioid.”96

 8            215.     Former sales representative Steven May, who worked for Purdue from 1999 to

 9    2005, explained to a journalist that the most common objection he heard about prescribing

10    OxyContin was that “it’s just too addictive.”97 In order to overcome that objection and hit their

11    “target,” May and other sales representatives were taught to say, “The delivery system is

12    believed to reduce the abuse liability of the drug.”98 May repeated that line to doctors even

13    though he “found out pretty fast that it wasn’t true.”99 He and his coworkers learned quickly that

14    people were figuring out how to remove the time-releasing coating, but they continued making

15    this misrepresentation until Purdue was forced to remove it from the drug’s label.

16            216.     Purdue trained its sales representatives to misrepresent the addiction risk in other

17    ways. May explained that he and his coworkers were trained to “refocus” doctors on “legitimate”

18    pain patients, and to represent that “legitimate” patients would not become addicted. In addition,

19    they were trained to say that the 12-hour dosing made the extended-release opioids less “habit-

20    forming” than painkillers that need to be taken every four hours. Similarly, former Purdue sales

21

22

23
      94
          OxyContin Abuse and Diversion and Efforts to Address the Problem, supra note 36, at 20.
      95
24        Meier, supra note 15, at 102.
      96
          Id.
      97
25        David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with Patrick Radden Keefe),
         New Yorker (Oct. 27, 2017), https://www.newyorker.com/podcast/the-new-yorker-radio-hour/how-oxycontin-
26       was-sold-to-the-masses.
      98
          Keefe, supra note 42; see also Meier, supra note 15, at 102 (“Delayed absorption, as provided by OxyContin
         tablets, is believed to reduce the abuse liability of the drug.”).
27    99
          Keefe, supra note 42.
     COMPLAINT - 53                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 59 of 139



 1    manager William Gergely told a Florida state investigator in 2002 that sales representatives were

 2    instructed to say that OxyContin was “virtually non-addicting” and “non-habit-forming.”100

 3            217.     As Shelby Sherman, a Purdue sales representative from 1974 to 1998, told a

 4    reporter regarding OxyContin promotion, “It was sell, sell, sell. We were directed to lie. Why

 5    mince words about it?”101

 6            218.     The Marketing Defendants utilized lucrative bonus systems to encourage their

 7    sales representatives to stick to the script and increase opioid sales in their territories. Purdue

 8    paid $40 million in sales incentive bonuses to its sales representatives in 2001 alone, with annual

 9    bonuses ranging from $15,000 to nearly $240,000.102 The training memo described above, in

10    keeping with a Wizard of Oz theme, reminded sales representatives: “A pot of gold awaits you

11    ‘Over the Rainbow’!”103

12            219.     As noted above, these Defendants have also spent substantial sums to purchase,

13    manipulate, and analyze prescription data available from IMS Health, which allows them to track

14    initial prescribing and refill practices by individual doctors, and in turn to customize their

15    communications with each doctor. The Marketing Defendants’ use of this marketing data was a

16    cornerstone of their marketing plan,104 and continues to this day.

17            220.     The Marketing Defendants also aggressively pursued family doctors and primary

18    care physicians perceived to be susceptible to their marketing campaigns. The Marketing

19    Defendants knew that these doctors relied on information provided by pharmaceutical companies

20    when prescribing opioids, and that, as general practice doctors seeing a high volume of patients

21    on a daily basis, they would be less likely to scrutinize the companies’ claims.

22

23
      100
24        Fred Schulte and Nancy McVicar, Oxycontin Was Touted As Virtually Nonaddictive, Newly Released State
        Records Show, Sun Sentinel (Mar. 6, 2003), http://articles.sun-sentinel.com/2003-03-
25      06/news/0303051301_1_purdue-pharma-oxycontin-william-gergely.
      101
          Glazek, supra note 26.
      102
26        Art Van Zee, M.D., The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
        99(2) Am J Public Health 221-27 (Feb. 2009), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
      103
          Meier, supra note 15, at 103.
27    104
          Van Zee, The Promotion and Marketing of OxyContin, supra note 102.
     COMPLAINT - 54                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 60 of 139



 1             221.     Furthermore, the Marketing Defendants knew or should have known the doctors

 2    they targeted were often poorly equipped to treat or manage pain comprehensively, as they often

 3    had limited resources or time to address behavioral or cognitive aspects of pain treatment or to

 4    conduct the necessary research themselves to determine whether opioids were as beneficial as

 5    these Defendants claimed. In fact, the majority of doctors and dentists who prescribe opioids are

 6    not pain specialists. For example, a 2014 study conducted by pharmacy benefit manager Express

 7    Scripts reviewing narcotic prescription data from 2011 to 2012 concluded that of the more than

 8    500,000 prescribers of opioids during that time period, only 385 were identified as pain

 9    specialists.105

10             222.     When the Marketing Defendants presented these doctors with sophisticated

11    marketing material and apparently scientific articles that touted opioids’ ability to easily and

12    safely treat pain, many of these doctors began to view opioids as an efficient and effective way to

13    treat their patients.

14             223.     In addition, sales representatives aggressively pushed doctors to prescribe

15    stronger doses of opioids. For example, one Purdue sales representative in Florida wrote about

16    working for a particularly driven regional manager named Chris Sposato and described how

17    Sposato would drill the sales team on their upselling tactics:

18             It went something like this. “Doctor, what is the highest dose of OxyContin you
               have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain
19             score is still high you can increase the dose 100% to 40mg Q12h, will you do
20             that?” “Okay.” “Doctor, what if that patient then came back and said their pain
               score was still high, did you know that you could increase the OxyContin dose to
21             80mg Q12h, would you do that?” “I don’t know, maybe.” “Doctor, but you do
               agree that you would at least Rx the 40mg dose, right?” “Yes.”
22
               The next week the rep would see that same doctor and go through the same
23             discussion with the goal of selling higher and higher doses of OxyContin. Miami
24             District reps have told me that on work sessions with [Sposato] they would sit in
               the car and role play for as long as it took until [Sposato] was convinced the rep
25             was delivering the message with perfection.

26
      105
         A Nation in Pain, Express Scripts (Dec. 9, 2014), http://lab.express-scripts.com/lab /publications/a-nation-in-
27
        pain.
     COMPLAINT - 55                                                                  K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                     1201 Third A venue, Suite 3200
                                                                                            Seattle, W A 98101-3052
                                                                                         TELEPHONE: (206) 623-1900
                                                                                         FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 61 of 139



 1               224.    The Marketing Defendants used not only incentives but competitive pressure to

 2    push sales representatives into increasingly aggressive promotion. One Purdue sales

 3    representative recalled the following scene: “I remember sitting at a round table with others from

 4    my district in a regional meeting while everyone would stand up and state the highest dose that

 5    they had suckered a doctor to prescribe. The entire region!!”

 6               225.    Sales representatives knew that the prescription opioids they were promoting were

 7    dangerous. For example, May had only been at Purdue for two months when he found out that a

 8    doctor he was calling on had just lost a family member to an OxyContin overdose.106 And as

 9    another sales representative wrote on a public forum:

10               Actions have consequences - so some patient gets Rx’d the 80mg OxyContin
                 when they probably could have done okay on the 20mg (but their doctor got
11               “sold” on the 80mg) and their teen son/daughter/child’s teen friend finds the pill
12               bottle and takes out a few 80’s... next they’re at a pill party with other teens and
                 some kid picks out a green pill from the bowl... they go to sleep and don’t wake
13               up (because they don’t understand respiratory depression) Stupid decision for a
                 teen to make...yes... but do they really deserve to die?
14

15               226.    The Marketing Defendants rewarded their sales representatives with bonuses
16    when doctors whom they had detailed wrote prescriptions for their company’s drug. Because of
17    this incentive system, sales representatives stood to gain significant bonuses if they had a pill
18    mill in their sales region. Indeed, Defendants often helped their sales representatives find and
19    target such pill mills.
20               227.    The high volume of prescriptions written by doctors at pill mills translated
21    directly to higher bonuses for the sales representatives detailing those pill mills. As a result, sales
22    representatives continued to promote opioids even at known pill mills.
23               228.    The Marketing Defendants applied this combination of intense competitive
24    pressure and lucrative financial incentives because they knew that sales representatives, with
25    their frequent in-person visits with prescribers, were incredibly effective. In fact, manufacturers’
26

27    106
            Remnick, supra note 97.
     COMPLAINT - 56                                                        K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                           1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 62 of 139



 1    internal documents reveal that they considered sales representatives their “most valuable

 2    resource.”

 3            2.       The Marketing Defendants bankrolled seemingly independent “front
 4                     groups” to promote opioid use and fight restrictions on opioids.

 5            229.     The Marketing Defendants funded, controlled, and operated third-party

 6    organizations that communicated to doctors, patients, and the public the benefits of opioids to

 7    treat chronic pain. These organizations—also known as “front groups”—appeared independent

 8    and unbiased. But in fact, they were but additional paid mouthpieces for the drug manufacturers.

 9    These front groups published prescribing guidelines and other materials that promoted opioid

10    treatment as a way to address patients’ chronic pain. The front groups targeted doctors, patients,

11    and lawmakers, all in coordinated efforts to promote opioid prescriptions.

12            230.     The Marketing Defendants spent significant financial resources contributing to

13    and working with these various front groups to increase the number of opioid prescriptions

14    written.

15            231.     The most prominent front group utilized by the Marketing Defendants was the

16    American Pain Foundation (APF), which received more than $10 million from opioid drug

17    manufacturers, including Defendants, from 2007 through 2012. For example, Purdue contributed

18    $1.7 million and Endo also contributed substantial sums to the APF.107

19            232.     Throughout its existence, APF’s operating budget was almost entirely comprised

20    of contributions from prescription opioid manufacturers. For instance, nearly 90% of APF’s $5

21    million annual budget in 2010 came from “donations” from some of the Marketing Defendants,

22    and by 2011, APF was entirely dependent on grants from drug manufacturers, including from

23    Purdue and Endo. Not only did Defendants control APF’s purse strings, APF’s board of directors

24    was comprised of doctors who were on Defendants’ payrolls, either as consultants or speakers at

25    medical events.108

26    107
          Charles Ornstein and Tracy Weber, The Champion of Painkillers, ProPublica (Dec. 23, 2011, 9:15am),
        https://www.propublica.org/article/the-champion-of-painkillers.
27    108
          Id.
     COMPLAINT - 57                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 63 of 139



 1            233.     Although holding itself out as an independent advocacy group promoting patient

 2    well-being, APF consistently lobbied against federal and state proposals to limit opioid use.

 3            234.     Another prominent front group was the American Academy of Pain Medicine

 4    (AAPM), which has received over $2.2 million in funding since 2009 from opioid drug

 5    manufacturers, including Defendants. Like APF, AAPM presented itself as an independent and

 6    non-biased advocacy group representing physicians practicing in the field of pain medicine, but

 7    in fact was just another mouthpiece the Marketing Defendants used to push opioids on doctors

 8    and patients.109

 9            235.     Both the APF and the AAPM published treatment guidelines and sponsored and

10    hosted medical education programs that touted the benefits of opioids to treat chronic pain while

11    minimizing and trivializing their risks. The treatment guidelines the front groups published—

12    many of which are discussed in detail below—were particularly important to Defendants in

13    ensuring widespread acceptance for opioid therapy to treat chronic pain. Defendants realized,

14    just as the CDC has, that such treatment guidelines can “change prescribing practices,” because

15    they appear to be unbiased sources of evidence-based information, even when they are in reality

16    marketing materials.

17            236.     For instance, the AAPM, in conjunction with the American Pain Society (APS),

18    issued comprehensive guidelines in 2009 titled “Guideline for the Use of Chronic Opioid

19    Therapy in Chronic Noncancer Pain – Evidence Review” (“2009 Guidelines”). The 2009

20    Guidelines promoted opioids as “safe and effective” for treating chronic pain, despite

21    acknowledging limited evidence to support this statement. Unsurprisingly, the Marketing

22    Defendants have widely referenced and promoted these guidelines, issued by front groups these

23    Defendants funded and controlled. These 2009 Guidelines are still available online today.110

24
      109
25        Tracy Weber and Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry,
        ProPublica (Dec. 23, 2011, 9:14am), https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-
26      ties-to-drug-industry.
      110
          Clinical Guideline for the Use of Chronic Opioid Therapy in Chronic Noncancer Pain, Am. Pain Soc’y,
        http://americanpainsociety.org/uploads/education/guidelines/chronic-opioid-therapy-cncp.pdf (last visited Aug. 30,
27
        2019).
     COMPLAINT - 58                                                                K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 64 of 139



 1            237.     The Alliance for Patient Access (APA), discussed above, was established in

 2    2006, along with the firm that runs it, Woodberry Associates LLC. The APA describes itself as

 3    “a national network of physicians dedicated to ensuring patient access to approved therapies and

 4    appropriate clinical care,” but its list of “Associate Members and Financial Supporters” contains

 5    thirty drug companies, including each of the Marketing Defendants named in this lawsuit. In

 6    addition, the APA’s board members include doctors who have received hundreds of thousands of

 7    dollars in payments from drug companies. As discussed above, the APA has been a vocal critic

 8    of policies restricting the flow of opioids and has supported efforts to curtail the DEA’s ability to

 9    stop suspicious orders of prescription drugs.

10            238.     The “white paper” issued by the APA in 2013 also echoed a favorite narrative of

11    the Marketing Defendants, the supposed distinction between “legitimate patients” on the one

12    hand and “addicts” on the other, asserting that one “unintended consequence” of regulating pain

13    medication would be that “[p]atients with legitimate medical needs feel stigmatized, treated like

14    addicts.”111

15            239.     Another group utilized by the Marketing Defendants to encourage opioid

16    prescribing practices, a University of Wisconsin-based organization known as the Pain & Policy

17    Studies Group, received $2.5 million from pharmaceutical companies to promote opioid use and

18    discourage the passing of regulations against opioid use in medical practice. The Pain & Policy

19    Studies Group wields considerable influence over the nation’s medical schools as well as within

20    the medical field in general.112 Purdue was the largest contributor to the Pain & Policy Studies

21    Group, paying approximately $1.6 million between 1999 and 2010.113

22            240.     The Federation of State Medical Boards (FSMB) of the United States is a

23    national non-profit organization that represents the seventy-state medical and osteopathic boards

24
      111
25        Prescription Pain Medication: Preserving Patient Access While Curbing Abuse, supra note 74.
      112
          The Role of Pharmaceutical Companies in the Opioid Epidemic, Addictions.com,
26      https://www.addictions.com/opiate/the-role-of-pharmaceutical-companies-in-the-opioid-epidemic/ (last visited
        Aug. 30, 2019).
      113
          John Fauber, UW group ends drug firm funds, Journal Sentinel (Apr. 20, 2011),
27
        http://archive.jsonline.com/watchdog/watchdogreports/120331689.html.
     COMPLAINT - 59                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 65 of 139



 1    of the United States and its territories and co-sponsors the United States Medical Licensing

 2    Examination. Beginning in 1997, FSMB developed model policy guidelines around the treatment

 3    of pain, including opioid use. The original initiative was funded by the Robert Wood Johnson

 4    Foundation, but subsequently AAPM, APS, the University of Wisconsin Pain & Policy Studies

 5    Group, and the American Society of Law, Medicine, & Ethics all made financial contributions to

 6    the project.

 7             241.    FSMB’s 2004 Model Policy encourages state medical boards “to evaluate their

 8    state pain policies, rules, and regulations to identify any regulatory restrictions or barriers that

 9    may impede the effective use of opioids to relieve pain.”114 (Emphasis added).

10             242.    One of the most significant barriers to convincing doctors that opioids were safe

11    to prescribe to their patients for long-term treatment of chronic pain was the fact that many of

12    those patients would, in fact, become addicted to opioids. If patients began showing up at their

13    doctors’ offices with obvious signs of addiction, the doctors would, of course, become concerned

14    and likely stop prescribing opioids. And, doctors might stop believing the Marketing Defendants’

15    claims that addiction risk was low.

16             243.    To overcome this hurdle, the Marketing Defendants promoted a concept called

17    “pseudoaddiction.” These Defendants told doctors that when their patients appeared to be

18    addicted to opioids—for example, asking for more and higher doses of opioids, increasing doses

19    themselves, or claiming to have lost prescriptions in order to get more opioids—this was not

20    actual addiction. Rather, the Marketing Defendants told doctors what appeared to be classic signs

21    of addiction were actually just signs of undertreated pain. The solution to this “pseudoaddiction”:

22    more opioids. Instead of warning doctors of the risk of addiction and helping patients to wean

23    themselves off powerful opioids and deal with their actual addiction, the Marketing Defendants

24    pushed even more dangerous drugs onto patients.

25

26
      114
         Model Policy for the Use of Controlled Substances for the Treatment of Pain, Fed’n of St. Med. Boards of the
27
        U.S., Inc. (May 2004), https://dprfiles.delaware.gov/medicalpractice/Model_Policy_Treatment_Pain.pdf.
     COMPLAINT - 60                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 66 of 139



 1            244.     The FSMB’s Model Policy gave a scientific veneer to this fictional and overstated

 2    concept. The policy defines “pseudoaddiction” as “[t]he iatrogenic syndrome resulting from the

 3    misinterpretation of relief seeking behaviors as though they are drug-seeking behaviors that are

 4    commonly seen with addiction” and states that these behaviors “resolve upon institution of

 5    effective analgesic therapy.”115

 6            245.     In May 2012, Senate Finance Committee Chairman Max Baucus and senior

 7    Committee member Chuck Grassley initiated an investigation into the connections of the

 8    Marketing Defendants with medical groups and physicians who have advocated increased opioid

 9    use.116 In addition to Purdue, Endo, and Janssen, the senators sent letters to APF, APS, AAPM,

10    FSMB, the University of Wisconsin Pain & Policy Studies Group, the Joint Commission on

11    Accreditation of Healthcare Organization, and the Center for Practical Bioethics, requesting from

12    each “a detailed account of all payments/transfers received from corporations and any related

13    corporate entities and individuals that develop, manufacture, produce, market, or promote the use

14    of opioid-based drugs from 1997 to the present.”117

15            246.     On the same day as the senators’ investigation began, APF announced that it

16    would “cease to exist, effective immediately.”118

17            3.       “It was pseudoscience”: the Marketing Defendants paid prominent
18                     physicians to promote their products.

19            247.     The Marketing Defendants retained highly credentialed medical professionals to

20    promote the purported benefits and minimal risks of opioids. Known as “Key Opinion Leaders”

21    or “KOLs,” these medical professionals were often integrally involved with the front groups

22
      115
23        Id.
      116
          Baucus, Grassley Seek Answers about Opioid Manufacturers’ Ties to Medical Groups, U.S. Senate Comm. on
24      Fin. (May 8, 2012), https://www.finance.senate.gov/chairmans-news/baucus-grassley-seek-answers-about-opioid-
        manufacturers-ties-to-medical-groups.
      117
25        Letter from U.S. Senate Comm. on Fin. to Am. Pain Found. (May 8, 2012),
        https://www.finance.senate.gov/imo/media/doc/05092012%20Baucus%20Grassley%20Opioid%20Investigation%
26      20Letter%20to%20American%20Pain%20Foundation2.pdf.
      118
          Charles Ornstein and Tracy Weber, American Pain Foundation Shuts Down as Senators Launch Investigation of
        Prescription Narcotics, ProPublica (May 8, 2012, 8:57pm), https://www.propublica.org/article/senate-panel-
27
        investigates-drug-company-ties-to-pain-groups.
     COMPLAINT - 61                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 67 of 139



 1    described above. The Marketing Defendants paid these KOLs substantial amounts to present at

 2    Continuing Medical Education (“CME”) seminars and conferences, and to serve on their

 3    advisory boards and on the boards of the various front groups.

 4            248.     The Marketing Defendants also identified doctors to serve as speakers or attend

 5    all-expense-paid trips to programs with speakers. 119 The Marketing Defendants used these trips

 6    and programs—many of them lavish affairs—to incentivize the use of opioids while

 7    downplaying their risks, bombarding doctors with messages about the safety and efficacy of

 8    opioids for treating long-term pain. Although often couched in scientific certainty, the Marketing

 9    Defendants’ messages were false and misleading, and helped to ensure that millions of

10    Americans would be exposed to the profound risks of these drugs.

11            249.     It is well documented that this type of pharmaceutical company symposium

12    influences physicians’ prescribing, even though physicians who attend such symposia believe

13    that such enticements do not alter their prescribing patterns.120 For example, doctors who were

14    invited to these all-expenses-paid weekends in resort locations like Boca Raton, Florida, and

15    Scottsdale, Arizona, wrote twice as many prescriptions as those who did not attend.121

16            250.     The KOLs gave the impression they were independent sources of unbiased

17    information, while touting the benefits of opioids through their presentations, articles, and books.

18    KOLs also served on committees and helped develop guidelines such as the 2009 Guidelines

19    described above that strongly encouraged the use of opioids to treat chronic pain.

20            251.     One of the most prominent KOLs for the Marketing Defendants’ opioids was Dr.

21    Russell Portenoy. A respected leader in the field of pain treatment, Dr. Portenoy was highly

22    influential. Dr. Andrew Kolodny, cofounder of Physicians for Responsible Opioid Prescribing,

23    described him “lecturing around the country as a religious-like figure. The megaphone for

24    Portenoy is Purdue, which flies in people to resorts to hear him speak. It was a compelling

25
      119
26        Van Zee, The Promotion and Marketing of OxyContin, supra note 102.
      120
          Id.
      121
          Harriet Ryan, Lisa Girion and Scott Glover, OxyContin goes global — “We’re only just getting started”, Los
27
        Angeles Times (Dec. 18, 2016), http://www.latimes.com/projects/la-me-oxycontin-part3/.
     COMPLAINT - 62                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 68 of 139



 1    message: ‘Docs have been letting patients suffer; nobody really gets addicted; it’s been

 2    studied.’”122

 3            252.     As one organizer of CME seminars, who worked with Portenoy and Purdue,

 4    pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

 5    papers, made some speeches, and his influence would have been minor. With Purdue’s millions

 6    behind him, his message, which dovetailed with their marketing plans, was hugely magnified.”123

 7            253.     In recent years, some of the Marketing Defendants’ KOLs have conceded that

 8    many of their past claims in support of opioid use lacked evidence or support in the scientific

 9    literature.124 Dr. Portenoy himself specifically admitted that he overstated the drugs’ benefits and

10    glossed over their risks, and that he “gave innumerable lectures in the late 1980s and ‘90s about

11    addiction that weren’t true.”125 He mused, “Did I teach about pain management, specifically

12    about opioid therapy, in a way that reflects misinformation? Well, against the standards of 2012,

13    I guess I did . . . We didn’t know then what we know now.”126

14            254.     Dr. Portenoy did not need “the standards of 2012” to discern evidence-based

15    science from baseless claims, however. When interviewed by journalist Barry Meier for his 2003

16    book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

17    have always to live with that one.”127

18            255.     Dr. Portenoy was perhaps the most prominent KOL for prescription opioids, but

19    he was far from the only one. In fact, Dr. Portenoy and a doctor named Perry Fine co-wrote A

20    Clinical Guide to Opioid Analgesia, which contained statements that conflict with the CDC’s

21    2016 Guideline for Prescribing Opioids for Chronic Pain, such as the following examples

22    regarding respiratory depression and addiction:

23
      122
          Quinones, supra note 75, at 314.
      123
24        Id. at 136.
      124
          See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18, 2012),
25      http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
        139609053.html/ (finding that a key Endo KOL acknowledged that opioid marketing went too far).
      125
26        Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall Street Journal (Dec. 17,
        2012, 11:36am), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
      126
          Id.
27    127
          Meier, supra note 15, at 277.
     COMPLAINT - 63                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 69 of 139



 1            At clinically appropriate doses, . . . respiratory rate typically does not decline.
              Tolerance to the respiratory effects usually develops quickly, and doses can be
 2            steadily increased without risk.
 3            Overall, the literature provides evidence that the outcomes of drug abuse and
              addiction are rare among patients who receive opioids for a short period (ie, for
 4            acute pain) and among those with no history of abuse who receive long-term
              therapy for medical indications.128
 5

 6            256.     Dr. Fine is a Professor of Anesthesiology at the University of Utah School of

 7    Medicine’s Pain Research Center. He has served on Purdue’s advisory board, provided medical

 8    legal consulting for Janssen, and participated in CME activities for Endo, along with serving in

 9    these capacities for several other drug companies. He co-chaired the APS-AAPM Opioid

10    Guideline Panel, served as treasurer of the AAPM from 2007 to 2010 and as president of that

11    group from 2011 to 2013, and was also on the board of directors of APF.129

12            257.     In 2011, he and Dr. Scott Fishman, discussed below, published a letter in JAMA

13    called “Reducing Opioid Abuse and Diversion,” which emphasized the importance of

14    maintaining patient access to opioids.130 The editors of JAMA found that both doctors had

15    provided incomplete financial disclosures and made them submit corrections listing all their ties

16    to the prescription painkiller industry.131

17            258.     Dr. Fine also failed to provide full disclosures as required by his employer, the

18    University of Utah. For example, Dr. Fine told the university that he had received under $5,000

19    in 2010 from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s

20    website states that the company paid him $32,017 for consulting, promotional talks, meals and

21    travel that year.132

22
      128
23        Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and 34, McGraw-Hill
        Companies (2004), http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
      129
24        Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion,
        306 (13) JAMA 1445 (Oct. 5, 2011), https://jama network.com/journals/jama/article-
25      abstract/1104464?redirect=true.
      130
          Perry G. Fine, MD and Scott M. Fishman, MD, Reducing Opioid Abuse and Diversion, 306 (4) JAMA 381 (July
26      27, 2011), https://jamanetwork.com/journals/jama/article-abstract/1104144?redirect=true.
      131
          Incomplete Financial Disclosures in: Reducing Opioid Abuse and Diversion, 306 (13) JAMA 1446 (Oct. 5,
        2011), https://jamanetwork.com/journals/jama/fullarticle/1104453.
27    132
          Weber and Ornstein, Two Leaders in Pain Treatment, supra note 109.
     COMPLAINT - 64                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 70 of 139



 1            259.     In 2012, along with other KOLs, Dr. Fine was investigated for his ties to drug

 2    companies as part of the Senate investigation of front groups described above. When Marianne

 3    Skolek, a reporter for the online news outlet Salem-News.com and a critic of opioid overuse,

 4    wrote an article about him and another KOL being investigated, Dr. Fine fired back, sending a

 5    letter to her editor accusing her of poor journalism and saying that she had lost whatever

 6    credibility she may have had. He criticized her for linking him to Purdue, writing, “I have never

 7    had anything to do with Oxycontin development, sales, marketing or promotion; I have never

 8    been a Purdue Pharma speaker”—neglecting to mention, of course, that he served on Purdue’s

 9    advisory board, as the JAMA editors had previously forced him to disclose. 133

10            260.     Another Utah physician, Dr. Lynn Webster, was the director of Lifetree Clinical

11    Research & Pain Clinic in Salt Lake City from 1990 to 2010, and in 2013 was the president of

12    AAPM (one of the front groups discussed above). Dr. Webster developed a five-question survey

13    he called the Opioid Risk Tool, which he asserted would “predict accurately which individuals

14    may develop aberrant behaviors when prescribed opioids for chronic pain.”134 He published

15    books titled The Painful Truth: What Chronic Pain Is Really Like and Why It Matters to Each of

16    Us and Avoiding Opioid Abuse While Managing Pain.

17            261.     Dr. Webster and the Lifetree Clinic were investigated by the DEA for

18    overprescribing opioids after twenty patients died from overdoses. In keeping with the opioid

19    industry’s promotional messages, Dr. Webster apparently believed the solution to patients’

20    tolerance or addictive behaviors was more opioids: he prescribed staggering quantities of pills.

21    Tina Webb, a Lifetree patient who overdosed in 2007, was taking as many as thirty-two pain

22    pills a day in the year before she died, all while under doctor supervision.135 Carol Ann Bosley,

23    who sought treatment for pain at Lifetree after a serious car accident and multiple spine

24    133
          Marianne Skolek, Doctor Under Senate Investigation Lashes Out at Journalist, Salem News (Aug. 12, 2012,
25      8:45pm), http://www.salem-news.com/articles/august122012/perry-fine-folo-ms.php.
      134
          Lynn Webster and RM Webster, Predicting aberrant behaviors in opioid-treated patients: preliminary validation
26      of the Opioid Risk Tool 6 (6) Pain Med. 432 (Nov.-Dec. 2005), https://www.ncbi.nlm.nih.gov/pubmed/16336480.
      135
          Jesse Hyde and Daphne Chen, The untold story of how Utah doctors and Big Pharma helped drive the national
        opioid epidemic, Deseret News (Oct. 26, 2017, 12:01am), https://www.deseretnews.com/article/900002328/the-
27
        untold-story-of-how-utah-doctors-and-big-pharma-helped-drive-the-national-opioid-epidemic.html.
     COMPLAINT - 65                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 71 of 139



 1    surgeries, quickly became addicted to opioids and was prescribed increasing quantities of pills; at

 2    the time of her death, she was on seven different medications totaling approximately 600 pills a

 3    month.136 Another woman, who sought treatment from Lifetree for chronic low back pain and

 4    headaches, died at age forty-two after Lifetree clinicians increased her prescriptions to fourteen

 5    different drugs, including multiple opioids, for a total of 1,158 pills a month.137

 6            262.     By these numbers, Lifetree resembles the pill mills and “bad actors” that the

 7    Marketing Defendants blame for opioid overuse. But Dr. Webster was an integral part of

 8    Defendants’ marketing campaigns, a respected pain specialist who authored numerous CMEs

 9    sponsored by Endo and Purdue. And the Marketing Defendants promoted his Opioid Risk Tool

10    and similar screening questionnaires as measures that allow powerful opioids to be prescribed for

11    chronic pain.

12            263.     Even in the face of patients’ deaths, Dr. Webster continues to promote a pro-

13    opioid agenda, even asserting that alternatives to opioids are risky because “[i]t’s not hard to

14    overdose on NSAIDs or acetaminophen.”138 He argued on his website in 2015 that DEA

15    restrictions on the accessibility of hydrocodone harm patients, and in 2017 tweeted in response to

16    CVS Caremark’s announcement that it will limit opioid prescriptions that “CVS Caremark’s new

17    opioid policy is wrong, and it won’t stop illegal drugs.”139

18            264.     Another prominent KOL is Dr. Scott M. Fishman, the Chief of the Department of

19    Pain Medicine at University of California, Davis. He has served as president of APF and AAPM,

20    and as a consultant and a speaker for Purdue, in addition to providing the company grant and

21    research support. He also has had financial relationships with Endo and Janssen. He wrote a

22    book for the FSMB called Responsible Opioid Use: A Physician’s Guide, which was distributed

23    to over 165,000 physicians in the U.S.

24    136
          Stephanie Smith, Prominent pain doctor investigated by DEA after patient deaths, CNN (Dec. 20, 2013,
25      7:06am), http://www.cnn.com/2013/12/20/health/pain-pillar/index.html.
      137
          Id.
      138
26        APF releases opioid medication safety module, Drug Topics (May 10, 2011),
        https://www.drugtopics.com/clinical-news/apf-releases-opioid-medication-safety-module.
      139
          Lynn Webster, MD (@LynnRWebsterMD), Twitter (Dec. 7, 2017, 1:45pm),
27
        https://twitter.com/LynnRWebsterMD/status/938887130545360898.
     COMPLAINT - 66                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 72 of 139



 1            265.     Dr. Fishman and Dr. Fine, along with Dr. Seddon Savage, published an editorial

 2    in The Seattle Times in 2010, arguing that Washington legislation proposed to combat

 3    prescription opioid abuse would harm patients, particularly by requiring chronic pain patients to

 4    consult with a pain specialist before receiving a prescription for a moderate to high dose of an

 5    opioid.140

 6            266.     These KOLs and others—respected specialists in pain medicine—proved to be

 7    highly effective spokespeople for the Marketing Defendants.

 8            4.       The Marketing Defendants used “unbranded” advertising as a platform for
 9                     their misrepresentations about opioids.

10            267.     The Marketing Defendants also aggressively promoted opioids through

11    “unbranded advertising” to generally tout the benefits of opioids without specifically naming a

12    particular brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

13    awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

14    without promoting a specific product. A trick often used by pharmaceutical companies,

15    unbranded advertising gives the pharmaceutical companies considerable leeway to make

16    sweeping claims about health conditions or classes of drugs. In contrast, a “branded”

17    advertisement that identifies a specific medication and its indication (i.e., the condition which the

18    drug is approved to treat) must also include possible side effects and contraindications—what the

19    FDA Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is

20    also subject to FDA review for consistency with the drug’s FDA-approved label.

21            268.     Unbranded advertising allows pharmaceutical manufacturers to sidestep those

22    requirements; “fair balance” and consistency with a drug’s label are not required.

23            269.     By engaging in unbranded advertising, the Marketing Defendants were and are

24    able to avoid FDA review and issue general statements to the public including that opioids

25    improve function, that addiction usually does not occur, and that withdrawal can easily be

26    140
         Perry G. Fine, Scott M. Fishman, and Seddon R. Savage, Bill to combat prescription abuse really will harm
        patients in pain, Seattle Times (Mar. 16, 2010, 4:39pm),
27
        http://old.seattletimes.com/html/opinion/2011361572_guest17fine.html.
     COMPLAINT - 67                                                              K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 73 of 139



 1    managed. The Marketing Defendants’ unbranded advertisements either did not disclose the risks

 2    of addiction, abuse, misuse, and overdose, or affirmatively denied or minimized those risks.

 3             270.    Through the various marketing channels described above—all of which the

 4    Marketing Defendants controlled, funded, and facilitated, and for which they are legally

 5    responsible—these Defendants made false or misleading statements about opioids despite the

 6    lack of scientific evidence to support their claims, while omitting the true risk of addiction and

 7    death.

 8    E.       Specific Misrepresentations Made by the Marketing Defendants.

 9             271.    All the Marketing Defendants have made and/or continue to make false or

10    misleading claims in the following areas: (1) the low risk of addiction to opioids, (2) opioids’

11    efficacy for chronic pain and ability to improve patients’ quality of life with long-term use, (3)

12    the lack of risk associated with higher dosages of opioids, (4) the need to prescribe more opioids

13    to treat withdrawal symptoms, and (5) that risk-mitigation strategies and abuse-deterrent

14    technologies allow doctors to safely prescribe opioids for chronic use. These illustrative but non-

15    exhaustive categories of the Marketing Defendants’ misrepresentations about opioids are

16    described in detail below.

17             1.      The Marketing Defendants falsely claimed that the risk of opioid abuse and
18                     addiction was low.

19             272.    Collectively, the Marketing Defendants have made a series of false and

20    misleading statements about the low risk of addiction to opioids over the past twenty years. The

21    Marketing Defendants have also failed to take sufficient remedial measures to correct their false

22    and misleading statements.

23             273.    The Marketing Defendants knew that many physicians were hesitant to prescribe

24    opioids other than for acute or cancer-related pain because of concerns about addiction. Because

25    of this general perception, sales messaging about the low risk of addiction was a fundamental

26    prerequisite misrepresentation.

27
     COMPLAINT - 68                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 74 of 139



 1               274.    Purdue launched OxyContin in 1996 with the statement that OxyContin’s

 2    patented continuous-release mechanism “is believed to reduce the abuse liability.” This

 3    statement, which appeared in OxyContin’s label and which sales representatives were taught to

 4    repeat verbatim, was unsupported by any studies, and was patently false. The continuous-release

 5    mechanism was simple to override, and the drug correspondingly easy to abuse. This fact was

 6    known, or should have been known, to Purdue prior to its launch of OxyContin, because people

 7    had been circumventing the same continuous-release mechanism for years with MS Contin,

 8    which in fact commanded a high street price because of the dose of pure narcotic it delivered. In

 9    addition, with respect to OxyContin, Purdue researchers notified company executives, including

10    Raymond and Richard Sackler, by email that patients in their clinical trials were abusing the drug

11    despite the timed-release mechanism.141

12               275.    In 2007, as noted above, Purdue pleaded guilty to misbranding a drug, a felony

13    under the Food, Drug, and Cosmetic Act. 21 U.S.C. § 331(a)(2). As part of its guilty plea,

14    Purdue agreed that certain Purdue supervisors and employees had, “with the intent to defraud or

15    mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and

16    diversion, and less likely to cause tolerance and withdrawal than other pain medications” in the

17    following ways:

18               Trained PURDUE sales representatives and told some health care providers that it
                 was more difficult to extract the oxycodone from an OxyContin tablet for the
19               purpose of intravenous abuse, although PURDUE’s own study showed that a drug
20               abuser could extract approximately 68% of the oxycodone from a single 10mg
                 OxyContin tablet by crushing the tablet, stirring it in water, and drawing the
21               solution through cotton into a syringe;

22               Told PURDUE sales representatives they could tell health care providers that
                 OxyContin potentially creates less chance for addiction than immediate-release
23               opioids;
24
                 Sponsored training that taught PURDUE sales supervisors that OxyContin had
25               fewer “peak and trough” blood level effects than immediate-release opioids
                 resulting in less euphoria and less potential for abuse than short-acting opioids;
26

27    141
            WBUR On Point interview, supra note 21.
     COMPLAINT - 69                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 75 of 139



 1            Told certain health care providers that patients could stop therapy abruptly
              without experiencing withdrawal symptoms and that patients who took
 2            OxyContin would not develop tolerance to the drug; and
 3            Told certain health care providers that OxyContin did not cause a “buzz” or
 4            euphoria, caused less euphoria, had less addiction potential, had less abuse
              potential, was less likely to be diverted than immediate-release opioids, and could
 5            be used to “weed out” addicts and drug seekers.142

 6            276.     All these statements were false and misleading. But Purdue had not stopped there.
 7    Purdue—and later the Defendants—manipulated scientific research and utilized respected
 8    physicians as paid spokespeople to convey its misrepresentations about low addiction risk in
 9    much more subtle and pervasive ways, so that the idea that opioids used for chronic pain posed a
10    low addiction risk became so widely accepted in the medical community that Defendants were
11    able to continue selling prescription opioids for chronic pain—even after Purdue’s criminal
12    prosecution.
13            277.     When it launched OxyContin, Purdue knew it would need data to overcome
14    decades of wariness regarding opioid use. It needed some sort of research to back up its
15    messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as
16    part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)
17    found this “research” in the form of a one-paragraph letter to the editor published in the New
18    England Journal of Medicine (NEJM) in 1980.
19            278.     This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of
20    addiction “rare” for patients treated with opioids.143 They had analyzed a database of hospitalized
21    patients who were given opioids in a controlled setting to ease suffering from acute pain. These
22    patients were not given long-term opioid prescriptions or provided opioids to administer to
23    themselves at home, nor was it known how frequently or infrequently and in what doses the
24

25
      142
26        United States v. Purdue Frederick Co., supra note 25; see also, Plea Agreement, United States v. Purdue
        Frederick Co., No. 1:07-cr-00029 (W.D. Va. May 10, 2007).
      143
          Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2) New Eng. J. Med.
27
        123 (Jan. 10, 1980), https://www.nejm.org/doi/10.1056/NEJM198001103020221.
     COMPLAINT - 70                                                              K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 76 of 139



 1    patients were given their narcotics. Rather, it appears the patients were treated with opioids for

 2    short periods of time under in-hospital doctor supervision.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16               279.     As Dr. Jick explained to a journalist years later, he submitted the statistics to
17    NEJM as a letter because the data were not robust enough to be published as a study, and that
18    one could not conclude anything about long-term use of opioids from his figures.144 Dr. Jick also
19    recalled that no one from drug companies or patient advocacy groups contacted him for more
20    information about the data.145
21               280.     Nonetheless, the Marketing Defendants regularly invoked this letter as proof of
22    the low addiction risk in connection with taking opioids despite its obvious shortcomings. These
23    Defendants’ egregious misrepresentations based on this letter included claims that less than one
24    percent of opioid users become addicted.
25

26
      144
            Meier, supra note 15, at 174.
27    145
            Id.
     COMPLAINT - 71                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 77 of 139



 1            281.     The limited facts of the study did not deter the Marketing Defendants from using

 2    it as definitive proof of opioids’ safety. The enormous impact of the Marketing Defendants’

 3    misleading amplification of this letter was well documented in another letter published in NEJM

 4    on June 1, 2017, describing the way the one-paragraph 1980 letter had been irresponsibly cited

 5    and in some cases “grossly misrepresented.” In particular, the authors of this letter explained:

 6            [W]e found that a five-sentence letter published in the Journal in 1980 was
              heavily and uncritically cited as evidence that addiction was rare with long-term
 7            opioid therapy. We believe that this citation pattern contributed to the North
 8            American opioid crisis by helping to shape a narrative that allayed prescribers’
              concerns about the risk of addiction associated with long-term opioid therapy . .
 9            .146

10            282.     Unfortunately, by the time of this analysis and the CDC’s findings in 2016, the
11    damage had already been done. “It’s difficult to overstate the role of this letter,” said Dr. David
12    Juurlink of the University of Toronto, who led the analysis. “It was the key bit of literature that
13    helped the opiate manufacturers convince front-line doctors that addiction is not a concern.”147
14            283.     The Marketing Defendants successfully manipulated the 1980 Porter and Jick
15    letter as the “evidence” supporting their fundamental misrepresentation that the risk of opioid
16    addiction was low when opioids were prescribed to treat pain. For example, in its 1996 press
17    release announcing the release of OxyContin, Purdue advertised that the “fear of addiction is
18    exaggerated” and quoted the chairman of the American Pain Society Quality of Care Committee,
19    who claimed that “there is very little risk of addiction from the proper uses of these [opioid]
20    drugs for pain relief.”148
21

22

23
      146
24        Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook, M.D., Ph.D., Irfan Al
        Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of Opioid Addiction, 376 New Eng. J.
25      Med. 2194-95 (June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.
      147
          Painful words: How a 1980 letter fueled the opioid epidemic, STAT News (May 31, 2017),
26      https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter/.
      148
          Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent Pain: Long-Acting
        OxyContin Tablets Now Available to Relieve Pain (May 31, 1996, 3:47pm),
27
        http://documents.latimes.com/oxycontin-press-release-1996/.
     COMPLAINT - 72                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 78 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14               284.     Dr. Portenoy, the Purdue KOL mentioned previously, also stated in a promotional

15    video from the 1990s that “the likelihood that the treatment of pain using an opioid drug which is

16    prescribed by a doctor will lead to addiction is extremely low.”149

17

18
19

20

21

22

23

24

25

26

27    149
            Catan and Perez, supra note 125.
     COMPLAINT - 73                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 79 of 139



 1            285.     Purdue also specifically used the Porter and Jick letter in its 1998 promotional

 2    video, “I got my life back,” in which Dr. Alan Spanos says, “In fact, the rate of addiction

 3    amongst pain patients who are treated by doctors is much less than 1%.”150

 4

 5

 6

 7

 8

 9
10

11

12            286.     The Porter and Jick letter was also used on Purdue’s “Partners Against Pain”

13    website, which was available in the early 2000s, where Purdue claimed that the addiction risk

14    with OxyContin was very low.151

15            287.     The Porter and Jick letter was used frequently in literature given to prescribing

16    physicians and to patients who were prescribed OxyContin.152

17            288.     In addition to the Porter and Jick letter, the Marketing Defendants exaggerated the

18    significance of a study published in 1986 regarding cancer patients treated with opioids.

19    Conducted by Dr. Portenoy and another pain specialist, Dr. Kathleen Foley, the study involved

20    only 38 patients, who were treated for non-malignant cancer pain with low doses of opioids (the

21    majority were given less than 20 MME/day, the equivalent of only 13 mg of oxycodone). 153 Of

22    these thirty-eight patients, only two developed problems with opioid abuse, and Dr. Portenoy and

23
      150
24        Our Amazing World, Purdue Pharma OxyContin Commercial, https://www.youtube. com/watch?v=Er78Dj5hyeI
        (last visited Aug. 30, 2019) (emphasis added).
      151
25        Van Zee, The Promotion and Marketing of OxyContin, supra note 102.
      152
          Art Van Zee, M.D., The OxyContin Abuse Problem: Spotlight on Purdue Pharma’s Marketing (Aug. 22, 2001),
26      https://web.archive.org/web/20170212210143/https://www.fda.gov/ohrms/dockets/dockets/01n0256/c000297-
        A.pdf.
      153
          Russell K. Portenoy and Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report
27
        of 38 Cases, 25 Pain 171-86 (1986), https://www.ncbi. nlm.nih.gov/pubmed/2873550.
     COMPLAINT - 74                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 80 of 139



 1    Dr. Foley concluded that “opioid maintenance therapy can be a safe, salutary and more humane

 2    alternative to the options of surgery or no treatment in those patients with intractable non-

 3    malignant pain and no history of drug abuse . . .”154 Notwithstanding the small sample size, low

 4    doses of opioids involved, and the fact that all the patients were cancer patients, the Marketing

 5    Defendants used this study as “evidence” that high doses of opioids were safe for the treatment

 6    of chronic non-cancer pain.

 7            289.     The Marketing Defendants’ repeated misrepresentations about the low risk of

 8    opioid addiction were so effective that this concept became part of the conventional wisdom. Dr.

 9    Nathaniel Katz, a pain specialist, recalls learning in medical school that previous fears about

10    addiction were misguided, and that doctors should feel free to allow their patients the pain relief

11    that opioids can provide. He did not question this until one of his patients died from an overdose.

12    Then, he searched the medical literature for evidence of the safety and efficacy of opioid

13    treatment for chronic pain. “There’s not a shred of research on the issue. All these so-called

14    experts in pain are dedicated and have been training me that opioids aren’t as addictive as we

15    thought. But what is that based on? It was based on nothing.”155

16            290.     At a hearing before the House of Representatives’ Subcommittee on Oversight

17    and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

18    continued to emphasize “legitimate” treatment, dismissing cases of overdose and death as

19    something that would not befall “legitimate” patients: “Virtually all of these reports involve

20    people who are abusing the medication, not patients with legitimate medical needs under the

21    treatment of a healthcare professional.”156

22            291.     Purdue spun this baseless “legitimate use” distinction out even further in a patient

23    brochure about OxyContin, called “A Guide to Your New Pain Medicine and How to Become a

24
      154
25        Id.
      155
          Quinones, supra note 75, at 188-89.
      156
26        Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations of the Comm.
        on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001) (statement of Michael Friedman, Executive Vice
        President, Chief Operating Officer, Purdue Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-
27
        107hhrg75754/pdf/CHRG-107hhrg75754.pdf.
     COMPLAINT - 75                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 81 of 139



 1    Partner Against Pain.” In response to the question, “Aren’t opioid pain medications like

 2    OxyContin Tablets ‘addicting’? Even my family is concerned about this,” Purdue claimed that

 3    there was no need to worry about addiction if taking opioids for legitimate, “medical” purposes:

 4            Drug addiction means using a drug to get “high” rather than to relieve pain. You
              are taking opioid pain medication for medical purposes. The medical purposes are
 5            clear and the effects are beneficial, not harmful.

 6            292.     Similarly, Dr. David Haddox, Senior Medical Director for Purdue, cavalierly

 7    stated, “[w]hen this medicine is used appropriately to treat pain under a doctor’s care, it is not

 8    only effective, it is safe.”157 He went so far as to compare OxyContin to celery, because even

 9    celery would be harmful if injected: “If I gave you a stalk of celery and you ate that, it would be

10    healthy for you. But if you put it in a blender and tried to shoot it into your veins, it would not be

11    good.”158

12            293.     Purdue sales representatives also repeated these misstatements regarding the low

13    risk for addiction to doctors across the country.159 Its sales representatives targeted primary care

14    physicians in particular, downplaying the risk of addiction and, as one doctor observed,

15    “promot[ing] among primary care physicians a more liberal use of opioids.”160

16            294.     Purdue sales representatives were instructed to “distinguish between iatrogenic

17    addiction (<1% of patients) and substance abusers/diversion (about 10% of the population abuse

18    something: weed; cocaine; heroin; alcohol; valium; etc.).”161

19            295.     Purdue also marketed OxyContin for a wide variety of conditions and to doctors

20    who were not adequately trained in pain management.162

21            296.     As of 2003, Purdue’s Patient Information guide for OxyContin contained the

22    following language regarding addiction:

23

24    157
          Roger Alford, Deadly OxyContin abuse expected to spread in the U.S., Charleston Gazette, Feb. 9, 2001.
      158
25        Id.
      159
          Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, New York Times (May 10, 2007),
26      http://www.nytimes.com/2007/05/10/business/11drug-web.html.
      160
          Van Zee, The Promotion and Marketing of OxyContin, supra note 102.
      161
          Meier, supra note 15, at 269.
27    162
          OxyContin Abuse and Diversion and Efforts to Address the Problem, supra note 36.
     COMPLAINT - 76                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 82 of 139



 1

 2

 3

 4            297.     Although Purdue has acknowledged it has made some misrepresentations about
 5    the safety of its opioids,163 it has done nothing to address the ongoing harms of their
 6    misrepresentations; in fact, it continues to make those misrepresentations today.
 7            298.     Defendant Endo also made dubious claims about the low risk of addiction. For
 8    instance, it sponsored a website, PainKnowledge.com, on which in 2009 it claimed that “[p]eople
 9    who take opioids as prescribed usually do not become addicted.”164 The website has since been
10    taken down.
11            299.     In another website, PainAction.com—which is still currently available today—
12    Endo also claimed that “most chronic pain patients do not become addicted to the opioid
13    medications that are prescribed for them.”165
14            300.     In a pamphlet titled “Understanding Your Pain: Taking Oral Opioid Analgesics,”
15    Endo assured patients that addiction is something that happens to people who take opioids for
16    reasons other than pain relief, “such as unbearable emotional problems”166:
17

18
19

20

21
      163
22        Following the conviction in 2007 of three of its executives for misbranding OxyContin, Purdue released a
        statement in which they acknowledged their false statements. “Nearly six years and longer ago, some employees
23      made, or told other employees to make, certain statements about OxyContin to some health care professionals that
        were inconsistent with the F.D.A.-approved prescribing information for OxyContin and the express warnings it
24      contained about risks associated with the medicine. The statements also violated written company policies
        requiring adherence to the prescribing information.”
      164
25        German Lopez, The growing number of lawsuits against opioid companies, explained, Vox (Feb. 27, 2018),
        https://www.vox.com/policy-and-politics/2017/6/7/ 15724054/opioid-companies-epidemic-lawsuits.
      165
26        Opioid medication and addiction, Pain Action (Aug. 17, 2017), https://www. painaction.com/opioid-medication-
        addiction/.
      166
          Understanding Your Pain: Taking Oral Opioid Analgesics, Endo Pharms. (2004),
27
        http://www.thblack.com/links/RSD/Understand_Pain_Opioid_Analgesics.pdf.
     COMPLAINT - 77                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 83 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16            301.     In addition, Endo made statements in pamphlets and publications that most health

17    care providers who treat people with pain agree that most people do not develop an addiction

18    problem. These statements also appeared on websites sponsored by Endo, such as Opana.com.

19            302.     In its currently active website, PrescribeResponsibly.com, Defendant Janssen

20    states that concerns about opioid addiction are “overestimated” and that “true addiction occurs

21    only in a small percentage of patients.”167

22

23

24

25

26    167
         Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
        https://web.archive.org/web/20190221055503/http://www.prescriberesponsibly.com/articles/opioid-pain-
27
        management (last modified July 2, 2015).
     COMPLAINT - 78                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 84 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20            303.     Similarly, in a 2009 patient education video titled “Finding Relief: Pain
21    Management for Older Adults,” Janssen sponsored a video by the American Academy of Pain
22    Medicine that indicated that opioids are rarely addictive. The video has since been taken
23    down.168
24

25

26
      168
         Molly Huff, Finding Relief: Pain Management for Older Adults, Ctrs. for Pain Mgmt. (Mar. 9, 2011),
27
        http://www.managepaintoday.com/news/-Finding-Relief-Pain-Management-for-Older-Adults.
     COMPLAINT - 79                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 85 of 139



 1            304.     Janssen also approved and distributed a patient education guide in 2009 that

 2    attempted to counter the “myth” that opioids are addictive, claiming that “[m]any studies show

 3    that opioids are rarely addictive when used properly for the management of chronic pain.”169

 4            305.     In addition, all the Marketing Defendants used third parties and front groups to

 5    further their false and misleading statements about the safety of opioids.

 6            306.     For example, in testimony for the Hearing to Examine the Effects of the Painkiller

 7    OxyContin, Focusing on Risks and Benefits, in front of the Senate Health, Education, Labor and

 8    Pensions Committee in February 2002, Dr. John D. Giglio, Executive Director of the APF, the

 9    organization which, as described above, received the majority of its funding from opioid

10    manufacturers, including Purdue, stated that “opioids are safe and effective, and only in rare

11    cases lead to addiction.”170 Along with Dr. Giglio’s testimony, the APF submitted a short

12    background sheet on “the scope of the undertreatment of pain in the U.S.,” which asserted that

13    “opioids are often the best” treatment for pain that hasn’t responded to other techniques, but that

14    patients and many doctors “lack even basic knowledge about these options and fear that powerful

15    pain drugs will [c]ause addiction.” According to the APF, “most studies show that less than 1%

16    of patients become addicted, which is medically different from becoming physically

17    dependent.”171

18            307.     The APF further backed up Purdue in an amicus curiae brief filed in an Ohio

19    appeals court in December 2002, in which it claimed that “medical leaders have come to

20    understand that the small risk of abuse does not justify the withholding of these highly effective

21    analgesics from chronic pain patients.”172

22

23
      169
          Lopez, supra note 164.
      170
24        Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
      107th Cong. 2 (Feb. 12, 2002) (testimony of John D. Giglio, M.A., J.D., Executive Director, American Pain
25    Foundation), https://www.help. senate.gov/imo/media/doc/Giglio.pdf.
      171
          Id.
      172
26        Brief Amici Curiae of American Pain Foundation, National Foundation for the Treatment of Pain, and The Ohio
        Pain Initiative, in Support of Defendants/Appellants, Howland v. Purdue Pharma, L.P., Appeal No. CA 2002 09
        0220 (Butler Co., Ohio 12th Court of Appeals, Dec. 23, 2002), https://ia801005.us.archive.org/23/items/279014-
27
        howland-apf-amicus/279014-howland-apf-amicus.pdf.
     COMPLAINT - 80                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 86 of 139



 1             308.     In a 2007 publication titled “Treatment Options: A Guide for People Living with

 2    Pain,” APF downplayed the risk of addiction and argued that concern about this risk should not

 3    prevent people from taking opioids: “Restricting access to the most effective medications for

 4    treating pain is not the solution to drug abuse or addiction.”173 APF also tried to normalize the

 5    dangers of opioids by listing opioids as one of several “[c]ommon drugs that can cause physical

 6    dependence,” including steroids, certain heart medications, and caffeine.174

 7             309.     The Marketing Defendants’ repeated statements about the low risk of addiction

 8    when taking opioids as prescribed for chronic pain were blatantly false and were made with

 9    reckless disregard for the potential consequences.

10             2.       The Marketing Defendants falsely claimed that opioids were proven effective
11                      for chronic pain and would improve quality of life.

12             310.     Not only did the Marketing Defendants falsely claim that the risk of addiction to

13    prescription opioids was low, these Defendants represented that there was a significant upside to

14    long-term opioid use, including that opioids could restore function and improve quality of life. 175

15             311.     Such claims were viewed as a critical part of the Marketing Defendants’

16    marketing strategies. For example, an internal Purdue report from 2001 noted the lack of data

17    supporting improvement in quality of life with OxyContin treatment:

18             Janssen has been stressing decreased side effects, especially constipation, as well
               as patient quality of life, as supported by patient rating compared to sustained
19             release morphine…We do not have such data to support OxyContin
20             promotion…In addition, Janssen has been using the “life uninterrupted” message
               in promotion of Duragesic for non-cancer pain, stressing that Duragesic “helps
21             patients think less about their pain.” This is a competitive advantage based on our
               inability to make any quality of life claims.176
22

23

24
      173
25        Treatment Options: A Guide for People Living with Pain, Am. Pain Found.,
        https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last visited Aug. 30, 2019).
      174
26        Id.
      175
          This case does not request or require the Court to specifically adjudicate whether opioids are appropriate for the
        treatment of chronic, non-cancer pain—though the scientific evidence strongly suggests they are not.
27    176
          Meier, supra note 15, at 281.
     COMPLAINT - 81                                                                  K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                      1201 Third A venue, Suite 3200
                                                                                             Seattle, W A 98101-3052
                                                                                          TELEPHONE: (206) 623-1900
                                                                                          FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 87 of 139



 1            312.     Despite the lack of data supporting improvement in quality of life, Purdue ran a

 2    full-page ad for OxyContin in the Journal of the American Medical Association in 2002,

 3    proclaiming, “There Can Be Life With Relief,” and showing a man happily fly-fishing alongside

 4    his grandson.177 This ad earned a warning letter from the FDA, which admonished, “It is

 5    particularly disturbing that your November ad would tout ‘Life With Relief’ yet fail to warn that

 6    patients can die from taking OxyContin.”178

 7            313.     Purdue also consistently tried to steer any concern away from addiction and focus

 8    on its false claims that opioids were effective and safe for treating chronic pain. At a hearing

 9    before the House of Representatives’ Subcommittee on Oversight and Investigations of the

10    Committee on Energy and Commerce in August 2001, Michael Friedman, Executive Vice

11    President and Chief Operating Officer of Purdue, testified that “even the most vocal critics of

12    opioid therapy concede the value of OxyContin in the legitimate treatment of pain,” and that

13    “OxyContin has proven itself an effective weapon in the fight against pain, returning many

14    patients to their families, to their work, and to their ability to enjoy life.”179

15            314.     Purdue sponsored the development and distribution of an APF guide in 2011

16    which claimed that “multiple clinical studies have shown that opioids are effective in improving

17    daily function, psychological health, and health-related quality of life for chronic pain patients.”

18    This guide is still available today.

19            315.     Purdue also ran a series of advertisements of OxyContin in 2012 in medical

20    journals titled “Pain vignettes,” which were styled as case studies of patients with persistent pain

21    conditions and for whom OxyContin was recommended to improve their function.

22            316.     Purdue and Endo also sponsored and distributed a book in 2007 to promote the

23    claim that pain relief from opioids, by itself, improved patients’ function. The book remains for

24    sale online today.

25
      177
26        Id. at 280.
      178
          Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, Wall Street Journal (Jan. 23, 2003,
        12:01am), https://www.wsj.com/articles/SB1043259665976915824.
27    179
          Oxycontin: Its Use and Abuse, supra note 156.
     COMPLAINT - 82                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 88 of 139



 1            317.     Endo’s advertisements for Opana ER claimed that use of the drug for chronic pain

 2    allowed patients to perform demanding tasks like construction and portrayed Opana ER users as

 3    healthy and unimpaired.

 4            318.     Endo’s National Initiative on Pain Control (NIPC) website also claimed in 2009

 5    that with opioids, “your level of function should improve; you may find you are now able to

 6    participate in activities of daily living, such as work and hobbies, that you were not able to enjoy

 7    when your pain was worse.”

 8            319.     Endo further sponsored a series of CME programs through NIPC which claimed

 9    that chronic opioid therapy has been “shown to reduce pain and depressive symptoms and

10    cognitive functioning.”

11            320.     Through PainKnowledge.org, Endo also supported and sponsored guidelines that

12    stated, among other things, that “Opioid Medications are a powerful and often highly effective

13    tool in treating pain,” and that “they can help restore comfort, function, and quality of life.”180

14            321.     In addition, Janssen sponsored and edited patient guides which stated that

15    “opioids may make it easier for people to live normally.” The guides listed expected functional

16    improvements from opioid use, including sleeping through the night, and returning to work,

17    recreation, sex, walking, and climbing stairs.

18            322.     Janssen also sponsored, funded, and edited a website which featured an interview

19    edited by Janssen that described how opioids allowed a patient to “continue to function.” This

20    video is still available today.

21            323.     Furthermore, sales representatives for the Marketing Defendants communicated

22    and continue to communicate the message that opioids will improve patients’ function, without

23    appropriate disclaimers.

24            324.     The Marketing Defendants’ statements regarding opioids’ ability to improve

25    function and quality of life are false and misleading. As the CDC’s Guideline for Prescribing

26    180
         Informed Consent for Using Opioids to Treat Pain, Painknowledge.org (2007),
        https://www.mainequalitycounts.org/image_upload/Opioid%20Informed%20Consent%20Formatted_1_23_2008.p
27
        df.
     COMPLAINT - 83                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 89 of 139



 1    Opioids for Chronic Pain (the “2016 CDC Guideline” or “Guideline”)181 confirms, not a single

 2    study supports these claims.

 3            325.     In fact, to date, there have been no long-term studies that demonstrate that opioids

 4    are effective for treating long-term or chronic pain. Instead, reliable sources of information,

 5    including from the CDC in 2016, indicate that there is “[n]o evidence” to show “a long-term

 6    benefit of opioids in pain and function versus no opioids for chronic pain.”182 By contrast,

 7    significant research has demonstrated the colossal dangers of opioids. The CDC, for example,

 8    concluded that “[e]xtensive evidence shows the possible harms of opioids (including opioid use

 9    disorder, overdose, and motor vehicle injury)” and that “[o]pioid pain medication use presents

10    serious risks, including overdose and opioid use disorder.”183

11            3.       The Marketing Defendants falsely claimed doctors and patients could
12                     increase opioid usage indefinitely without added risk.

13            326.     The Marketing Defendants also made false and misleading statements claiming

14    that there is no dosage ceiling for opioid treatment. These misrepresentations were integral to the

15    Marketing Defendants’ promotion of prescription opioids for two reasons. First, the idea that

16    there was no upward limit was necessary for the overarching deception that opioids are

17    appropriate treatment for chronic pain. As discussed above, people develop a tolerance to

18    opioids’ analgesic effects, so that achieving long-term pain relief requires constantly increasing

19    the dose. Second, the dosing misrepresentation was necessary for the claim that OxyContin and

20    competitor drugs allowed 12-hour dosing.

21            327.     Twelve-hour dosing is a significant marketing advantage for any medication,

22    because patient compliance is improved when a medication only needs to be taken twice a day.

23    For prescription painkillers, the 12-hour dosing is even more significant because shorter-acting

24    painkillers did not allow patients to get a full night’s sleep before the medication wore off. A

25    Purdue memo to the OxyContin launch team stated that “OxyContin’s positioning statement is

26    181
          2016 CDC Guideline, supra note 37.
      182
          Id.
27    183
          Id.
     COMPLAINT - 84                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 90 of 139



 1    ‘all of the analgesic efficacy of immediate-release oxycodone, with convenient q12h dosing,’”

 2    and further that “[t]he convenience of q12h dosing was emphasized as the most important

 3    benefit.”184

 4            328.     Purdue executives therefore maintained the messaging of 12-hour dosing even

 5    when many reports surfaced that OxyContin did not last 12 hours. Instead of acknowledging a

 6    need for more frequent dosing, Purdue instructed its representatives to push higher-strength pills.

 7            329.     For example, in a 1996 sales strategy memo from a Purdue regional manager, the

 8    manager emphasized that representatives should “convinc[e] the physician that there is no need”

 9    for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and

10    instead the solution is prescribing higher doses. The manager directed representatives to discuss

11    with physicians that there is “no[] upward limit” for dosing and ask “if there are any reservations

12    in using a dose of 240mg-320mg of OxyContin.”185

13            330.     As doctors began prescribing OxyContin at shorter intervals in the late 1990s,

14    Purdue directed its sales representatives to “refocus” physicians on 12-hour dosing. One sales

15    manager instructed her team that anything shorter “needs to be nipped in the bud. NOW!!”186

16            331.     These misrepresentations were incredibly dangerous. As noted above, opioid

17    dosages at or above 50 MME/day double the risk of overdose compared to 20 MME/day, and 50

18    MME is equal to just 33 mg of oxycodone. Notwithstanding the risks, Purdue’s 2003 Conversion

19    Guide for OxyContin contained the following diagram for increasing dosage up to 320 mg:

20

21

22

23

24

25    184
          OxyContin launch, Los Angeles Times (May 5, 2016), http://documents.latimes.com/oxycontin-launch-1995/.
      185
26        Sales manager on 12-hour dosing, Los Angeles Times (May 5, 2016), http://documents.latimes.com/sales-
        manager-on12-hour-dosing-1996/.
      186
          Harriet Ryan, Lisa Girion, and Scott Glover, ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,
27
        Los Angeles Times (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.
     COMPLAINT - 85                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 91 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12            332.     In a 2004 response letter to the FDA, Purdue tried to address concerns that
13    patients who took OxyContin more frequently than 12 hours would be at greater risk of side
14    effects or adverse reactions. Purdue contended that the peak plasma concentrations of oxycodone
15    would not increase with more frequent dosing, and therefore no adjustments to the package
16    labeling or 12-hour dosing regimen were needed.187 But these claims were false, and Purdue’s
17    suggestion that there was no upper limit or risk associated with increased dosage was incredibly
18    misleading.
19            333.     Suggesting that it recognized the danger of its misrepresentations of no dose
20    ceiling, Purdue discontinued the OxyContin 160 mg tablet in 2007 and stated that this step was
21    taken “to reduce the risk of overdose accompanying the abuse of this dosage strength.”188
22            334.     But still Purdue and the Marketing Defendants worked hard to protect their story.
23    In March 2007, Dr. Gary Franklin, Medical Director for the Washington State Department of
24    Labor & Industries, published the Interagency Guideline on Opioid Dosing for Chronic Non-
25    187
          Purdue Response to FDA, 2004, Los Angeles Times (May 5, 2016), http://documents.latimes.com/purdue-
26      response-fda-2004/.
      188
          OxyContin Tablets Risk Management Program, Purdue Pharma L.P., https://web.
        archive.org/web/20170215064438/https:/www.fda.gov/ohrms/dockets/DOCKETS/07p0232/07p-0232-cp00001-
27
        03-Exhibit-02-Part-1-vol1.pdf (revised May 18, 2007).
     COMPLAINT - 86                                                         K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                            1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 92 of 139



 1    Cancer Pain. Developed in collaboration with providers in Washington State who had extensive

 2    experience in the evaluation and treatment of patients with chronic pain, the guideline

 3    recommended a maximum daily dose of opioids to protect patients.

 4            335.     In response, Purdue sent correspondence to Dr. Franklin specifically indicating,

 5    among other things, that “limiting access to opioids for persons with chronic pain is not the

 6    answer” and that the “safety and efficacy of OxyContin doses greater than 40 mg every 12 hours

 7    in patients with chronic nonmalignant pain” was well established. Purdue even went so far as to

 8    represent to Dr. Franklin that even if opioid treatment produces significant adverse effects in a

 9    patient, “this does not preclude a trial of another opioid.”

10            336.     In 2010, Purdue published a Risk Evaluation and Mitigation Strategy (“REMS”)

11    for OxyContin, but even the REMS does not address concerns with increasing dosage, and

12    instead advises prescribers that “dose adjustments may be made every 1-2 days”; “it is most

13    appropriate to increase the q12h dose”; the “total daily dose can usually be increased by 25% to

14    50%”; and if “significant adverse reactions occur, treat them aggressively until they are under

15    control, then resume upward titration.”189

16            337.     In 2012, APF claimed on its website that there was no “ceiling dose” for opioids

17    for chronic pain.190 APF also made this claim in a guide sponsored by Purdue, which is still

18    available online.

19            338.     Accordingly, Purdue continued to represent both publicly and privately that

20    increased opioid usage was safe and did not present additional risk at higher doses.

21            339.     Janssen also made the same misrepresentations regarding the disadvantages of

22    dosage limits for other pain medicines in a 2009 patient education guide, while failing to address

23    the risks of dosage increases with opioids.

24
      189
25        OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma L.P.,
        https://web.archive.org/web/20170215190303/https://www.fda.gov/downloads/Drugs/DrugSafety/PostmarketDrug
26      SafetyInformationforPatientsandProviders/UCM220990.pdf (last modified Nov. 2010).
      190
          Noah Nesin, M.D., FAAFP, Responsible Opioid Prescribing, PCHC,
        https://www.mainequalitycounts.org/image_upload/Noah%20Nesin%20Slides_Responsible%20Opioid%20Prescri
27
        bing%20MCPC2.pdf (last visited Aug. 30, 2019).
     COMPLAINT - 87                                                         K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                            1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 93 of 139



 1               340.    Endo, on a website it sponsors, PainKnowledge.com, also made the claim in 2009

 2    that opioid dosages could be increased indefinitely.

 3               341.    In the “Understanding Your Pain” pamphlet discussed above, Endo assures opioid

 4    users that concern about developing tolerance to the drugs’ pain-relieving effect is “not a

 5    problem,” and that “[t]he dose can be increased” and “[y]ou won’t ‘run out’ of pain relief.”191

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18               342.    Dosage limits with respect to opioids are particularly important not only because
19    of the risk of addiction but also because of the potentially fatal side effect of respiratory
20    depression. Endo’s “Understanding Your Pain” pamphlet minimized this serious side effect,
21    calling it “slowed breathing,” declaring that it is “very rare” when opioids are used
22    “appropriately,” and never stating that it could be fatal:
23

24

25

26

27    191
            Understanding Your Pain: Taking Oral Opioid Analgesics, supra note 166.
     COMPLAINT - 88                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                  1201 Third A venue, Suite 3200
                                                                                         Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 94 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9            4.       The Marketing Defendants falsely instructed doctors and patients that more
                       opioids were the solution when patients presented symptoms of addiction.
10

11            343.     Not only did the Marketing Defendants hide the serious risks of addiction

12    associated with opioids, they actively worked to prevent doctors from taking steps to prevent or

13    address opioid addiction in their patients.

14            344.     One way that the Marketing Defendants worked to obstruct appropriate responses

15    to opioid addiction was to push the concept of “pseudoaddiction.” Dr. David Haddox—who later

16    became a Senior Medical Director for Purdue—published a study in 1989 coining the term,

17    which he characterized as “the iatrogenic syndrome of abnormal behavior developing as a direct

18    consequence of inadequate pain management.”192 (“Iatrogenic” describes a condition induced by

19    medical treatment.) In other words, he claimed that people on prescription opioids who exhibited

20    classic signs of addiction—“abnormal behavior”—were not addicted, but rather simply suffering

21    from under-treatment of their pain. His solution for pseudoaddiction? More opioids.

22            345.     Although this concept was formed based on a single case study, it proved to be a

23    favorite trope in the Marketing Defendants’ marketing schemes. For example, using this study,

24    Purdue informed doctors and patients that signs of addiction are actually the signs of under-

25

26
      192
         David E. Weissman and J. David Haddox, Opioid pseudoaddiction--an iatrogenic syndrome, 36(3) Pain 363-66
27
        (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565.
     COMPLAINT - 89                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 95 of 139



 1    treated pain which should be treated with even more opioids. Purdue reassured doctors and

 2    patients, telling them that “chronic pain has been historically undertreated.”193

 3            346.     The Marketing Defendants continued to spread the concept of pseudoaddiction

 4    through the APF, which even went so far as to compare opioid addicts to coffee drinkers. In a

 5    2002 court filing, APF wrote that “[m]any pain patients (like daily coffee drinkers) claim they

 6    are ‘addicted’ when they experience withdrawal symptoms associated with physical dependence

 7    as they decrease their dose. But unlike actual addicts, such individuals, if they resume their

 8    opioid use, will only take enough medication to alleviate their pain . . .”194

 9            347.     In a 2007 publication titled “Treatment Options: A Guide for People Living with

10    Pain,” the APF claimed: “Physical dependence is normal; any patient who is taking an opioid on

11    a regular basis for a few days should be assumed to be physically dependent. This does NOT

12    mean you are addicted.”195 In this same publication, the APF asserted that “people who are not

13    substance abusers” may also engage in “unacceptable” behaviors such as “increasing the dose

14    without permission or obtaining the opioid from multiple sources,” but that such behaviors do

15    not indicate addiction and instead reflect a “desire to obtain pain relief.”196

16

17

18
19

20

21

22

23

24

25
      193
26        Oxycontin: Its Use and Abuse, supra note 156.
      194
          APF Brief Amici Curiae, supra note 172 at 10-11.
      195
          Treatment Options: A Guide for People Living with Pain, supra note 173.
27    196
          Id.
     COMPLAINT - 90                                                                 K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                    1201 Third A venue, Suite 3200
                                                                                           Seattle, W A 98101-3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                  Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 96 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14               348.     Purdue published a REMS for OxyContin in 2010, and in the associated

15    Healthcare Provider Training Guide stated that “[b]ehaviors that suggest drug abuse exist on a

16    continuum, and pain-relief seeking behavior can be mistaken for drug-seeking behavior.”197

17               349.     Purdue worked, and continues to work, to create confusion about what addiction

18    is. For example, Purdue continues to emphasize that abuse and addiction are separate and distinct

19    from physical dependence. Regardless of whether these statements may be technically correct,

20    they continue to add ambiguity over the risks and benefits of opioids.

21               350.     Endo sponsored an NIPC CME program in 2009 which promoted the concept of

22    pseudoaddiction by teaching that a patient’s aberrant behavior was the result of untreated pain.

23    Endo substantially controlled NIPC by funding its projects, developing content, and reviewing

24    NIPC materials.

25

26

27    197
            OxyContin Risk Evaluation and Mitigation Strategy, supra note 189.
     COMPLAINT - 91                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 97 of 139



 1            351.     A 2001 paper which was authored by a doctor affiliated with Janssen stated that

 2    “[m]any patients presenting to a doctor’s office asking for pain medications are accused of drug

 3    seeking. In reality, most of these patients may be undertreated for their pain syndrome.”198

 4            352.     In 2009, on a website it sponsored, Janssen stated that pseudoaddiction is different

 5    from true addiction “because such behaviors can be resolved with effective pain

 6    management.”199

 7            353.     Indeed, on its currently active website PrescribeResponsibly.com, Janssen defines

 8    pseudoaddiction as “a syndrome that causes patients to seek additional medications due to

 9    inadequate pharmacotherapy being prescribed. Typically, when the pain is treated appropriately,

10    the inappropriate behavior ceases.”200

11

12

13

14

15

16

17

18
19

20

21

22
      198
23        Howard A. Heit, MD, FACP, FASAM, The truth about pain management: the difference between a pain patient
        and an addicted patient, 5 European Journal of Pain 27-29 (2001),
24      http://www.med.uottawa.ca/courses/totalpain/pdf/doc-34.pdf.
      199
          Chris Morran, Ohio: Makers Of OxyContin, Percocet & Other Opioids Helped Fuel Drug Epidemic By
25      Misleading Doctors, Patients, Consumerist (May 31, 2017, 2:05pm), https://consumerist.com/2017/05/31/ohio-
        makers-of-oxycontin-percocet-other-opioids-helped-fuel-drug-epidemic-by-misleading-doctors-patients/.
      200
26        Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC, FASAM, What a Prescriber
        Should Know Before Writing the First Prescription, Prescribe Responsibly,
        https://web.archive.org/web/20190106014101/http://www.prescriberesponsibly.com/articles/before-prescribing-
27
        opioids (last modified July 2, 2015).
     COMPLAINT - 92                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 98 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16           354.      As set forth in more detail below, these statements were false and misleading as
17    evidenced by, inter alia, the findings made by the CDC in 2016. Indeed, there is simply no
18    evidence that pseudoaddiction is a real phenomenon. As research compiled by the CDC and
19    others makes clear, pseudoaddiction is pseudoscience—nothing more than a concept Defendants
20    seized upon to help sell more of their actually addictive drugs.
21           5.        The Marketing Defendants falsely claimed that risk-mitigation strategies,
22                     including tapering and abuse-deterrent technologies, made it safe to
                       prescribe opioids for chronic use.
23

24           355.      Even when the Marketing Defendants acknowledge that opioids pose some risk of

25    addiction, they dismiss these concerns by claiming that addiction can be easily avoided and

26    addressed through simple steps. In order to make prescribers feel more comfortable about

27    starting patients on opioids, the Marketing Defendants falsely communicated to doctors that

     COMPLAINT - 93                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 99 of 139



 1    certain screening tools would allow them to reliably identify patients at higher risk of addiction

 2    and safely prescribe opioids, and that tapering the dose would be sufficient to manage cessation

 3    of opioid treatment. Both assertions are false.

 4            356.     For instance, as noted above, Purdue published a REMS for OxyContin in 2010,

 5    in which it described certain steps that needed to be followed for safe opioid use. Purdue stressed

 6    that all patients should be screened for their risk of abuse or addiction, and that such screening

 7    could curb the incidence of addiction.201

 8            357.     The APF also proclaimed in a 2007 booklet, sponsored in part by Purdue, that

 9    “[p]eople with the disease of addiction may abuse their medications, engaging in unacceptable

10    behaviors like increasing the dose without permission or obtaining the opioid from multiple

11    sources, among other things. Opioids get into the hands of drug dealers and persons with an

12    addictive disease as a result of pharmacy theft, forged prescriptions, Internet sales, and even

13    from other people with pain. It is a problem in our society that needs to be addressed through

14    many different approaches.”202

15            358.     On its current website for OxyContin,203 Purdue acknowledges that certain

16    patients have higher risk of opioid addiction based on history of substance abuse or mental

17    illness—a statement which, even if accurate, obscures the significant risk of addiction for all

18    patients, including those without such a history, and comports with statements it has recently

19    made that it is “bad apple” patients, and not the opioids, that are arguably the source of the

20    opioid crisis:

21

22

23

24

25

26    201
          Oxycontin Risk Evaluation and Mitigation Strategy, supra note 189.
      202
          Treatment Options: A Guide for People Living with Pain, supra note 173.
27    203
          OxyContin, https://www.oxycontin.com/index.html (last visited Aug. 30, 2019).
     COMPLAINT - 94                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 100 of 139



 1

 2

 3

 4

 5

 6

 7

 8            359.     Additionally, until at least March 2019, Purdue referred to publicly available tools
 9    to assist with prescribing compliance, such as patient-prescriber agreements and risk
10    assessments, on its website.204
11            360.     Purdue continues to downplay the severity of addiction and withdrawal and
12    claims that dependence can easily be overcome by strategies such as adhering to a tapering
13    schedule to successfully stop opioid treatment. On the current website for OxyContin, it instructs
14    that “[w]hen discontinuing OxyContin, gradually taper the dosage. Do not abruptly discontinue
15    OxyContin.”205 And on the current OxyContin Medication Guide, Purdue also states that one
16    should “taper the dosage gradually.”206 As a general matter, tapering is a sensible strategy for
17    cessation of treatment with a variety of medications, such as steroids or antidepressants. But the
18    suggestion that tapering is sufficient, or simple, following chronic and continuous opioid use is
19    misleading and dangerous, and it sets patients up for withdrawal and addiction.
20            361.     In its “Dear Healthcare Professional” letter in 2010, Purdue instructed doctors to
21    gradually taper someone off OxyContin to prevent signs and symptoms of withdrawal in patients
22

23

24    204
          ER/LA Opioid Analgesics REMS, Purdue, http://www.purduepharma.com/healthcare-professionals/responsible-
25      use-of-opioids/rems/ (last visited Mar. 7, 2019); see also
        https://web.archive.org/web/20190422185531/http://www.purduepharma.com/healthcare-
26      professionals/responsible-use-of-opioids/rems/.
      205
          Oxycontin.com, supra note 203.
      206
          OxyContin Full Prescribing Information, Purdue Pharma LP, http://app.purdue
27
        pharma.com/xmlpublishing/pi.aspx?id=o (last visited Aug. 30, 2019).
     COMPLAINT - 95                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 101 of 139



 1    who were physically dependent.207 Nowhere does Purdue warn doctors or patients that tapering

 2    may be inadequate to safely end opioid treatment and avoid addiction.

 3             362.     Other Marketing Defendants make similar claims. For instance, Endo suggests

 4    that risk-mitigation strategies enable the safe prescription of opioids. In its currently active

 5    website, Opana.com, Endo states that assessment tools should be used to assess addiction risk,

 6    but that “[t]he potential for these risks should not, however, prevent proper management of pain

 7    in any given patient.”208

 8             363.     On the same website, Endo makes similar statements about tapering, stating

 9    “[w]hen discontinuing OPANA ER, gradually taper the dosage.”209

10             364.     Janssen also states on its currently active website, PrescribeResponsibly.com, that

11    the risk of opioid addiction “can usually be managed” through tools such as “opioid agreements”

12    between patients and doctors.210

13             365.     Each Marketing Defendant’s statements about tapering misleadingly implied that

14    gradual tapering would be sufficient to alleviate any risk of withdrawal or addiction while taking

15    opioids.

16             366.     The Marketing Defendants have also made and continue to make false and

17    misleading statements about the purported abuse-deterrent properties of their opioid pills to

18    suggest these reformulated pills are not susceptible to abuse. In so doing, the Marketing

19    Defendants have increased their profits by selling more pills for substantially higher prices.

20             367.     For instance, since at least 2001, Purdue has contended that “abuse resistant

21    products can reduce the incidence of abuse.”211 Until recently, Purdue’s website touted abuse-

22    deterrent properties by saying they “can make a difference.”212

23
      207
          OxyContin Risk Evaluation and Mitigation Strategy, supra note 189.
      208
24        Opana ER, Endo Pharmaceuticals, Inc., http://www.opana.com (last visited Aug. 30, 2019).
      209
          Id.
      210
25        Heit & Gourlay, supra note 200.
      211
          Oxycontin: Its Use and Abuse, supra note 156.
      212
26        Opioids with Abuse-Deterrent Properties, Purdue, http://www.purduepharma.com/healthcare-
        professionals/responsible-use-of-opioids/opioids-with-abuse-deterrent-properties/ (last visited May 16, 2018); see
        also https://web.archive.org/web/20180302203422/http:/www.purduepharma.com/healthcare-
27
        professionals/responsible-use-of-opioids/opioids-with-abuse-deterrent-properties/.
     COMPLAINT - 96                                                                 K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                    1201 Third A venue, Suite 3200
                                                                                           Seattle, W A 98101-3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 102 of 139



 1            368.     On August 17, 2015, Purdue announced the launch of a new website, “Team

 2    Against Opioid Abuse,” which it said was “designed to help healthcare professionals and

 3    laypeople alike learn about different abuse-deterrent technologies and how they can help in the

 4    reduction of misuse and abuse of opioids.”213 This website appears to no longer be active.

 5            369.      A 2013 study which was authored by at least two doctors who at one time

 6    worked for Purdue stated that “[a]buse-deterrent formulations of opioid analgesics can reduce

 7    abuse.”214 In another study from 2016 with at least one Purdue doctor as an author, the authors

 8    claimed that abuse decreased by as much as 99% in some situations after abuse-deterrent

 9    formulations were introduced.215

10            370.     Interestingly, one report found that the original safety label for OxyContin, which

11    instructed patients not to crush the tablets because it would have a rapid release effect, may have

12    inadvertently given opioid users ideas for techniques to get high from these drugs.216

13            371.     In 2012, Defendant Endo replaced the formula for Opana ER with a new formula

14    with abuse-deterrent properties that it claimed would make Opana ER resistant to manipulation

15    from users to snort or inject it. But the following year, the FDA concluded:

16            While there is an increased ability of the reformulated version of Opana ER to
              resist crushing relative to the original formulation, study data show that the
17            reformulated version’s extended-release features can be compromised when
18            subjected to other forms of manipulation, such as cutting, grinding, or chewing,
              followed by swallowing.
19
              Reformulated Opana ER can be readily prepared for injection, despite Endo’s
20            claim that these tablets have “resistance to aqueous extraction (i.e., poor
21
      213
22        Purdue Pharma L.P. Launches TeamAgainstOpioidAbuse.com, Purdue (Aug. 17, 2015),
        https://web.archive.org/web/20170404120618/http://www.purduepharma.com/news-media/2015/08/purdue-
23      pharma-l-p-launches-teamagainstopioidabuse-com/.
      214
          Paul M. Coplan, Hrishikesh Kale, Lauren Sandstrom, Craig Landau, and Howard D. Chilcoat, Changes in
24      oxycodone and heroin exposures in the National Poison Data System after introduction of extended-release
        oxycodone with abuse-deterrent characteristics, 22 (12) Pharmacoepidemiol Drug Saf. 1274-82 (Sept. 30, 2013),
25      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4283730/.
      215
          Paul M. Coplan, Howard D. Chilcoat, Stephen Butler, Edward M. Sellers, Aditi Kadakia, Venkatesh
26      Harikrishnan, J. David Haddox, and Richard C. Dart, The effect of an abuse-deterrent opioid formulation
        (OxyContin) on opioid abuse-related outcomes in the postmarketing setting, 100 Clin. Pharmacol. Ther., 275-86
        (June 22, 2016), http://onlinelibrary.wiley.com/doi/10.1002/cpt.390/full.
27    216
          OxyContin Abuse and Diversion and Efforts to Address the Problem, supra note 36.
     COMPLAINT - 97                                                              K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                 1201 Third A venue, Suite 3200
                                                                                        Seattle, W A 98101-3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 103 of 139



 1            syringeability).” It also appears that reformulated Opana ER can be prepared for
              snorting using commonly available tools and methods.
 2

 3            The postmarketing investigations are inconclusive, and even if one were to treat
              available data as a reliable indicator of abuse rates, one of these investigations
 4            also suggests the troubling possibility that a higher percentage of reformulated
              Opana ER abuse is via injection than was the case with the original
 5
              formulation. 217
 6

 7            372.     Despite the FDA’s determination that the evidence did not support Endo’s claims
 8    of abuse-deterrence, Endo advertised its reformulated pills as “crush resistant” and directed its
 9    sales representatives to represent the same to doctors. Endo improperly marketed Opana ER as
10    crush-resistant, when Endo’s own studies showed that the pill could be crushed and ground. In
11    2016, Endo reached an agreement with the Attorney General of the State of New York that
12    required Endo to discontinue making such statements.218
13            373.     Mallinckrodt likewise promoted its branded opioids, Exalgo and Xartemis XR, as
14    having abuse-deterrent properties, even though the FDA did not approve ADF labeling for either
15    drug. For both Exalgo and Xartemis XR, Mallinckrodt trained its sales representatives to tell
16    doctors that the pills were tamper-resistant in that they were harder to crush and to inject, and
17    that the drugs were less likely to provide euphoria to users. Mallinckrodt pushed its branded
18    products as solutions to rampant opioid abuse while continuing to profit from the high rate of
19    abuse of its generics.
20            374.     The Marketing Defendants’ assertions that their reformulated pills could curb
21    abuse and that other risk-mitigation strategies enabled doctors to safely prescribe high doses of
22    long-acting opioids were false and misleading.
23

24
      217
25        FDA Statement: Original Opana ER Relisting Determination, U.S. Food & Drug Admin. (May 10, 2013),
        https://wayback.archive-it.org/7993/20171102214123/https://www.fda.gov/Drugs/DrugSafety/ucm351357.htm.
      218
26        Press Release, Attorney General Eric T. Schneiderman, A.G. Schneiderman Announces Settlement with Endo
        Health Solutions Inc. & Endo Pharmaceuticals Inc. Over Marketing of Prescription Opioid Drugs (Mar. 3, 2016),
        https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-endo-health-solutions-inc-endo-
27
        pharmaceuticals.
     COMPLAINT - 98                                                             K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 104 of 139



 1            375.     Ultimately, even if a physician prescribes opioids after screening for abuse risk,

 2    advising a patient to taper, and selecting brand-name, abuse-deterrent formulations, chronic and

 3    continuous opioid use still comes with significant risks of addiction and abuse. The Marketing

 4    Defendants’ statements to the contrary were designed to create a false sense of security and

 5    assure physicians that they could safely prescribe potent narcotics to their patients.

 6    F.      Research Demonstrates that the Manufacturing Defendants’ Claims are False.

 7            376.     Contrary to the Manufacturing Defendants’ misrepresentations about the benefits

 8    and risks of opioids, growing evidence suggests that using opioids to treat chronic pain leads to

 9    overall negative outcomes, delaying or preventing recovery and providing little actual relief, all

10    while presenting serious risks of overdose.

11            377.     For example, Dr. Gary Franklin, Medical Director of the Washington State

12    Department of Labor and Industries (“L&I”), together with its chief pharmacist, Jaymie Mai,

13    conducted a thorough analysis of all recorded deaths in the state’s workers’ comp system. They

14    published their findings in the American Journal of Industrial Medicine in 2005 and again in

15    2012.219

16            378.     Their research showed that the total number of opioid prescriptions paid for by

17    the Workers’ Compensation Program tripled between 1996 and 2006.220 Not only did the number

18    of prescriptions balloon, so too did the doses; from 1996 to 2002 the mean daily morphine

19    equivalent dose (“MED”) nearly doubled, and remained that way through 2006.221 As injured

20    workers were given more prescriptions of higher doses of opioids, the rates of opioid overdoses

21    among that population jumped, from zero in 1996 to more than twenty in 2005. And in 2009,

22

23
      219
24        Gary M. Franklin, M.D., MPH, Jaymie Mai, Pharm.D., Thomas Wickizer, Ph.D., Judith A. Turner, Ph.D.,
        Deborah Fulton-Kehoe, Ph.D., MPH, and Linda Grant, BSN, MBA, Opioid dosing trends and mortality in
25      Washington State Workers’ Compensation, 1996-2002, 48 Am J Ind Med 91-99 (2005).
      220
          Gary M. Franklin, M.D., MPH, Jaymie Mai, Pharm.D., Thomas Wickizer, Ph.D., Judith Turner, Ph.D., Mark
26      Sullivan, M.D., Ph.D., Thomas Wickizer, Ph.D., and Deborah Fulton-Kehoe, Ph.D., Bending the Prescription
        Opioid Dosing and Mortality Curves: Impact of the Washington State Opioid Dosing Guideline, 55 Am J Ind Med
        325, 327 (2012).
27    221
          Id. at 327-28.
     COMPLAINT - 99                                                           K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 105 of 139



 1    over thirty people receiving opioid prescriptions through the workers’ compensation program

 2    died of an opioid overdose.222

 3             379.     Additional research from L&I demonstrates that the use of opioids to treat pain

 4    after an injury actually prevents or slows a patient’s recovery. In a study of employees who had

 5    suffered a low back injury on the job, Dr. Franklin determined that among those who were

 6    prescribed opioids soon after the injury, employees who were given high doses of opioids, or for

 7    periods of more than a week, were far more likely to experience negative health outcomes than

 8    the employees who were given smaller doses or for a shorter term.

 9             380.     Specifically, the study showed that, after adjusting for the baseline covariates,

10    injured workers who received a prescription opioid for more than seven days during the first six

11    weeks after the injury were 2.2 times more likely to remain disabled a year later than workers

12    with similar injuries who received no opioids at all. Similarly, those who received two

13    prescriptions of opioids for the injury were 1.8 times more likely to remain disabled a year after

14    their injury than workers who received no opioids at all, and those receiving daily doses higher

15    than 150 MED were more than twice as likely to be on disability a year later, compared to

16    workers who received no opioids.223

17             381.     In sum, not only do prescription opioids present significant risks of addiction and

18    overdose, but they also hinder patient recovery after an injury. This dynamic presents problems

19    for employers, too, who bear significant costs when their employees do not recover quickly from

20    workplace injuries. Employers are left without their labor force and may be responsible for

21    paying for the injured employee’s disability for long periods of time.

22

23

24

25
      222
26       Id. at 328.
      223
         Franklin, GM, Stover, BD, Turner, JA, Fulton-Kehoe, D, Wickizer, TM, Early opioid prescription and
        subsequent disability among workers with back injuries: the Disability Risk Identification Study Cohort, 33 Spine
27
        199, 201-202.
     COMPLAINT - 100                                                               K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
                 Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 106 of 139



 1    G.         The 2016 CDC Guideline and Other Recent Analyses Confirm That the Marketing
                 Defendants’ Statements About the Risks and Benefits of Opioids Are Patently False.
 2

 3               382.    Contrary to the statements made by the Marketing Defendants in their well-

 4    orchestrated campaign to tout the benefits of opioids and downplay their risks, recent studies

 5    confirm the Marketing Defendants’ statements were false and misleading.

 6               383.    The CDC issued its Guideline for Prescribing Opioids for Chronic Pain on March

 7    15, 2016.224 The 2016 CDC Guideline, approved by the FDA, “provides recommendations for

 8    primary care clinicians who are prescribing opioids for chronic pain outside of active cancer

 9    treatment, palliative care, and end-of-life care.” The Guideline also assesses the risks and harms

10    associated with opioid use.

11               384.    The 2016 CDC Guideline is the result of a thorough and extensive process by the

12    CDC. The CDC issued the Guideline after it “obtained input from experts, stakeholders, the

13    public, peer reviewers, and a federally chartered advisory committee.” The recommendations in

14    the 2016 CDC Guideline were further made “on the basis of a systematic review of the best

15    available evidence . . .”

16               385.     The CDC went through an extensive and detailed process to solicit expert

17    opinions for the Guideline:

18               CDC sought the input of experts to assist in reviewing the evidence and providing
                 perspective on how CDC used the evidence to develop the draft
19
                 recommendations. These experts, referred to as the “Core Expert Group” (CEG)
20               included subject matter experts, representatives of primary care professional
                 societies and state agencies, and an expert in guideline development methodology.
21               CDC identified subject matter experts with high scientific standing; appropriate
                 academic and clinical training and relevant clinical experience; and proven
22               scientific excellence in opioid prescribing, substance use disorder treatment, and
                 pain management. CDC identified representatives from leading primary care
23
                 professional organizations to represent the audience for this guideline. Finally,
24               CDC identified state agency officials and representatives based on their
                 experience with state guidelines for opioid prescribing that were developed with
25               multiple agency stakeholders and informed by scientific literature and existing
                 evidence-based guidelines.
26
      224
            2016 CDC Guideline, supra note 37.
27
     COMPLAINT - 101                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
             Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 107 of 139



 1           386.    The 2016 Guideline was also peer-reviewed pursuant to “the final information

 2    quality bulletin for peer review.” Specifically, the Guideline describes the following independent

 3    peer-review process:

 4           [P]eer review requirements applied to this guideline because it provides
             influential scientific information that could have a clear and substantial impact on
 5           public- and private-sector decisions. Three experts independently reviewed the
 6           guideline to determine the reasonableness and strength of recommendations; the
             clarity with which scientific uncertainties were clearly identified; and the
 7           rationale, importance, clarity, and ease of implementation of the
             recommendations. CDC selected peer reviewers based on expertise, diversity of
 8           scientific viewpoints, and independence from the guideline development process.
             CDC assessed and managed potential conflicts of interest using a process similar
 9
             to the one as described for solicitation of expert opinion. No financial interests
10           were identified in the disclosure and review process, and nonfinancial activities
             were determined to be of minimal risk; thus, no significant conflict of interest
11           concerns were identified.

12           387.    The findings in the 2016 CDC Guideline both confirmed the existing body of

13    scientific evidence regarding the questionable efficacy of opioid use and contradicted

14    Defendants’ statements about opioids.

15           388.    For instance, the Guideline states “[e]xtensive evidence shows the possible harms

16    of opioids (including opioid use disorder, overdose, and motor vehicle injury)” and that “[o]pioid

17    pain medication use presents serious risks, including overdose and opioid use disorder.” The

18    Guideline further confirms there are significant symptoms related to opioid withdrawal,

19    including drug cravings, anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating,

20    tremor, tachycardia (rapid heartbeat), spontaneous abortion and premature labor in pregnant

21    women, and the unmasking of anxiety, depression, and addiction. These findings contradict

22    statements made by Defendants regarding the minimal risks associated with opioid use,

23    including that the risk of addiction from chronic opioid use is low.

24           389.    The Guideline also concludes that there is “[n]o evidence” to show “a long-term

25    benefit of opioids in pain and function versus no opioids for chronic pain . . .” Furthermore, the

26    Guideline indicates that “continuing opioid therapy for 3 months substantially increases the risk

27    of opioid use disorder.” Indeed, the Guideline indicates that “[p]atients who do not experience

     COMPLAINT - 102                                                    K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 108 of 139



 1    clinically meaningful pain relief early in treatment . . . are unlikely to experience pain relief with

 2    longer-term use,” and that physicians should “reassess[] pain and function within 1 month” in

 3    order to decide whether to “minimize risks of long-term opioid use by discontinuing opioids”

 4    because the patient is “not receiving a clear benefit.” These findings flatly contradict claims

 5    made by the Defendants that there are minimal or no adverse effects of long-term opioid use, or

 6    that long-term opioid use could actually improve or restore a patient’s function.

 7           390.    In support of these statements about the lack of long-term benefits of opioid use,

 8    the CDC concluded that “[a]lthough opioids can reduce pain during short-term use, the clinical

 9    evidence review found insufficient evidence to determine whether pain relief is sustained and

10    whether function or quality of life improves with long-term opioid therapy.” The CDC further

11    found that “evidence is limited or insufficient for improved pain or function with long-term use

12    of opioids for several chronic pain conditions for which opioids are commonly prescribed, such

13    as low back pain, headache, and fibromyalgia.”

14           391.    With respect to opioid dosing, the Guideline reports that “[b]enefits of high-dose

15    opioids for chronic pain are not established” while the “risks for serious harms related to opioid

16    therapy increase at higher opioid dosage.” The CDC specifically explains that “there is now an

17    established body of scientific evidence showing that overdose risk is increased at higher opioid

18    dosages.” The CDC also states that there is an “increased risk[] for opioid use disorder,

19    respiratory depression, and death at higher dosages.” As a result, the CDC advises doctors to

20    “avoid increasing dosage” above 90 MME per day. These findings contradict statements made

21    by Defendants that increasing dosage is safe and that under-treatment is the cause for certain

22    patients’ aberrant behavior.

23           392.    The 2016 CDC Guideline also contradicts statements made by Defendants that

24    there are reliable risk-mitigation tactics to reduce the risk of addiction. For instance, the

25    Guideline indicates that available risk screening tools “show insufficient accuracy for

26    classification of patients as at low or high risk for [opioid] abuse or misuse” and counsels that

27
     COMPLAINT - 103                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 109 of 139



 1    doctors “should not overestimate the ability of these tools to rule out risks from long-term opioid

 2    therapy.”

 3            393.     Finally, the 2016 CDC Guideline states that “[n]o studies” support the notion that

 4    “abuse-deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,”

 5    noting that the technologies—even when they work—“do not prevent opioid abuse through oral

 6    intake, the most common route of opioid abuse, and can still be abused by nonoral routes.” In

 7    particular, the CDC found as follows:

 8            The “abuse-deterrent” label does not indicate that there is no risk for abuse. No
              studies were found in the clinical evidence review assessing the effectiveness of
 9            abuse-deterrent technologies as a risk mitigation strategy for deterring or
10            preventing abuse. In addition, abuse-deterrent technologies do not prevent
              unintentional overdose through oral intake. Experts agreed that recommendations
11            could not be offered at this time related to use of abuse-deterrent formulations.

12    Accordingly, the CDC’s findings regarding “abuse-deterrent technologies” directly contradict
13    Purdue and Endo’s claims that their new pills deter or prevent abuse.
14            394.     Notably, in addition to the findings made by the CDC in 2016, the Washington
15    State Agency Medical Directors’ Group (AMDG)—a collaboration among several Washington
16    State Agencies—published its Interagency Guideline on Prescribing Opioids for Pain in 2015.
17    The AMDG came to many of the same conclusions as the CDC did. For example, the AMDG
18    found that “there is little evidence to support long term efficacy of [chronic opioid analgesic
19    therapy, or “COAT”] in improving function and pain, [but] there is ample evidence of its risk for
20    harm . . .”225
21            395.     In addition, as discussed above, in contrast to Defendants’ statements that the
22    1980 Porter and Jick letter provided evidence of the low risk of opioid addiction in pain patients,
23    the NEJM recently published a letter largely debunking the use of the Porter and Jick letter as
24    evidence for such a claim.226 The researchers demonstrated how the Porter and Jick letter was
25    irresponsibly cited and, in some cases, “grossly misrepresented,” when in fact it did not provide
26    225
          Interagency Guideline on Prescribing Opioids for Pain, Agency Med. Directors’ Group (June 2015),
        http://www.agencymeddirectors.wa.gov/Files/2015AMDGOpioidGuideline.pdf.
27    226
          Leung, et al., supra note 146.
     COMPLAINT - 104                                                            K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                                1201 Third A venue, Suite 3200
                                                                                       Seattle, W A 98101-3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 110 of 139



 1    evidence supporting the broad claim of low addiction risk for all patients prescribed opioids for

 2    pain. As noted above, Dr. Jick reviewed only files of patients administered opioids in a hospital

 3    setting, rather than patients sent home with a prescription for opioids to treat chronic pain.

 4             396.    The authors of the 2017 letter described their methodology as follows:

 5             We performed a bibliometric analysis of this [1980] correspondence from its
               publication until March 30, 2017. For each citation, two reviewers independently
 6             evaluated the portrayal of the article’s conclusions, using an adaptation of an
 7             established taxonomy of citation behavior along with other aspects of
               generalizability . . . For context, we also ascertained the number of citations of
 8             other stand-alone letters that were published in nine contemporaneous issues of
               the Journal (in the index issue and in the four issues that preceded and followed
 9             it).
10
               We identified 608 citations of the index publication and noted a sizable increase
11             after the introduction of OxyContin (a long-acting formulation of oxycodone) in
               1995 . . . Of the articles that included a reference to the 1980 letter, the
12             authors of 439 (72.2%) cited it as evidence that addiction was rare in patients
               treated with opioids. Of the 608 articles, the authors of 491 articles (80.8%)
13             did not note that the patients who were described in the letter were
               hospitalized at the time they received the prescription, whereas some authors
14
               grossly misrepresented the conclusions of the letter . . . Of note, affirmational
15             citations have become much less common in recent years. In contrast to the 1980
               correspondence, 11 stand-alone letters that were published contemporaneously by
16             the Journal were cited a median of 11 times.227 (Emphasis added).
17             397.    The researchers provided examples of quotes from articles citing the 1980 letter

18    and noted several shortcomings and inaccuracies with the quotations. For instance, the

19    researchers concluded that these quotations (i) “overstate[] conclusions of the index publication,”

20    (ii) do[] not accurately specify its study population,” and (iii) did not adequately address

21    “[l]imitizations to generalizability.”228

22

23

24

25    227
         Id. (emphasis added).
      228
26       Supplementary Appendix to Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B.
        Stanbrook, M.D., Ph.D., Irfan Al Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of
        Opioid Addiction, 376 New Eng. J. Med. 2194-95 (June 1, 2017),
27
        https://www.nejm.org/doi/full/10.1056/NEJMc1700150.
     COMPLAINT - 105                                                              K E L L E R R O H R B AC K     L.L.P.
     (3:19-cv-05930)                                                                   1201 Third A venue, Suite 3200
                                                                                          Seattle, W A 98101-3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
            Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 111 of 139



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21          398.   Based on this review, the researchers concluded as follows:
22          [W]e found that a five-sentence letter published in the Journal in 1980 was
23          heavily and uncritically cited as evidence that addiction was rare with long-term
            opioid therapy. We believe that this citation pattern contributed to the North
24          American opioid crisis by helping to shape a narrative that allayed prescribers’
            concerns about the risk of addiction associated with long-term opioid therapy. In
25          2007, the manufacturer of OxyContin and three senior executives pleaded guilty
            to federal criminal charges that they misled regulators, doctors, and patients about
26          the risk of addiction associated with the drug. Our findings highlight the potential
27
     COMPLAINT - 106                                                  K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                      1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 112 of 139



 1            consequences of inaccurate citation and underscore the need for diligence when
              citing previously published studies.229
 2

 3            399.     These researchers’ careful analysis demonstrates the falsity of Defendants’ claim

 4    that this 1980 letter was evidence of a low risk of addiction in opioid-treated patients. By casting

 5    this letter as evidence of low risk of addiction, Defendants played fast and loose with the truth,

 6    with blatant disregard for the consequences of their misrepresentations.

 7    H.      Vancouver Has Been Directly Affected by the Opioid Epidemic Caused by
 8            Defendants.

 9            400.     Vancouver, located in southern Washington State, has over 175,000 residents. It

10    is the largest city in Clark County, Washington, the fourth-largest city in the State of

11    Washington, and the twenty-third-largest metropolitan area in the United States.

12            401.     Much like the rest of the United States, Vancouver has felt the profound

13    consequences of the opioid epidemic pervading the country. As a direct result of Defendants’

14    aggressive marketing and relentless distribution of prescription opioids, Vancouver has suffered

15    significant and ongoing harms—harms that will continue well into the future. Each day that

16    Defendants continue to evade responsibility for the epidemic they caused, the City must continue

17    allocating substantial resources to address it.

18            402.     The opioid epidemic has been declared a national public health emergency, and

19    Vancouver is not immune to national trends. Statistics regarding opioid overdoses and treatment

20    of opioid-use disorder—while not capturing the whole story of this far-reaching epidemic—

21    provide quantitative indicators of the extent of the crisis.

22            403.     In the City of Vancouver, the statistics show that, in recent years, the crisis has

23    only grown. For example, between 2002-2004 and 2011-2013, the number of opioid-use

24    treatment admissions within Clark County rose 246.1%.230 From 2002 to 2006, there were 129

25

26    229
         Leung, et al., supra note 146.
      230
         Opioid Trends Across Washington State, U. of Wash. Alcohol & Drug Abuse Inst. (Apr. 2015)
27
        http://adai.uw.edu/pubs/infobriefs/ADAI-IB-2015-01.pdf
     COMPLAINT - 107                                                           K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                               1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 113 of 139



 1    opioid-related deaths in Clark County;231 this grim count increased to 192 opioid-related deaths

 2    between 2013 and 2017.232

 3            404.    In 2016, for every 100 persons in Clark County, doctors wrote 60.3 opioid

 4    prescriptions.233

 5            405.    While families are left with the individual losses these statistics represent, the

 6    City must confront the community-wide costs of the epidemic. The City’s police department, fire

 7    department, and public spaces have all borne the burden of the opioid crisis.

 8            406.    The opioid epidemic has contributed to homelessness in Clark County, including

 9    in the City of Vancouver. Although the causes of homelessness are multi-faceted and complex,

10    opioid abuse can be both a cause and result of homelessness. Opioid-use disorder then

11    compounds the problem of homelessness by making it more difficult for individuals

12    experiencing homelessness to regain housing stability and economic well-being.

13            407.    According to the annual Washington State Point-In-Time Count, the number of

14    homeless persons in Washington State grew 18.8% from 2013 to 2017. In Clark County in 2013,

15    there were 703 homeless households.234 In 2017, there were 749 homeless households in the

16    County.235

17            408.    The City of Vancouver has been working to confront the emergency caused by

18    Defendants’ reckless promotion and distribution of prescription opioids. The City has spent

19    substantial sums in the past and will continue to spend substantial sums in the future to address

20    the epidemic.

21

22
      231
23        Washington State Drug Overdose Quarterly Report, Wash. St. Dep’t of Health,
      https://www.doh.wa.gov/DataandStatisticalReports/InjuryViolenceandPoisoning/InjuryData/WashingtonStateInjury
24    DataTables/OpioidQuarterlyReport (last visited Sept. 24, 2019).
      232
          Id.
      233
25        Opioid Overdose, U.S. County Prescribing Rates, 2013, Ctrs. for Disease Control and Prevention,
        https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html (last reviewed July 31, 2017).
      234
26        2013 Point in Time Count, Wash. Dep’t of Commerce (Jan. 2013), http://www.commerce.wa.gov/wp-
        content/uploads/2016/10/hau-pit-final-summary-2013.pdf.
      235
          2017 Point in Time Count, Wash. Dep’t of Commerce (Aug. 2017), http://www.commerce.wa.gov/wp-
27
        content/uploads/2017/12/CSHD-HAU-2017-County-Summary-August-2017v2.pdf.
     COMPLAINT - 108                                                          K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                              1201 Third A venue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 114 of 139



 1    I.      No Federal Agency Action, Including by the FDA, Can Provide the Relief
              Vancouver Seeks Here.
 2

 3            409.       The injuries Vancouver has suffered and will continue to suffer cannot be

 4    addressed by agency or regulatory action. There are no rules the FDA could make or actions the

 5    agency could take that would provide Vancouver the relief it seeks in this litigation.

 6            410.       Even if prescription opioids were entirely banned today or only used for the

 7    intended purpose, millions of Americans, including Vancouver residents, would remain addicted

 8    to opioids, and overdoses will continue to claim lives.

 9            411.       Regulatory action would do nothing to compensate the City for the money and

10    resources it has already expended addressing the impacts of the opioid epidemic and the

11    resources it will need in the future. Only this litigation has the ability to provide the City with the

12    relief it seeks.

13            412.       Furthermore, the costs Vancouver has incurred in responding to the opioid crisis

14    and in rendering public services described above are recoverable pursuant to the causes of

15    actions raised by the City. Defendants’ misconduct alleged herein is not a series of isolated

16    incidents, but instead the result of a sophisticated and complex marketing scheme over the course

17    of more than twenty years that has caused a substantial and long-term burden on the municipal

18    services provided by the City. In addition, the public nuisance created by Defendants and the

19    City’s requested relief in seeking abatement further compels Defendants to reimburse and

20    compensate Vancouver for the substantial resources it has expended to address the opioid crisis.

21                                   V.   CLAIMS FOR RELIEF
                             VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION
22                                    ACT, RCW 19.86, ET SEQ.
23            413.       Plaintiff repeats, reasserts, and incorporates the allegations contained above as if
24    fully set forth herein.
25            414.       The Washington Consumer Protection Act is codified at RCW 19.86 et seq.
26    (CPA). The CPA establishes a comprehensive framework for redressing the violations of
27    applicable law, and municipalities of Washington State like Vancouver can enforce the CPA and
     COMPLAINT - 109                                                         K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                             1201 Third A venue, Suite 3200
                                                                                    Seattle, W A 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 115 of 139



 1    recover damages. RCW 19.86.090. The conduct at issue in this case falls within the scope of the

 2    CPA.

 3           415.    The CPA prohibits unfair methods of competition and unfair or deceptive acts or

 4    practices in the conduct of any trade or commerce. Defendants engaged and continue to engage

 5    in the same pattern of unfair methods of competition, and unfair and/or deceptive conduct

 6    pursuant to a common practice of misleading the public regarding the purported benefits and

 7    risks of opioids.

 8           416.    The Manufacturing Defendants, at all times relevant to this Complaint, directly

 9    and/or through their control of third parties, violated the CPA by making unfair and/or deceptive

10    representations about the use of opioids to treat chronic and non-cancer pain, including to

11    physicians and consumers in Vancouver. Each Manufacturing Defendant also omitted or

12    concealed material facts and failed to correct prior misrepresentations and omissions about the

13    purported benefits and risks of opioids. In addition, each Manufacturing Defendant’s silence

14    regarding the full risks of opioid use constitutes deceptive conduct prohibited by the CPA.

15           417.    The Distributor Defendants, at all times relevant to this Complaint, directly and/or

16    through their control of third parties, violated the CPA by making unfair and/or deceptive

17    representations about their compliance with their obligations to maintain effective controls

18    against diversion of prescription opioids and to report suspicious orders. The Distributor

19    Defendants concealed the extent of their opioid distribution in order to avoid the issuance of

20    restrictive quotas, and manipulated the political process to shield themselves from enforcement

21    actions that would have stopped shipments of opioids.

22           418.    These unfair methods of competition and unfair and/or deceptive acts or practices

23    in the conduct of trade or commerce were reasonably calculated to deceive Vancouver and its

24    consumers, and did in fact deceive the City and its consumers. Each Manufacturing Defendant’s

25    misrepresentations, concealments, and omissions continue to this day.

26

27
     COMPLAINT - 110                                                    K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 116 of 139



 1           419.    As a result of Defendants’ misrepresentations, Vancouver has spent substantial

 2    sums of money on increased law enforcement, emergency services, social services, public safety,

 3    and other human services.

 4           420.    But for these unfair methods of competition and unfair and/or deceptive acts or

 5    practices in the conduct of trade or commerce, Vancouver would not have incurred the massive

 6    costs related to the epidemic caused by Defendants.

 7           421.    Logic, common sense, justice, policy, and precedent indicate Manufacturing

 8    Defendants’ unfair and deceptive conduct has caused the damage and harm complained of

 9    herein. Manufacturing Defendants knew or reasonably should have known that their statements

10    regarding the risks and benefits of opioids were false and misleading, and that their statements

11    were causing harm from their continued production and marketing of opioids. The Distributor

12    Defendants knew or reasonably should have known that the proliferation of prescription opioids

13    was causing damage to the City. Thus, the harms caused by Defendants’ unfair and deceptive

14    conduct to Vancouver were reasonably foreseeable, including the financial and economic losses

15    incurred by the City.

16           422.    Furthermore, Vancouver brings this cause of action in its sovereign capacity for

17    the benefit of the State of Washington. The CPA expressly authorizes local governments to

18    enforce its provisions and to recover damages for violations of the CPA, and this action is

19    brought to promote the public welfare of the state and for the common good of the state.

20           423.    As a direct and proximate cause of each Defendant’s unfair and deceptive

21    conduct, (i) Vancouver has sustained and will continue to sustain injuries, and (ii) pursuant to

22    RCW 19.86.090, Vancouver is entitled to actual and treble damages in amounts to be determined

23    at trial, attorneys’ fees and costs, and all other relief available under the CPA.

24           424.    The Court should also grant injunctive relief enjoining Defendants from future

25    violations of the CPA. Defendants’ actions, as complained of herein, constitute unfair

26    competition or unfair, deceptive, or fraudulent acts or practices in violation of the CPA.

27
     COMPLAINT - 111                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 117 of 139



 1                                                     PUBLIC NUISANCE

 2            425.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 3    fully set forth herein.

 4            426.    Pursuant to RCW 7.48.010, an actionable nuisance is defined as, inter alia,

 5    “whatever is injurious to health or indecent or offensive to the senses . . .”

 6            427.    Pursuant to RCW 7.48.130, “A public nuisance is one which affects equally the

 7    rights of an entire community or neighborhood, although the extent of the damage may be

 8    unequal.”

 9            428.    Vancouver and its residents have a right to be free from conduct that endangers

10    their health and safety. Yet Defendants have engaged in conduct which endangers or injures the

11    health and safety of the residents of the City by their production, promotion, distribution, and

12    marketing of opioids for use by residents of Vancouver and in a manner that substantially

13    interferes with the welfare of Vancouver.

14            429.    Each Defendant has created or assisted in the creation of a condition that is

15    injurious to the health and safety of Vancouver and its residents, and interferes with the

16    comfortable enjoyment of life and property of entire communities and/or neighborhoods in the

17    City.

18            430.    Defendants’ conduct has directly caused deaths, serious injuries, and a severe

19    disruption of the public peace, order and safety, including fueling the homeless and heroin crises

20    facing the City described herein. Defendants’ conduct is ongoing and continues to inflict long-

21    lasting harms on the City.

22            431.    The health and safety of the residents of Vancouver, including those who use,

23    have used, or will use opioids, as well as those affected by users of opioids, are matters of

24    substantial public interest and of legitimate concern to the City’s citizens and its residents.

25            432.    Defendants’ conduct has affected and continues to affect a substantial number of

26    people within Vancouver and is likely to continue causing significant harm to patients with

27    chronic pain who are being prescribed and take opioids, their families, and their communities.

     COMPLAINT - 112                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 118 of 139



 1           433.    But for Defendants’ actions, opioid use and ultimately its misuse and abuse would

 2    not be as widespread as it is today, and the massive epidemic of opioid abuse that currently exists

 3    would have been averted.

 4           434.    Logic, common sense, justice, policy, and precedent indicate Defendants’ unfair

 5    and deceptive conduct has caused the damage and harm complained of herein. Manufacturing

 6    Defendants knew or reasonably should have known that their statements regarding the risks and

 7    benefits of opioids were false and misleading, and that their false and misleading statements

 8    were causing harm from their continued production and marketing of opioids. Distributor

 9    Defendants knew that the widespread distribution of opioids would endanger the health and

10    safety of residents of Vancouver. Thus, the public nuisance caused by Defendants to Vancouver

11    was reasonably foreseeable, including the financial and economic losses incurred by the City.

12           435.    Furthermore, Vancouver brings this cause of action in its sovereign capacity for

13    the benefit of the State of Washington. The applicable RCW with respect to a public nuisance

14    expressly prohibits the conduct complained of herein, and this action is brought to promote the

15    public welfare of the state and for the common good of the state.

16           436.    In addition, engaging in any business in defiance of a law regulating or

17    prohibiting the same is a nuisance per se under Washington law. Each Defendant’s conduct

18    described herein of deceptively marketing or excessively distributing opioids violates RCW

19    7.48.010 and therefore constitutes a nuisance per se.

20           437.    As a direct and proximate cause of Defendants’ conduct creating or assisting in

21    the creation of a public nuisance, Vancouver, its community, and its residents have sustained and

22    will continue to sustain substantial injuries.

23           438.    Pursuant to RCW 7.48.020, Vancouver requests an order providing for abatement

24    of the public nuisance that each Defendant has created or assisted in the creation of, and

25    enjoining Defendants from future violations of RCW 7.48.010.

26           439.    Vancouver also seeks the maximum statutory and civil penalties permitted by law

27    as a result of the public nuisance created by Defendants.

     COMPLAINT - 113                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 119 of 139



 1                                                         NEGLIGENCE

 2            440.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 3    fully set forth herein.

 4            441.    Under Washington law, a cause of action arises for negligence when a defendant

 5    owes a duty to a plaintiff and breaches that duty, and proximately causes the resulting injury.

 6    Iwai v. State, 129 Wn. 2d 84, 96, 915 P.2d 1089 (1996).

 7            442.    Each Defendant owed a duty of care to Vancouver, including but not limited to

 8    taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.

 9            443.    In violation of this duty, Defendants failed to take reasonable steps to prevent the

10    misuse, abuse, and over-prescription of opioids in Vancouver by misrepresenting the risks and

11    benefits associated with opioids and by distributing dangerous quantities of opioids.

12            444.    As set forth above, Manufacturing Defendants’ misrepresentations include falsely

13    claiming that the risk of opioid addiction was low, falsely instructing doctors and patients that

14    prescribing more opioids was appropriate when patients presented symptoms of addiction,

15    falsely claiming that risk-mitigation strategies could safely address concerns about addiction,

16    falsely claiming that doctors and patients could increase opioid doses indefinitely without added

17    risk, deceptively marketing that purported abuse-deterrent technology could curb misuse and

18    addiction, and falsely claiming that long-term opioid use could actually restore function and

19    improve a patient’s quality of life. Each of these misrepresentations made by Defendants violated

20    the duty of care to Vancouver.

21            445.    Distributor Defendants negligently distributed enormous quantities of potent

22    narcotics and failed to report such distributions. Distributor Defendants violated their duty of

23    care by moving these dangerous products into Vancouver in such quantities, facilitating

24    diversion, misuse, and abuse of opioids.

25            446.    As a direct and proximate cause of Defendants’ unreasonable and negligent

26    conduct, Plaintiff has suffered and will continue to suffer harm, and is entitled to damages in an

27    amount determined at trial.

     COMPLAINT - 114                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 120 of 139



 1                                                    GROSS NEGLIGENCE

 2            447.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 3    fully set forth herein.

 4            448.    As set forth above, each Defendant owed a duty of care to Vancouver, including

 5    but not limited to taking reasonable steps to prevent the misuse, abuse, and over-prescription of

 6    opioids.

 7            449.    In violation of this duty, each Defendant failed to take reasonable steps to prevent

 8    the misuse, abuse, and over-prescription of opioids in Vancouver by misrepresenting the risks

 9    and benefits associated with opioids.

10            450.    In addition, each Defendant knew or should have known, and/or recklessly

11    disregarded, that the opioids they manufactured, promoted, and distributed were being used for

12    unintended uses.

13            451.    For instance, Defendants failed to exercise slight care to Vancouver by, inter alia,

14    failing to take appropriate action to stop opioids from being used for unintended purposes.

15    Furthermore, despite each Defendant’s actual or constructive knowledge of the wide

16    proliferation of prescription opioids in Vancouver, Defendants took no action to prevent the

17    abuse and diversion of these drugs. In fact, Manufacturing Defendants promoted and actively

18    targeted doctors and their patients through training their sales representatives to encourage

19    doctors to prescribe more opioids.

20            452.    Manufacturing Defendants’ misrepresentations include falsely claiming that the

21    risk of opioid addiction was low, falsely instructing doctors and patients that prescribing more

22    opioids was appropriate when patients presented symptoms of addiction, falsely claiming that

23    risk-mitigation strategies could safely address concerns about addiction, falsely claiming that

24    doctors and patients could increase opioid doses indefinitely without added risk, deceptively

25    marketing that purported abuse-deterrent technology could curb misuse and addiction, and

26    falsely claiming that long-term opioid use could actually restore function and improve a patient’s

27    quality of life. Each of these misrepresentations made by Manufacturing Defendants violated the

     COMPLAINT - 115                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 121 of 139



 1    duty of care to Vancouver, in a manner that is substantially and appreciably greater than ordinary

 2    negligence.

 3            453.    Distributor Defendants continued to funnel enormous quantities of opioids into

 4    Vancouver, long after they knew that these products were being misused, abused, and diverted.

 5    By permitting the movement of such excessive quantities of dangerous narcotics into Vancouver,

 6    Distributor Defendants endangered the health and safety of Vancouver residents, in a manner

 7    that is substantially and appreciably greater than ordinary negligence.

 8            454.    As a direct and proximate cause of each Defendant’s gross negligence, Vancouver

 9    has suffered and will continue to suffer harm, and is entitled to damages in an amount

10    determined at trial.

11                                                  UNJUST ENRICHMENT

12            455.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

13    fully set forth herein.

14            456.    Each Defendant was required to take reasonable steps to prevent the misuse,

15    abuse, and over-prescription of opioids.

16            457.    Rather than prevent or mitigate the wide proliferation of opioids into Vancouver,

17    each Defendant instead chose to place its monetary interests first, and each Defendant profited

18    from prescription opioids sold in Vancouver.

19            458.    Each Defendant also failed to maintain effective controls against the unintended

20    and illegal use of the prescription opioids it manufactured or distributed, again choosing instead

21    to place its monetary interests first.

22            459.    Each Defendant therefore received a benefit from the sale and distribution of

23    prescription opioids to and in Vancouver, and these Defendants have been unjustly enriched at

24    the expense of Vancouver.

25            460.    As a result, Vancouver is entitled to damages on its unjust enrichment claim in an

26    amount to be proven at trial.

27
     COMPLAINT - 116                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 122 of 139



 1                       VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
                       ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.
 2

 3              461.   Plaintiff hereby incorporates by reference the allegations contained in the

 4    preceding paragraphs of this complaint.

 5              462.   This claim is brought by Plaintiff against each Defendant for actual damages,

 6    treble damages, and equitable relief under 18 U.S.C. § 1964 for violations of 18 U.S.C. § 1961,

 7    et seq.

 8              463.   At all relevant times, each Defendant is and has been a “person” within the

 9    meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or

10    beneficial interest in property.”

11              464.   Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has

12    standing to sue as it was and is injured in its business and/or property as a result of the

13    Defendants’ wrongful conduct described herein.

14              465.   Section 1962(c) makes it “unlawful for any person employed by or associated

15    with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

16    to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

17    a pattern of racketeering activity . . . ” 18 U.S.C. § 1962(c).

18              466.   Section 1962(d) makes it unlawful for “any person to conspire to violate” Section

19    1962(c), among other provisions. See 18 U.S.C. § 1962(d).

20              467.   Each Defendant conducted the affairs of an enterprise through a pattern of

21    racketeering activity, in violation of 18 U.S.C. § 1962(c) and § 1962(d).

22    A.        Description of the Defendants’ Enterprises.

23              468.   RICO defines an enterprise as “any individual, partnership, corporation,

24    association, or other legal entity, and any union or group of individuals associated in fact

25    although not a legal entity.” 18 U.S.C. § 1961(4).

26              469.   Under 18 U.S.C. § 1961(4) a RICO “enterprise” may be an association-in-fact

27    that, although it has no formal legal structure, has (i) a common purpose, (ii) relationships among
     COMPLAINT - 117                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 123 of 139



 1    those associated with the enterprise, and (iii) longevity sufficient to pursue the enterprise’s

 2    purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).

 3           470.    Defendants formed two such association-in-fact enterprises—referred to herein as

 4    “the Opioid Marketing Enterprise” and “the Opioid Supply Chain Enterprise.”

 5           471.    The Opioid Marketing Enterprise consists of the Sackler Family Defendants,

 6    Defendants Endo, Janssen, Teva, Actavis, and Mallinckrodt, Front Groups, and KOLs. In

 7    particular, the Opioid Marketing Enterprise consists of (a) the Sackler Family Defendants, who

 8    controlled Purdue, (b) Defendant Endo, including its employees and agents, (c) Defendant

 9    Janssen, including its employees and agents, (d) Defendant Teva, including its employees and

10    agents, (e) Defendant Actavis, including its employees and agents, and (f) Defendant

11    Mallinckrodt, including its employees and agents (collectively, “Marketing Defendants”); certain

12    front groups described above, including but not limited to (a) the American Pain Foundation,

13    including its employees and agents, (b) the American Academy of Pain Medicine, including its

14    employees and agents, and (c) the American Pain Society, including its employees and agents

15    (collectively, the “Front Groups”); and certain Key Opinion Leaders, including but not limited to

16    (a) Dr. Russell Portenoy, (b) Dr. Perry Fine, (c) Dr. Lynn Webster, and (d) Dr. Scott Fishman

17    (collectively, the “KOLs”). The entities in the Opioid Marketing Enterprise acted in concert to

18    create demand for prescription opioids.

19           472.    Alternatively, each of the above-named Marketing Defendants and Front Groups

20    constitutes a single legal entity “enterprise” within the meaning of 18 U.S.C. § 1961(4), through

21    which the members of the enterprise conducted a pattern of racketeering activity. The separate

22    legal status of each member of the Enterprise facilitated the fraudulent scheme and provided a

23    hoped-for shield from liability for Defendants and their co-conspirators.

24           473.    Alternatively, each of the Marketing Defendants, together with the Distributor

25    Defendants, the Front Groups, and the KOLs, constitute separate, associated-in-fact Enterprises

26    within the meaning of 18 U.S.C. § 1961(4).

27
     COMPLAINT - 118                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 124 of 139



 1           474.    The Opioid Supply Chain Enterprise consists of all Defendants. In particular, the

 2    Opioid Supply Chain Enterprise consists of (a) the Sackler Family Defendants, who controlled

 3    Purdue, (b) Defendant Endo, including its employees and agents, (c) Defendant Janssen,

 4    including its employees and agents, (d) Defendant Teva, including its employees and agents, (e)

 5    Defendant Actavis, including its employees and agents, (f) Defendant Mallinckrodt, including its

 6    employees and agents, (g) Defendant AmerisourceBergen, including its employees and agents,

 7    (h) Defendant Cardinal Health, including its employees and agents, and (i) Defendant

 8    McKesson, including its employees and agents (collectively, “Defendants”).

 9           475.    The CSA and its implementing regulations require all manufacturers and

10    distributors of controlled substances, including opioids, to maintain a system to identify and

11    report suspicious orders, including orders of unusual size or frequency, or orders deviating from

12    a normal pattern, and maintain effective controls against diversion of controlled substances. See

13    21 U.S.C. § 823; 21 C.F.R. §1301.74(b). All Defendants—manufacturers and distributors

14    alike—are required to become “registrants” under the CSA, 21 U.S.C. § 823(a)-(b), and its

15    implementing regulations, which provide that “[e]very person who manufactures, distributes,

16    dispenses, imports, or exports any controlled substance. . . shall obtain a registration[.]” 21

17    C.F.R. § 1301.11(a). Defendants’ duties as registrants include reporting suspicious orders of

18    controlled substances, which are defined as including “orders of unusual size, orders deviating

19    substantially from a normal pattern, and orders of unusual frequency.” 21 C.F.R. § 1301.74(b).

20           476.    The Manufacturing Defendants carried out the Opioid Supply Chain Enterprise by

21    incentivizing and supplying suspicious sales of opioids, despite their knowledge that their

22    opioids were being diverted to illicit use, and by failing to notify the DEA of such suspicious

23    orders as required by law. The Distributor Defendants carried out the Opioid Supply Chain

24    Enterprise by failing to maintain effective controls against diversion, intentionally evading their

25    obligation to report suspicious orders to the DEA, and conspiring to prevent limits on the

26    prescription opioids they were oversupplying to communities like Plaintiff.

27
     COMPLAINT - 119                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
             Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 125 of 139



 1           477.    The Opioid Marketing Enterprise is an ongoing and continuing business

 2    organization consisting of “persons” within the meaning of 18 U.S.C. § 1961(3) that created and

 3    maintained systematic links for a common purpose: to sell highly addictive opioids for treatment

 4    of chronic pain while knowing that opioids have little or no demonstrated efficacy for such pain

 5    and have significant risk of addiction, overdose, and death.

 6           478.    The Opioid Supply Chain Enterprise is an ongoing and continuing business

 7    organization consisting of “persons” within the meaning of 18 U.S.C. § 1961(3) that created and

 8    maintained systematic links for a common purpose: to distribute highly addictive opioids in

 9    quantities that far exceeded amounts that could reasonably be considered medically necessary.

10           479.    To accomplish these purposes, the Opioid Marketing Enterprise engaged in a

11    sophisticated, well-developed, and fraudulent marketing scheme designed to increase the

12    prescription rate for Defendants’ opioid medications (the “Marketing Scheme”), and the Opioid

13    Supply Chain Enterprise carried out a scheme to systematically disregard, avoid, or frustrate the

14    monitoring and reporting requirements intended to prevent the widespread distribution of

15    dangerous controlled substances (the “Diversion Scheme”). The Marketing Scheme and the

16    Diversion Scheme are collectively referred to as the “Schemes.” Together, Defendants engaged

17    in these broad Schemes with the overarching purposes of materially expanding prescription

18    opioid use by altering the medical community’s opioid prescribing practices through repeated

19    fraudulent statements and misrepresentations and materially expanding prescription opioid

20    supply by avoiding monitoring requirements and actively seeking higher quotas.

21    B.     The Enterprises Sought to Fraudulently Increase Defendants’ Profits and Revenues

22           480.    At all relevant times, each Defendant was aware of the conduct of the Enterprises,

23    was a knowing and willing participant in that conduct, and reaped profits from that conduct in

24    the form of increased sales and distribution of prescription opioids. In addition, the Front Groups

25    and KOLs received direct payments from the Marketing Defendants in exchange for their role in

26    the Opioid Marketing Enterprise, and to advance the Opioid Marketing Enterprise’s fraudulent

27    marketing scheme.

     COMPLAINT - 120                                                    K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                        1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
             Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 126 of 139



 1           481.    The Enterprises engaged in, and their activities affected, interstate and foreign

 2    commerce because they involved commercial activities across state boundaries, including but not

 3    limited to: (1) the marketing, promotion, and distribution of prescription opioids; (2) advocacy at

 4    the state and federal level for change in the law governing the use and prescription of

 5    prescription opioids; (3) the issuance of prescriptions and prescription guidelines for opioids; (4)

 6    the issuance of fees, bills, and statements demanding payment for prescriptions of opioids; (5)

 7    payments, rebates, and chargebacks between Defendants; and (6) the creation of documents,

 8    reports, and communications related to Defendants’ reporting requirements under the CSA and

 9    its implementing regulations.

10           482.    The persons engaged in the Enterprises are systematically linked through

11    contractual relationships, financial ties, and continuing coordination of activities, as spearheaded

12    by Defendants. With respect to the Opioid Marketing Enterprise, each Marketing Defendant

13    funded and directed the operations of the KOLs and the Front Groups; in fact, the board of

14    directors of each of the Front Groups are and were full of doctors who were on the Marketing

15    Defendants’ payrolls, either as consultants or speakers at medical events. Moreover, each

16    Marketing Defendant coordinated and, at times, co-funded their activities in furtherance of the

17    goals of the Enterprise. This coordination can also be inferred through the consistent

18    misrepresentations described below. With respect to the Opioid Supply Chain Enterprise,

19    Defendants were financially linked through a system of payments, rebates, and chargebacks.

20           483.    In the Opioid Marketing Enterprise, there is regular communication between each

21    Marketing Defendant, each of the Front Groups, and each KOL in which information regarding

22    the Defendants’ scheme to increase opioid prescriptions is shared. Typically, this communication

23    occurred, and continues to occur, through the use of the wires and the mail in which Marketing

24    Defendants, the Front Groups, and the KOL share information regarding the operation of the

25    Opioid Marketing Enterprise.

26           484.    In the Opioid Supply Chain Enterprise, there is regular communication between

27    each Defendant in which information regarding the Defendants’ scheme to oversupply opioids

     COMPLAINT - 121                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 127 of 139



 1    and avoid restrictive regulations or quotas is shared. Typically, this communication occurred,

 2    and continues to occur, through the use of the wires and the mail in which Defendants share

 3    information regarding the operation of the Opioid Supply Chain Enterprise.

 4           485.    The Enterprises functioned as continuing units for the purposes of executing the

 5    Schemes, and when issues arose during the Schemes, each member of the Enterprises agreed to

 6    take actions to hide the Schemes and the existence of the Enterprises.

 7           486.    Each Defendant participated in the operation and management of the Enterprises

 8    by directing its affairs as described herein.

 9           487.    While Defendants participate in, and are members of, the Enterprises, they have

10    an existence separate from the Enterprises, including distinct legal statuses, affairs, offices and

11    roles, officers, directors, employees, and individual personhood.

12           488.    Each Marketing Defendant orchestrated the affairs of the Opioid Marketing

13    Enterprise and exerted substantial control over the Opioid Marketing Enterprise by, at least: (1)

14    making misleading statements about the purported benefits, efficacy, and risks of opioids to

15    doctors, patients, the public, and others, in the form of telephonic and electronic

16    communications, CME programs, medical journals, advertisements, and websites; (2) employing

17    sales representatives to promote the use of opioid medications; (3) purchasing and utilizing

18    sophisticated marketing data (e.g., IMS data) to coordinate and refine the Marketing Scheme; (4)

19    employing doctors to serve as speakers at or attend all-expense paid trips to programs

20    emphasizing the benefits of prescribing opioid medications; (5) funding, controlling, and

21    operating the Front Groups, including the American Pain Foundation and the Pain & Policy

22    Studies Group; (6) sponsoring CME programs that claimed that opioid therapy has been shown

23    to reduce pain and depressive symptoms; (7) supporting and sponsoring guidelines indicating

24    that opioid medications are effective and can restore patients’ quality of life; (8) retaining KOLs

25    to promote the use of opioids; and (9) concealing the true nature of their relationships with the

26    other members of the Marketing Scheme, and the Opioid Marketing Enterprise, including the

27    Front Groups and the KOLs.

     COMPLAINT - 122                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 128 of 139



 1           489.    The Front Groups orchestrated the affairs of the Opioid Marketing Enterprise and

 2    exerted substantial control over the Opioid Marketing Enterprise by, at least: (1) making

 3    misleading statements about the purported benefits, efficacy, and low risks of opioids described

 4    herein; (2) holding themselves out as independent advocacy groups, when in fact their operating

 5    budgets are entirely comprised of contributions from opioid drug manufacturers; (3) publishing

 6    treatment guidelines that advised the prescription of opioids; (4) sponsoring medical education

 7    programs that touted the benefits of opioids to treat chronic pain while minimizing and

 8    trivializing their risks; and (5) concealing the true nature of their relationship with the other

 9    members of the Opioid Marketing Enterprise.

10           490.    The KOLs orchestrated the affairs of the Opioid Marketing Enterprise and exerted

11    substantial control over the Opioid Marketing Enterprise by, at least: (1) making misleading

12    statements about the purported benefits, efficacy, and low risks of opioids; (2) holding

13    themselves out as independent, when in fact they are systematically linked to and funded by

14    opioid drug manufacturers; and (3) concealing the true nature of their relationship with the other

15    members of the Opioid Marketing Enterprise.

16           491.    Without the willing participation of each member of the Opioid Marketing

17    Enterprise, the Marketing Scheme and the Opioid Marketing Enterprise’s common course of

18    conduct would not have been successful.

19           492.    Each Distributor Defendant orchestrated the affairs of the Opioid Supply Chain

20    Enterprise and exerted substantial control over the Opioid Supply Chain Enterprise by, at least:

21    (1) refusing or failing to identify, investigate, or report suspicious orders of opioids to the DEA;

22    (2) providing the Manufacturing Defendants with data regarding their prescription opioid sales,

23    including purchase orders and ship notices; (3) accepting payments from the Manufacturing

24    Defendants in the form of rebates and/or chargebacks; (4) filling suspicious orders for

25    prescription opioids despite having identified them as suspicious and knowing opioids were

26    being diverted into the illicit drug market; (5) working with other members of the Enterprise

27    through groups like the Healthcare Distribution Alliance and the Pain Care Forum to ensure the

     COMPLAINT - 123                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 129 of 139



 1    free flow of opioids, including by supporting limits on the DEA’s ability to use immediate

 2    suspension orders; and (6) concealing the true nature of their relationships with the other

 3    members of the Opioid Supply Chain Enterprise.

 4            493.    Each Manufacturing Defendant orchestrated the affairs of the Opioid Supply

 5    Chain Enterprise and exerted substantial control over the Opioid Supply Chain Enterprise by, at

 6    least: (1) refusing or failing to identify, investigate, or report suspicious orders of opioids to the

 7    DEA; (2) obtaining from the Distributor Defendants data regarding their prescription opioid

 8    sales, including purchase orders and ship notices; (3) providing payments to the Distributor

 9    Defendants in the form of rebates and/or chargebacks; (4) working with other members of the

10    Opioid Supply Chain Enterprise through groups like the Healthcare Distribution Alliance to

11    ensure the free flow of opioids, including by supporting limits on the DEA’s ability to use

12    immediate suspension orders; and (5) concealing the true nature of their relationships with the

13    other members of the Opioid Supply Chain Enterprise.

14            494.    Without the willing participation of each member of the Opioid Supply Chain

15    Enterprise, the Diversion Scheme and the Opioid Supply Chain Enterprise’s common course of

16    conduct would not have been successful.

17    C.      Predicate Acts: Mail and Wire Fraud

18            495.    To carry out, or attempt to carry out, the Schemes, the members of the

19    Enterprises, each of whom is a person associated-in-fact with the Enterprises, did knowingly

20    conduct or participate in, directly or indirectly, the affairs of the Enterprises through a pattern of

21    racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and

22    employed the use of the mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud)

23    and § 1343 (wire fraud).

24            496.    Specifically, the members of the Enterprises have committed, conspired to

25    commit, and/or aided and abetted in the commission of, at least two predicate acts of

26    racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within the past ten years.

27
     COMPLAINT - 124                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                           1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 130 of 139



 1           497.    The multiple acts of racketeering activity which the members of the Enterprises

 2    committed, or aided or abetted in the commission of, were related to each other, posed a threat of

 3    continued racketeering activity, and therefore constitute a “pattern of racketeering activity.”

 4           498.    The racketeering activity was made possible by the Enterprises’ regular use of the

 5    facilities, services, distribution channels, and employees of the Enterprises.

 6           499.    The members of the Enterprises participated in the Schemes by using mail,

 7    telephone, and the internet to transmit mailings and wires in interstate or foreign commerce.

 8           500.    The members of the Enterprises used, directed the use of, and/or caused to be

 9    used, thousands of interstate mail and wire communications in service of their Schemes through

10    common misrepresentations, concealments, and material omissions.

11           501.    In devising and executing the illegal Schemes, the members of the Enterprises

12    devised and knowingly carried out a material scheme and/or artifice to defraud Plaintiff and the

13    public to obtain money by means of materially false or fraudulent pretenses, representations,

14    promises, or omissions of material facts.

15           502.    For the purpose of executing the illegal Schemes, the members of the Enterprises

16    committed these racketeering acts, which number in the thousands, intentionally and knowingly

17    with the specific intent to advance the illegal Schemes.

18           503.    The Enterprises’ predicate acts of racketeering (18 U.S.C. § 1961(1)) include, but

19    are not limited to:

20           A. Mail Fraud: The members of the Enterprises violated 18 U.S.C. § 1341 by
             sending or receiving, or by causing to be sent and/or received, fraudulent
21           materials via U.S. mail or commercial interstate carriers for the purpose of selling
22           and distributing excessive quantities of highly addictive opioids.

23           B. Wire Fraud: The members of the Enterprises violated 18 U.S.C. § 1343 by
             transmitting and/or receiving, or by causing to be transmitted and/or received,
24           fraudulent materials by wire for the purpose of selling and distributing excessive
             quantities of highly addictive opioids.
25

26           504.    The Marketing Defendants falsely and misleadingly used the mails and wires in

27    violation of 18 U.S.C. § 1341 and § 1343. Illustrative and non-exhaustive examples include the

     COMPLAINT - 125                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
             Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 131 of 139



 1    following: Purdue’s (1) May 31, 1996 press release announcing the release of OxyContin and

 2    indicating that the fear of OxyContin’s addictive properties was exaggerated; (2) 1990

 3    promotional video in which Dr. Portenoy, a paid Purdue KOL, understated the risk of opioid

 4    addiction; (3) 1998 promotional video which misleadingly cited a 1980 NEJM letter in support

 5    of the use of opioids to treat chronic pain; (4) statements made on its 2000 “Partners Against

 6    Pain” website which claimed that the addiction risk of OxyContin was very low; (5) literature

 7    distributed to physicians which misleadingly cited a 1980 NEJM letter in support of the use of

 8    opioids to treat chronic pain; (6) August 2001 statements to Congress by Purdue Executive Vice

 9    President and Chief Operating Officer Michael Friedman regarding the value of OxyContin in

10    treating chronic pain; (7) patient brochure entitled “A Guide to Your New Pain Medicine and

11    How to Become a Partner Against Pain” indicating that OxyContin is non-addicting; (8) 2001

12    statement by Senior Medical Director for Purdue, Dr. David Haddox, indicating that the

13    ‘legitimate’ use of OxyContin would not result in addiction; (9) multiple sales representatives’

14    communications regarding the low risk of addiction associated with opioids; (10) statements

15    included in promotional materials for opioids distributed to doctors via the mail and wires; (11)

16    statements in a 2003 Patient Information Guide distributed by Purdue indicating that addiction to

17    opioid analgesics in properly managed patients with pain has been reported to be rare; (12)

18    telephonic and electronic communications to doctors and patients indicating that signs of

19    addiction in the case of opioid use are likely only the signs of under-treated pain; (13) statements

20    in Purdue’s Risk Evaluation and Mitigation Strategy for OxyContin indicating that drug-seeking

21    behavior on the part of opioid patients may, in fact, be pain-relief seeking behavior; (14)

22    statements made on Purdue’s website and in a 2010 “Dear Healthcare Professional” letter

23    indicating that opioid dependence can be addressed by dosing methods such as tapering; (15)

24    statements included in a 1996 sales strategy memo indicating that there is no ceiling dose for

25    opioids for chronic pain; (16) statements on its website that abuse-resistant products can prevent

26    opioid addiction; (17) statements made in a 2012 series of advertisements for OxyContin

27    indicating that long-term opioid use improves patients’ function and quality of life; (18)

     COMPLAINT - 126                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
             Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 132 of 139



 1    statements made in advertising and a 2007 book indicating that pain relief from opioids improve

 2    patients’ function and quality of life; (19) telephonic and electronic communications by its sales

 3    representatives indicating that opioids will improve patients’ function; and (20) electronic and

 4    telephonic communications concealing its relationship with the other members of the

 5    Enterprises.

 6           505.    Defendant Endo Pharmaceuticals, Inc. also made false or misleading claims in

 7    violation of 18 U.S.C. § 1341 and § 1343 including but not limited to: (1) statements made,

 8    beginning in at least 2009, on an Endo-sponsored website, PainKnowledge.com, indicating that

 9    patients who take opioids as prescribed usually do not become addicted; (2) statements made on

10    another Endo-sponsored website, PainAction.com, indicating that most chronic pain patients do

11    not become addicted to opioid medications; (3) statements in pamphlets and publications

12    described by Endo indicating that most people who take opioids for pain relief do not develop an

13    addiction; (4) statements made on the Endo-run website, Opana.com, indicating that opioid use

14    does not result in addiction; (5) statements made on the Endo-run website, Opana.com,

15    indicating that opioid dependence can be addressed by dosing methods such as tapering; (6)

16    statements made on its website, PainKnowledge.com, that opioid dosages could be increased

17    indefinitely; (7) statements made in a publication entitled “Understanding Your Pain: Taking

18    Oral Opioid Analgesics” suggesting that opioid doses can be increased indefinitely; (8)

19    electronic and telephonic communications to its sales representatives indicating that the formula

20    for its medicines is ‘crush resistant;’ (9) statements made in advertisements and a 2007 book

21    indicating that pain relief from opioids improves patients’ function and quality of life; (10)

22    telephonic and electronic communications by its sales representatives indicating that opioids will

23    improve patients’ function; and (11) telephonic and electronic communications concealing its

24    relationship with the other members of the Enterprises.

25           506.    Defendant Janssen made false or misleading claims in violation of 18 U.S.C. §

26    1341 and § 1343 including but not limited to: (1) statements on its website,

27    PrescribeResponsibly.com, indicating that concerns about opioid addiction are overestimated; (2)

     COMPLAINT - 127                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 133 of 139



 1    statements in a 2009 patient education guide claiming that opioids are rarely addictive when used

 2    properly; (3) statements included on a 2009 Janssen-sponsored website promoting the concept of

 3    opioid pseudoaddiction; (4) statements on its website, PrescribeResponsibly.com, advocating the

 4    concept of opioid pseudoaddiction; (5) statements on its website, PrescribeResponsibly.com,

 5    indicating that opioid addiction can be managed; (6) statements in its 2009 patient education

 6    guide indicating the risks associated with limiting the dosages of pain medicines; (7) telephonic

 7    and electronic communications by its sales representatives indicating that opioids will improve

 8    patients’ function; and (8) telephonic and electronic communications concealing its relationship

 9    with the other members of the Enterprises.

10           507.    The American Academy of Pain Medicine made false or misleading claims in

11    violation of 18 U.S.C. § 1341 and § 1343 including but not limited to: (1) statements made in a

12    2009 patient education video entitled “Finding Relief: Pain Management for Older Adults”

13    indicating the opioids are rarely addictive; and (2) telephonic and electronic communications

14    concealing its relationship with the other members of the Opioid Marketing Enterprise.

15           508.    The American Pain Society Quality of Care Committee made a number of false or

16    misleading claims in violation of 18 U.S.C. § 1341 and § 1343 including but not limited to: (1) a

17    May 31, 1996 press release in which the organization claimed there is very little risk of addiction

18    from the proper use of drugs for pain relief; and (2) telephonic and electronic communications

19    concealing its relationship with the other members of the Opioid Marketing Enterprise.

20           509.     The American Pain Foundation (“APF”) made a number of false and misleading

21    claims in violation of 18 U.S.C. § 1341 and § 1343 including but not limited to: (1) statements

22    made by an APF Executive Director to Congress indicating that opioids only rarely lead to

23    addiction; (2) statements made in a 2002 amicus curiae brief filed with an Ohio appeals court

24    claiming that the risk of abuse does not justify restricting opioid prescriptions for the treatment

25    of chronic pain; (3) statements made in a 2007 publication entitled “Treatment Options: A Guide

26    for People Living with Pain” indicating that the risks of addiction associated with opioid

27    prescriptions have been overstated; (4) statements made in a 2002 court filing indicating that

     COMPLAINT - 128                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 134 of 139



 1    opioid users are not “actual addicts;” (5) statements made in a 2007 publication entitled

 2    “Treatment Options: A Guide for People Living with Pain” indicating that even physical

 3    dependence on opioids does not constitute addiction; (6) claims on its website that there is no

 4    ceiling dose for opioids for chronic pain; (7) statements included in a 2011 guide indicating that

 5    opioids can improve daily function; and (8) telephonic and electronic communications

 6    concealing its relationship with the other members of the Opioid Marketing Enterprise.

 7           510.    The KOLs, including Drs. Russell Portenoy, Perry Fine, Scott Fishman, and Lynn

 8    Webster, made a number of misleading statements in the mail and wires in violation of 18 U.S.C.

 9    § 1341 and § 1343, described above, including statements made by Dr. Portenoy in a

10    promotional video indicating that the likelihood of addiction to opioid medications is extremely

11    low. Indeed, Dr. Portenoy has since admitted that his statements about the safety and efficacy of

12    opioids were false.

13           511.    The Manufacturing Defendants and Distributor Defendants falsely and

14    misleadingly used the mails and wires in violation of 18 U.S.C. § 1341 and § 1343. Illustrative

15    and non-exhaustive examples include the following: (1) the transmission of documents and

16    communications regarding the sale, shipment, and delivery of excessive quantities of

17    prescription opioids, including invoices and shipping records; (2) the transmission of documents

18    and communications regarding their requests for higher aggregate production quotas, individual

19    manufacturing quotas, and procurement quotas; (3) the transmission of reports to the DEA that

20    did not disclose suspicious orders as required by law; (4) the transmission of documents and

21    communications regarding payments, rebates, and chargebacks; (5) the transmission of the actual

22    payments, rebates, and chargebacks themselves; (6) correspondence between Defendants and

23    their representatives in front groups and trade organizations regarding efforts to curtail

24    restrictions on opioids and hobble DEA enforcement actions; (7) the submission of false and

25    misleading certifications required annually under various agreements between Defendants and

26    federal regulators; and (8) the shipment of vast quantities of highly addictive opioids. Defendants

27    also communicated by U.S. mail, by interstate facsimile, and by interstate electronic mail and

     COMPLAINT - 129                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 135 of 139



 1    with various other affiliates, regional offices, regulators, distributors, and other third-party

 2    entities in furtherance of the scheme.

 3           512.    In addition, the Distributor Defendants misrepresented their compliance with laws

 4    requiring them to identify, investigate, and report suspicious orders of prescription opioids and/or

 5    diversion into the illicit market. At the same time, the Distributor Defendants misrepresented the

 6    effectiveness of their monitoring programs, their ability to detect suspicious orders, their

 7    commitment to preventing diversion of prescription opioids, and their compliance with

 8    regulations regarding the identification and reporting of suspicious orders of prescription opioids.

 9           513.    The mail and wire transmissions described herein were made in furtherance of

10    Defendants’ Schemes and common course of conduct designed to sell drugs that have little or no

11    demonstrated efficacy for the pain they are purported to treat in the majority of persons

12    prescribed them; increase the prescription rate for opioid medications; and popularize the

13    misunderstanding that the risk of addiction to prescription opioids is low when used to treat

14    chronic pain, and to deceive regulators and the public regarding Defendants’ compliance with

15    their obligations to identify and report suspicious orders of prescription opioids, while

16    Defendants intentionally enabled millions of prescription opioids to be deposited into

17    communities across the United States, including in Vancouver. Defendants’ scheme and

18    common course of conduct was intended to increase or maintain high quotas for the manufacture

19    and distribution of prescription opioids and their corresponding high profits for all Defendants.

20           514.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

21    wire facilities have been deliberately hidden and cannot be alleged without access to Defendants’

22    books and records. However, Plaintiff has described the types of predicate acts of mail and/or

23    wire fraud, including certain specific fraudulent statements and specific dates upon which,

24    through the mail and wires, Defendants engaged in fraudulent activity in furtherance of the

25    Schemes.

26           515.    The members of the Enterprises have not undertaken the practices described

27    herein in isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. §

     COMPLAINT - 130                                                       K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                           1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 136 of 139



 1    1962(d), the members of the Enterprises conspired to violate 18 U.S.C. § 1962(c), as described

 2    herein. Various other persons, firms, and corporations, including third-party entities and

 3    individuals not named as defendants in this Complaint, have participated as co-conspirators with

 4    Defendants and the members of the Enterprises in these offenses and have performed acts in

 5    furtherance of the conspiracy to increase or maintain revenue, increase market share, and/or

 6    minimize losses for the Defendants and their named and unnamed co-conspirators throughout the

 7    illegal scheme and common course of conduct.

 8            516.   The members of the Enterprises aided and abetted others in the violations of the

 9    above laws.

10            517.   To achieve their common goals, the members of the Enterprises hid from Plaintiff

11    and the public: (1) the fraudulent nature of the Marketing Defendants’ marketing scheme; (2) the

12    fraudulent nature of statements made by Defendants and on behalf of Defendants regarding the

13    efficacy of and risk of addiction associated with prescription opioids; (3) the fraudulent nature of

14    the Distributor Defendants’ representations regarding their compliance with requirements to

15    maintain effective controls against diversion and report suspicious orders of opioids; and (4) the

16    true nature of the relationship between the members of the Enterprises.

17            518.   Defendants and each member of the Enterprises, with knowledge and intent,

18    agreed to the overall objectives of the Schemes and participated in the common course of

19    conduct. Indeed, for the conspiracy to succeed, each of the members of the Enterprises and their

20    co-conspirators had to agree to conceal their fraudulent scheme.

21            519.   The members of the Enterprises knew, and intended that, Plaintiff and the public

22    would rely on the material misrepresentations and omissions made by them and suffer damages

23    as a result.

24            520.   As described herein, the members of the Enterprises engaged in a pattern of

25    related and continuous predicate acts for years. The predicate acts constituted a variety of

26    unlawful activities, each conducted with the common purpose of obtaining significant monies

27    and revenues from Plaintiff and the public based on their misrepresentations and omissions.

     COMPLAINT - 131                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 137 of 139



 1            521.   The predicate acts also had the same or similar results, participants, victims, and

 2    methods of commission.

 3            522.   The predicate acts were related and not isolated events.

 4            523.   The true purposes of Defendants’ Schemes were necessarily revealed to each

 5    member of the Enterprises. Nevertheless, the members of the Enterprises continued to

 6    disseminate misrepresentations regarding the nature of prescription opioids and the functioning

 7    of the Schemes.

 8            524.   Defendants’ fraudulent concealment was material to Plaintiff and the public. Had

 9    the members of the Enterprises disclosed the true nature of prescription opioids and their

10    excessive distribution, Plaintiff would not have acted as it did or incurred the substantial costs in

11    responding to the crisis caused by Defendants’ conduct.

12            525.   The pattern of racketeering activity described above is currently ongoing and

13    open-ended, and threatens to continue indefinitely unless this Court enjoins the racketeering

14    activity.

15    D.      Vancouver Has Been Damaged by Defendants’ RICO Violations

16            526.   By reason of, and as a result of the conduct of the Enterprises and, in particular,

17    their patterns of racketeering activity, Vancouver has been injured in its business and/or property

18    in multiple ways, including but not limited to increased health care costs, increased human

19    services costs, costs related to dealing with opioid-related crimes and emergencies, and other

20    public safety costs, as fully described above. The City will continue incurring these substantial

21    costs well into the future. The Marketing Defendants’ deceptive marketing scheme changed the

22    way physicians prescribe opioids, and together with their systemic undermining of quotas and

23    institutional controls as well as the failure to report suspicious orders by both the Manufacturing

24    and Distributor Defendants, Defendants achieved an enormous increase in the number of opioids

25    sold and distributed across the country and in Vancouver.

26            527.   Defendants’ violations of 18 U.S.C. § 1962(c) and (d) have directly and

27    proximately caused injuries and damages to Vancouver, its community, and the public, and the

     COMPLAINT - 132                                                     K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                         1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 138 of 139



 1    City is entitled to bring this action for three times its actual damages, as well as

 2    injunctive/equitable relief, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

 3                                         PRAYER FOR RELIEF

 4            WHEREFORE, Plaintiff City of Vancouver respectfully requests the Court order the

 5    following relief:

 6            A.     An Order that the conduct alleged herein violates the Washington CPA;

 7            B.     An Order that Plaintiff is entitled to treble damages pursuant to the Washington

 8     CPA;

 9            C.     An Order that the conduct alleged herein constitutes a public nuisance, including

10     under RCW 7.48 et seq. and under Washington law;

11            D.     An Order that Defendants abate the public nuisance that they caused;

12            E.     An Order that Defendants are liable for civil and statutory penalties to the fullest

13     extent permissible under Washington law for the public nuisance they caused;

14            F.     An Order that Defendants are negligent under Washington law;

15            G.     An Order that Defendants are grossly negligent under Washington law;

16            H.     An Order that Defendants have been unjustly enriched at Plaintiff’s expense

17     under Washington law;

18            I.     An Order that Defendants’ conduct constitutes violations of the Racketeer

19     Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §1961, et seq.;

20            J.     An Order that Plaintiff is entitled to recover all measure of damages permissible

21     under the statutes identified herein and under common law;

22            K.     An Order that Defendants are enjoined from the practices described herein;

23            L.     An Order that judgment be entered against Defendants in favor of Plaintiff;

24            M.     An Order that Plaintiff is entitled to attorneys’ fees and costs pursuant to any

25     applicable provision of law, including but not limited to under the Washington CPA; and

26            N.     An Order awarding any other and further relief deemed just and proper, including

27     pre-judgment and post-judgment interest on the above amounts.

     COMPLAINT - 133                                                      K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                          1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 3:19-cv-05930-JRC Document 1 Filed 10/01/19 Page 139 of 139



 1                                          JURY TRIAL DEMAND

 2             Plaintiff demands a trial by jury on all claims and of all issues so triable.

 3
               DATED this 1st day of October, 2019.
 4
      CITY ATTORNEY’S OFFICE                           KELLER ROHRBACK L.L.P.
 5    VANCOUVER, WASHINGTON
 6
      By /s/ Daniel G. Lloyd                           By /s/ Lynn Lincoln Sarko
 7    Daniel G. Lloyd, WSBA #34221                     By /s/ Derek W. Loeser
      Assistant City Attorney                          By /s/ Gretchen Freeman Cappio
 8    P.O. Box 1995                                    By /s/ David J. Ko
      Vancouver, WA 98668-1995
 9    Phone: (360) 487-8500                            By /s/ Daniel P. Mensher
      Fax: (360) 487-8501                              By /s/ Alison S. Gaffney
10    dan.lloyd@cityofvancouver.us                     By /s/ Erika Emerson
                                                       Lynn Lincoln Sarko, WSBA #16569
11                                                     Derek W. Loeser, WSBA #24274
                                                       Gretchen Freeman Cappio, WSBA #29576
12
                                                       David J. Ko, WSBA #38299
13                                                     Daniel P. Mensher, WSBA #47719
                                                       Alison S. Gaffney, WSBA #45565
14                                                     Erika Emerson, WSBA #45988
                                                       1201 Third Avenue, Suite 3200
15                                                     Seattle, WA 98101
16                                                     Phone: (206) 623-1900
                                                       Fax: (206) 623-3384
17                                                     LSarko@kellerrohrback.com
                                                       DLoeser@kellerrohrback.com
18                                                     GCappio@kellerrohrback.com
                                                       DKo@kellerrohrback.com
19                                                     DMensher@kellerrohrback.com
20                                                     AGaffney@kellerrohrback.com
                                                       EEmerson@kellerrohrback.com
21
                                                       Attorneys for Plaintiff
22

23

24
      4853-0860-6631, v. 3
25

26

27
     COMPLAINT - 134                                                        K E L L E R R O H R B AC K    L.L.P.
     (3:19-cv-05930)                                                            1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
